Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 1 of 150

JS.44. (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

«, (a), T . a .
Ay sanne SE ompany HOG EER ANTS, LLC, Marquis & Co., LLC t/a HipCityVeg, Marquis
HCV Holdings, LLC, ADR North American, L.P., SSH Management,
LLC, Jimmy Lee Williams and Davida Williams

(b) County of Residence of First Listed Plaintiff Maricopa, AZ County of Residence of First Listed Defendant Philadelphia, PA

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Louis E. Bricklin and Sarah E. Crossl, Bennett, Bricklin & Saltzburg LLC, | Unknown
1601 Market Street, 16th Floor, Philadelphia, PA 19103; 215-561-4300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “Xx” in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
OO} US, Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 (X | Incorporated or Principal Place o4 04
of Business In This State
O 2 US. Government 4 Diversity Citizen of Another State 2 O 2 Incorporated and Principal Place gos oO5
Defendant (Indicate Citizenship of Parties in Item ID) of Business In Another State
Citizen or Subject of a oO 3 QO 3 Foreign Nation oO6 O6
Foreign Country:
IV. NATURE OF SUIT (lace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY SOTA
@& 110 Insurance PERSONAL INJURY PERSONAL INJURY O 625 Drug Related Seizure C1) 422 Appeal 28 USC 158 0) 375 False Claims Act
QO 120 Marine 0 310 Airplane 0) 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
( 151 Medicare Act 0 330 Federal Employers’ Product Liability 830 Patent 0 450 Commerce
152 Recovery of Defaulted Liability OC) 368 Asbestos Personal CO 835 Patent - Abbreviated 0 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 0 480 Consumer Credit
of Veteran’s Benefits 0) 350 Motor Vehicle 0 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395ff) 0) 490 Cable/Sat TV
0) 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) O 850 Securities/Commodities/
0 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management © 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI O 890 Other Statutory Actions
O 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act CG 865 RSI (405(g)) C) 891 Agricultural Acts
0 362 Personal Injury - Product Liability O 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 0 870 Taxes (US. Plaintiff 0 896 Arbitration
© 220 Foreclosure 0 441 Voting OC 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment O 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
1 245 Tort Product Liability Accommodations 0) 530 General O 950 Constitutionality of
0) 290 All Other Real Property 0 445 Amer. w/Disabilities -| 0) 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities -| 0 540 Mandamus & Other | 0 465 Other Immigration
Other 550 Civil Rights Actions
0 448 Education C) 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “x” in One Box Only)
JX 1 Original 02 Removed from O 3  Remanded from O 4 Reinstated or © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
Suit for Declaratory Judgment, 28 U.S.C. § 2201 et seq.

Brief description of cause: ——
Suit requesting declaration of coverage obligations

 

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VII. RELATED CASE(S)
IF ANY (See instructions): GE DOCKET NUMBER oe
DATE Ye (ee OF ATTORNEY OF RECORD
01/07/2019 A fe~ ad
FOR OFFICE USE ONLY :

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 2 of 150

APPENDIX I
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

NAUTILUS INSURANCE COMPANY - CIVIL ACTION
v.

HCV 121 S. BROAD, LLC, et al. ; NO:

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time
of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on
the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk of
court and serve on the plaintiff and all other parties, a case management track designation form
specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. §2241 through §2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. ( X)
1/7/19 Louis E. Bricklin Nautilus Insurance Company
Date Attorney-at-law Attorney for Plaintiff

4849-1006-8063, v. 1
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 3 of 150

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff; 7233 E. Burtherus Drive, Scottsdale, AZ 85260

 

1427 S. 18th Street, 2nd Floor, Phila, PA 19103; 1845 Walnut Street, Suite 2200, Phila., PA 19103. 123 S. Broad St., Suite 850, Phila., PA 19106, 2065 Granite St., Phila., PA 19124

Address of Defendant: :
June 16, 2016 |

 

Place of Accident, Incident or Transaction:

 

RELATED CASE, IF ANY:

Case Number: : Judge: __ Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No [|
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No [|
case filed by the same individual?

I certify that, to my knowledge, the within case [J is / is not related to any case now pending or within one year previously terminated action in
this court except as noted above, s ‘

/ G \Y
DATE: ___/) [201 / ee jee 5 [> —_ 2028 /

' Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

by

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

 

 

 

A,
O 1 1
(] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
[J] 4. Antitrust [J] 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury
HY 6. Labor-Management Relations [J 6. Other Personal Injury (Please specify):
L] 7. Civil Rights [] 7. Products Liability
(] 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify);
[] 11. Allother Federal Question Cases

(Please specify): _
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, Lo UIs E . B rickli n __, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

sare. 01/07/2019 faa} 20281

- Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 4 of 150

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAUTILUS INSURANCE COMPANY
7233 E. Butherus Drive
Scottsdale, AZ 85260

V.
HCV 121 S. BROAD, LLC
127 S. 18" Street, 2"4 Floor
Philadelphia, PA 19103

and

MARQUIS & CO., LLC
t/a HIPCITY VEG : CIVIL ACTION
127 S. 18" Street, 2" Floor .
Philadelphia, PA 19103

and
MARQUIS HCV HOLDINGS, LLC NO.
127 S. 18" Street, 2"? Floor ;
Philadelphia, PA 19103

and
ADR NORTH AMERICAN, L.P.
1845 Walnut Street, Suite 2200
Philadelphia, PA 19103

and
SSH MANAGEMENT, LLC
123 S. Broad Street, Suite 850
Philadelphia, PA 19106

and
JIMMY LEE WILLIAMS
2065 Granite Street
Philadelphia, PA 19124

and
DAVIDA WILLIAMS
2065 Granite Street
Philadelphia, PA 19124

 
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 5 of 150

COMPLAINT FOR DECLARATORY JUDGMENT

Plaintiff Nautilus Insurance Company, (“Nautilus”), through the undersigned counsel
hereby requests this court to enter a declaratory judgment in its favor and in support thereof
avers as follows:

1, This is an action seeking declaratory judgments to resolve disputes over insurance
coverage with respect to whether Nautilus is obligated to defend or indemnify HCV 121 S,
Broad, LLC, Marquis & Co., LLC t/a HipCityVeg, Marquis HCV Holdings, LLC, ADR North
American, L.P. and SSH Management, LLC in three related lawsuits currently pending in the
Philadelphia County Court of Common Pleas bearing the captions Jimmy Lee Williams and
Davida Williams v. ADR North American L.P.. etal, No. 180200624; Jimmy Lee Williams v.

HCV 121 S. Broad. LLC. et al., No. 180601162; and Jimmy Lee Williams v. SSH Management.

 

LLC, No. 180601356, (the “underlying actions). A true and correct copy of the plaintiffs’ second
amended complaint in the first underlying action and the plaintiff's complaints in the second and
third underlying actions are attached hereto and marked as Exhibits “A”, “B” and “C”
respectively.

2. In the underlying actions, Nautilus currently is providing a defense under a
reservation of rights to HCV 121 S. Broad, LLC, Marquis & Co., LLC, t/a HipCityVeg and
Marquis HCV Holdings, LLC under Nautilus Policy No. NN687620, (the “policy”). A true and
correct copy of the policy is attached hereto and marked as Exhibit “D”. In addition, Nautilus
has been requested to provide a defense to ADR North American, L.P. and SSH Management,
LLC in the underlying actions but has declined to do so for the reasons set forth hereafter.

Jimmy Lee Williams and Davida Williams are plaintiffs in one or more of the underlying
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 6 of 150

actions.

3. In this action, Nautilus seeks a declaration that certain provisions of the policy
exclude any obligation on Nautilus’s part to defend or indemnify either the parties it currently is
defending in the underlying actions or the parties in the underlying actions which have tendered
their defenses to Nautilus. If such declaration is granted, it will also permit Nautilus to withdraw
from the defenses it has thus far provided.

JURISDICTION
4. This court has jurisdiction pursuant to 28 U.S.C. § 1332 in that the citizenship of
the parties is diverse and the amount in controversy exceeds $75,000 exclusive of interest and
costs.

5. Nautilus is incorporated in Arizona. It is an approved surplus lines insurance
company in Pennsylvania and its policies are sold in Pennsylvania. Nautilus has its principal
place of business at 7233 E. Butherus Drive, Scottsdale, AZ.

6. Defendant, HCV 121 S. Broad, LLC, is a Pennsylvania Limited liability company
registered to do business in the Commonwealth of Pennsylvania. Upon information and belief,
no member of the company is a citizen of the state of Arizona.

7. Defendant, Marquis & Co., LLC, t/a HipCityVeg is a Pennsylvania Limited
liability company with principal offices located at 127 S. 18" Street, Philadelphia, PA 19103. .
Upon information and belief, no member of the company is a citizen of the state of Arizona.

8. Defendant, Marquis HCV Holdings, LLC, is a Delaware Limited liability company
with a registered agent for service of process at Corporation Trust Center, 1209 Orange Street,
Wilmington, DE 19801. Upon information and belief, no member of the Limited liability

company is a citizen of the state of Arizona.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 7 of 150

9. Defendant, ADR North American, LP is a Pennsylvania Limited Partnership with
offices located at 1845 Walnut Street, Suite 2200, Philadelphia, PA 19103. Upon information
and belief, no partner in the partnership is a citizen of the state of Arizona.

10. Defendant, SSH Management, LLC, is a Pennsylvania company with its principal
office located at 123 S. Broad Street, Suite 850, Philadelphia, PA 19106. Upon information
and belief, no member of the company is a citizen of the state of Arizona.

11. Defendants, Jimmy Lee Williams and Davida Williams, are citizens of the
Commonwealth of Pennsylvania.

12. The amount in controversy exceeds $75,000. Resolution of this declaratory
judgment action will determine Nautilus’s responsibility to defend or indemnify various
defendants in the actions brought by Jimmy Lee Williams and Davida Williams in which actions
Jimmy Lee Williams alleges that as a result of the negligence of various defendants he sustained
a severe electrical shock and fell approximately 8 feet from his work place sustaining
catastrophic injuries including, he alleges, electrical injury to the left upper and lower extremity,
cervical and lumbar spine, neuropathy in the left upper and lower extremity, posterior cruciate
ligament tear and arthritic and vascular changes. Were it to be determined that Nautilus owed
coverage for these claims the damages sought by Jimmy Lee Williams and Davida Williams are
alleged to exceed $75,000 and, in addition, Nautilus would be responsible for paying attorney’s
fees to counsel retained by it to defend the Williams’s lawsuits. Thus the amount of those legal

fees are part of the amount in controversy.

COUNT I —- DECLARATORY JUDGMENT WITH RESPECT TO
HCV 121 S. BROAD, LLC, MARQUIS & CO., LLC AND MARQUIS HOLDINGS, LLC

13. Nautilus incorporates herein by reference the averments of the preceding
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 8 of 150

paragraphs of this complaint for declaratory judgment as though same were here set forth at
length.

14, According to the second amended complaint filed by Jimmy Lee Williams and
Davida Williams in underlying action No. 180200624, Jimmy Lee Williams sustained his
injuries on June 16, 2016, while employed by Pantano & Sons, Inc. , (“Pantano”), a demolition
contractor which was involved in the renovation of premises located at 121 S. Broad Street in
Philadelphia, Pennsylvania. Second Amended complaint, { 22.

15. The complaint further alleges that the premises were being renovated to permit
occupancy by HipCityVeg. Second Amended complaint, § 11.

16. The second amended complaint does not identify the entity doing business as
HipCityVeg which name, upon information and belief, is a fictitious name. Further upon
information and belief, Nautilus avers that the business entity on behalf of which the renovations
were being performed was defendant, HCV 121 S. Broad, LLC. That limited liability company
is an insured under the policy. In the alternative, if it is determined that defendants Marquis &
Co., LLC or defendant Marquis HCV Holdings, LLC is the entity on behalf of which renovations
were being performed as alleged in the second amended complaint then Nautilus seeks a
declaration that it has no obligation to defend or indemnify those companies either.

17. Paragraph 14 of the second amended complaint alleges that “sometime prior to
June 16, 2016, defendant HipCityVeg engaged defendant [McHenry Project Consultants, LLC],
as developer, for the renovation of the premises for defendant HipCityVeg’s occupancy.”

18. The second amended complaint further alleges in paragraph 18 that “on or about
June 7, 2016, defendant McHenry engaged Pantano & Sons, Inc. . . . as demolition contractor,

for the renovation of the premises for defendant HipCityVeg’s occupancy.”

5
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 9 of 150

19. The policy issued by Nautilus contains the following relevant provisions:

SECTION I - COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY

DAMAGE LIABILITY
1. Insuring Agreement
a. We will pay those sums that the insured becomes
legally obligated to pay as damages because of “bodily
injury” .. . to which this insurance applies. We will

have the right and duty to defend the insured against
any “suit” seeking those damages. However, we will
have no duty to defend the insured against any “suit”
seeking damages for “bodily injury” ... to which this
insurance does not apply.

b. This insurance applies to “bodily injury”... only if:

(1) The “bodily injury’... is caused by an
“occurrence” that takes place in the “coverage
territory”;

(2) The “bodily injury”... occurs during the policy
period; ....

Nautilus does not dispute that the underlying action allege an occurrence resulting in bodily injury
which occurred during the policy period. However, the policy contains the following exclusion:

EXCLUSION — INJURY TO EMPLOYEES, CONTRACTORS,
VOLUNTEERS AND OTHER WORKERS

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion e. Employer’s Liability of 2. Exclusions of Section I - Coverage A — Bodily
Injury and Property Damage Liability is replaced by the following:

This insurance does not apply to:

e. Injury to Employees, Contractors, Volunteers and Other Workers

6
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 10 of 150

“Bodily Injury” to:

(1) “Employees, “leased workers”, “temporary workers, “volunteer workers”,
statutory “employees”, casual workers, seasonal workers, contractors,
subcontractors, or independent contractors of any insured; or

(2) Any insured’s contractors’, subcontractors’, or independent contractors’
“employees”, “leased workers”, “temporary workers”, “volunteer
workers”, statutory “employees”, casual workers, seasonal workers,
contractors, subcontractors, or independent contractors

arising out of and in the course of:
(a) Employment by any insured; or

(b) Directly or indirectly performing duties related to the conduct of
any insured’s business; or

2 66.

(3) The spouse .. . of that “employee”, “leased worker”, “temporary worker”,
“volunteer worker”, statutory “employee”, casual worker, seasonal worker,
contractor, subcontractors, or independent contractor arising out of
paragraph (1) or (2) above.

This exclusion applies:

(1) Regardless of where the:
(a) Services are performed; or
(b) “Bodily injury” occurs; and

(2) Whether any insured may be liable as an employer or in any other
capacity; and

(3) To any obligation to share damages with or repay someone else who must
pay damages because of the injury.

The policy defines “employee” as follows:

“Employee” includes a “leased worker”. “Employee” does not
include a “temporary worker”.

20. The second amended complaint alleges that Jimmy Lee Williams’ employer,

Pantano & Sons, Inc., was retained “ ... as demolition contractor, for the renovation of the

7
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 11 of 150

premises for defendant HipCityVeg’s occupancy.” Second Amended complaint, { 18.

21. As previously recited, the policy provides that it does not apply to bodily injury to
any insured’s contractors’ employees. The second amended complaint alleges that Jimmy Lee
Williams was an employee of Pantano & Sons, Inc., the demolition contractor on the job. Asa
result, the policy does not apply to Jimmy Lee Williams’ claims or those of his wife, Davida
Williams.

22. Similarly, in the underlying action No. 180601162 the complaint alleges that
Jimmy Lee Williams “. . . was employed by Pantano...” (§ 13) and that Pantano was engaged
“. as demolition contractor, for the renovation of the premises for defendant HipCityVeg’s
occupancy.” (Complaint, ¥ 9).

23. Accordingly, Nautilus is entitled to a declaration that it has no obligation to defend
or indemnify HCV 121 S. Broad, LLC, Marquis & Co., LLC, t/a HipCityVeg and Marquis HCV
Holdings, LLC under the Nautilus policy in any of the underlying actions. Nautilus requests an
order so declaring and permitting it to withdraw from the defense of the HipCityVeg entities in

the underlying actions.

COUNT II - DECLARATORY JUDGMENT WITH RESPECT
TO ADR NORTH AMERICAN, L.P. AND SSH MANAGEMENT, LLC

24. Nautilus incorporates herein by reference the averments of the preceding
paragraphs of this complaint for declaratory judgment as though same were here set forth at
length.

25. The complaint in the underlying action No. 180200624 names as a defendant
“SSH Real Estate” which, upon information and belief, is believed to be SSH Management, LLC.
That complaint also names as a defendant ADR North American, L.P. In addition, in the

underlying action No. 180601356 the sole defendant named is SSH Management, LLC.
8
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 12 of 150

26. As previously recited, each of the complaints in the underlying actions alleges that
Jimmy Lee Williams was present on the premises as an employee of Pantano & Sons, Inc. and
that Pantano & Sons, Inc. was the demolition contractor for the HipCityVeg renovation project.
27. The Nautilus policy includes an endorsement entitled “Additional Insured —
Managers or Lessors of Premises”. In relevant part, the endorsement amends the policy:
WHO IS AN INSURED (Section ID) is amended to include as an
insured the person or organization shown in the schedule but only
with respect to liability arising out of the ownership, maintenance or
use of that part of the premises leased to you and shown in the
Schedule and subject to the following additional exclusions:

This insurance does not apply to:

1. Any “occurrence” which takes place after you cease to be a
tenant in that premises.

2. Structural alterations, new construction or demolition
operations performed by or on behalf of the person or
organization shown in the Schedule.

The Schedule included in the endorsement identifies ADR North American, L.P. and SSH

Management, LLC as additional insureds.

28. Through their insurance carrier, both ADR North American, L.P. and SSH
Management, LLC have tendered their defenses to Nautilus contending that both entities are
insureds under Nautilus’s policy.

29. The endorsement “Exclusion — Injury to Employees, Contractors, Volunteers and
Other Workers” applies equally to the claims for coverage of ADR North American, L.P. and
SSH Management, LLC. That exclusion provides that there is no coverage for bodily injury to
“any insured’s contractors’ .. . “employees”. Although Jimmy Lee Williams is not alleged to

have been an employee of ADR North American, L.P. or SSH Management, LLC, he is alleged to

9
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 13 of 150

have been an employee of “any insured”, i.e., the HipCityVeg. As a result, the exclusion bars
coverage for either ADR North American, L.P. or SSH Management, LLC.

30. Nautilus therefore is entitled to a declaration that there is no coverage under the
Nautilus policy for either ADR North American, L.P. or SSH Management, LLC in any of the
underlying actions and Nautilus respectfully requests this court to enter an order so declaring.

WHEREFORE, Nautilus respectfully requests this court to enter a declaratory judgment in
its favor as set forth in each of the counts of this complaint including a declaration that Nautilus is

entitled to withdraw the defense it is currently providing in the underlying actions.

BENNETT, BRICKLIN & SALTZBURG LLC

¥Y
BY: ieee (ye

 

LOUIS E. BRICKLIN
Attorney I.D. No. 20281
SARAH E. CROSSLEY
Attorney I.D. No. 325916
1601 Market Street

16" Floor

Philadelphia, PA 19103
215-561-4300
bricklin(@bbs-law.com
crossley(@bbs-aw.com

10
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 14 of 150

EXHIBIT “A”
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 15 of 150

SCOTT A. PORTNER, ESQUIRE
MICHAEL J. VENEZIANL, ESQUIRE
Attorney ID No. 85314 & 206660
FREEDMAN & LORRY, P.C.

1601 Market Street, Suite 1500
Philadelphia, Pa. 19103

(215) 925-8400

JIMMY LEE WILLIAMS

Plaintiff,
v.

ADR NORTH AMERICAN LP
HIP CITY VEG

SSH REAL ESTATE

JANUS ASSOCIATES, INC. d/b/a COBRA:

ELECTRIC

MCHENRY PROJECT CONSULTANTS,

LLC

MARION ENTERPRISES, INC.
MARION CONSTRUCTION, LLC
MAYES, LLC d/b/a

MAYES CONSTRUCTION
MANAGEMENT

HITTLE ELECTRIC CORPORATION
PANTANO & SONS, INC.

Defendants

  
     

THIS IS NOT AN ARBITRAE, ONE, (BE
AN “ASSESSMENT GE RAMAGHY Ny Dy the
HEARING IS REQUIRE 24 ie

ve BR é aq
Attomeys for Plaintiff gle
COURT OF COMMON PLEAS

PHILADELPHIA COUNTY

JANUARY TERM, 2018

No.: 180200624

SECOND AMENDED COMPLAINT- CIVIL ACTION
NOTICE TO PLEAD

NOTICE

You have been sued in court. If you wish to defend against the claims set
forth in the following pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a written appearance
personally or by attorney and filing in writing with the court your defenses
or objection to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be
entered against you by the court without further notice for any money

AVISO
Le han demandado a usted en la corte. Si usted quiere defenderse de estas
demandas expuestas en las paginas siguientes, usted tiene veinte (20) dias
de plazo al partir de la fecha de la demanda y la notificacion. Hace falta
asentar una comparencia escrita o en persona o con un abogado y entregar
a fa corfe en forma escrita sus defensas 0 sus objeciones a las demandas
en contra de su persond. Sea avisado que si usted no se defiende, la corte
tomara medidas y puede continuar la demanda en contra suya sin previo

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 16 of 150

claimed in the complaint or for any other claim or relief requested by the
plaintiff. You may lose money or property or other rights important to you,

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE,
GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO
FIND OUT WHERE YOU CAN GET LEGAL HELP.

Philadelphia Bar Association
Lawyer Referral and Information Service

1101 Market Street, Philadelphia, PA 19107 (215) 238-6300

aviso o notificacién, Ademas, fa corte puede decidir a favor del
demandante y requiere que usted cumpla con todas las provisiones de esta
demanda. Usted puede perder dinero o sus propiedades o otros derechos
importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE,
SINO TIENE ABOGADO OSI NO TIENE EL DINERO SUFICIENTE
DE PAGAR TAL SERVICO, VAYA EN PERSONA O LLAME POR
TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia E Informacién Legal
1101 Market Street, Philadelphia, PA 19107 (215) 238-6300

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 17 of 150

SCOTT A. PORTNER, ESQUIRE
MICHAEL J. VENEZIANI, ESQUIRE

 

Attorney ID No. 85314 & 206660 THIS IS NOT AN ARBITRATION CASE
FREEDMAN & LORRY, P.C. AN “ASSESSMENT OF DAMAGES”
1601 Market Street, Suite 1500 HEARING IS REQUIRED
Philadelphia, Pa. 19103
(215) 925-8400 Attorneys for Plaintiff
JIMMY LEE WILLIAMS : COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY
Plaintiff,
v.
JANUARY TERM, 2018
ADR NORTH AMERICAN LP
HIP CITY VEG : No.: 180200624
SSH REAL ESTATE

JANUS ASSOCIATES, INC. d/b/a COBRA:
ELECTRIC ;

MCHENRY PROJECT CONSULTANTS,
LLC :

MARION ENTERPRISES, INC.

MARION CONSTRUCTION, LLC

MAYES, LLC d/b/a

MAYES CONSTRUCTION

MANAGEMENT

HITTLE ELECTRIC CORPORATION

PANTANO & SONS, INC.
Defendants

CIVIL ACTION
SECOND AMENDED COMPLAINT

Plaintiff, by and through his undersigned attorneys, claims of Defendants a sum in excess
of Fifty Thousand Dollars ($50,000.00) in damages based upon a cause of action for negligence,

and in support thereof avers as follows:

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 18 of 150

1. Plaintiff, Jimmy Lee Williams is an adult individual, who at all relevant times,
resided at 2065 Granite Street, Philadelphia, Pennsylvania.

2. Defendant, ADR North American LP (hereinafter “Defendant” and/or “Defendant
ADR”), is a corporate entity with a principal place of business located at 1845 Walnut Street,
22nd Floor, Philadelphia, PA 19103.

3. Defendant Hip City Veg (hereinafter “Defendant” and/or “Defendant Hip City”),
is a corporate entity with a principal place of business located at 121 South Broad Street,
Philadelphia, Pennsylvania.

4. Defendant, SSH Real Estate (hereinafter “Defendant” and/or “Defendant SSH”), is
a corporate entity with a principal place of business located at 123 South Broad Street, 8" Floor,
Philadelphia, Pennsylvania.

5. Defendant, Janus Associates, Inc. d/b/a Cobra Electric (hereinafter “Defendant”
and/or “Defendant Cobra Electric”), is a corporate entity with a principal place of business located
at 1010 Oak Avenue, Croydon, Pennsylvania.

6. Defendant, McHenry Project Consultants, LLC (hereinafter “Defendant” and/or
“Defendant McHenry”), is a corporate entity with a principal place of business located at 1128 E.
Fort Avenue, Baltimore, Maryland.

7. Defendant, Marion Enterprises, Inc. (hereinafter “Defendant” and/or “Defendant
Marion Enterprises”), is a corporate entity with a principal place of business located at 1005
Vineyard Path Road, Barboursville, VA 22923.

8. Defendant, Marion Construction, LLC. (hereinafter “Defendant” and/or “Defendant
Marion LLC”), is a corporate entity with a principal place of business located at 6408 Seven

Corners Place, No. P, Falls Church, Virginia.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 19 of 150

9. Defendant, Mayes, LLC d/b/a Mayes Construction (hereinafter “Defendant”
and/or “Defendant Mayes”), is a corporate entity with a principal place of business located at 400
Stenton Avenue, Ste. 201, Plymouth Meeting, Pennsylvania.

10. Defendant, Hittle Electric Corporation (hereinafter “Defendant” and/or “Hittle
Electric”), is a corporate entity with a principal place of business located at 2144 Priest Bridge
Court, Ste. 8, Crofton, Maryland.

tH. On or about June 16, 2016, and at all times pertinent hereto, Defendant ADR
owned a commercial mixed-use office building (the “premises”) located at 121 South Broad
Street in the City and County of Philadelphia, Commonwealth of Pennsylvania which was in the
process of being renovated for future occupant, Defendant Hip City Veg.

42. Onor about June 16, 2016, and at all times pertinent hereto, Defendant SSH was
responsible for the management and operation of the premises.

13. Upon information and belief, sometime prior to June 16, 2016, Defendant SSH
engaged Defendant Cobra Electric to perform electrical services at the premises, specifically to
secure and/or de-energize the wiring and circuits.

14. Upon information and belief, sometime prior to June 16, 2016, Defendant Hip
City Veg engaged Defendant McHenry, as developer, for the renovation of the premises for
Defendant Hip City Veg’s occupancy.

15, Upon information and belief, sometime prior to June 16, 2016, Defendant Hip
City Veg, engaged Defendant Marion Enterprises and/or Marion, LLC, as general contractor for
the renovation of the premises for Defendant Hip City Veg’s occupancy.

16. Upon information and belief, sometime prior to June 16, 2016, Defendant Marion
Enterprises and/or Defendant Marion, LLC engaged Defendant Mayes, as superintendent, for the

renovation of the premises for Defendant Hip City Veg’s occupancy.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 20 of 150

17. Upon information and belief, sometime prior to June 16, 2016, Defendant Marion
Enterprises and/or Defendant Marion, LLC engaged Defendant Hittle as electrical contractor, for
the renovation of the premises for Defendant Hip City Veg’s occupancy.

18. On or about June 7, 2016, Defendant McHenry engaged Pantano & Sons, Inc.
(hereinafter “Pantano”) as demolition contractor, for the renovation of the premises for
Defendant Hip City Veg’s occupancy.

19. The contract entered into between Defendant McHenry and Pantano for
demolition services at the premises provided the following:

“[Pantano] shall furnish all labor tools, equipment, and supervision necessary for the
single-phase demolition and removal of the following items:

All drop ceiling tiles, grid and grid hangers.

Soffit along front of space.

All lights, wiring, ductwork and air handler.

Sprinkler system back to disconnect.

Concealed plaster ceiling and associated wire/suspension system.

Carpet flooring (no concealed tile).

Wainscot and base from perimeter walls.

Masonry and framed portioning from rear of space.

Concrete mezzanine and associated posts and beams.

Basement drywall partition between storage rooms and portion of steel pipe
running through storage space ([Pantano] will cut off near perimeter walls).
(Exhibit “A”)

@®e@e O9GOEGSEEE DB

20. The contract entered into between Defendant McHenry and Pantano specifically
excluded “utility disconnects,” however Pantano did require temporary utilities to be supplied by
others. (Exhibit “A”).

21. Onor about June 16, 2016, and at all times pertinent hereto, Defendants McHenry,
Marion Enterprises, Marion LLC, and Mayes undertook to monitor the work being done by all
contractors during the course of the renovation in question and to make certain that appropriate

safety measures were provided for persons performing work thereat.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 21 of 150

22, On or about June 16, 2016, and at all times pertinent hereto, Plaintiff was
employed by Pantano, as a laborer to perform services in connection with the demolition of the
premises.

23. Onor about June 16, 2016, at approximately 7:30 a.m., Plaintiff was engaged in
the course and scope of his employment with Pantano and was working as a laborer conducting
demolition activities at the premises.

24, While working at the premises, Plaintiff was on a concrete mezzanine cutting
electrical wires, when he cut an energized 120/208 volt wire, which was not properly de-
energized.

25.  Asaresult of coming into contact with the foresaid energized wire, Plaintiff was
electrocuted and fell approximately 8 feet causing Plaintiff to sustain the catastrophic injuries,
suffering, and severe pain more fully described herein.

COUNT I - NEGLIGENCE
JIMMY LEE WILLIAMS v. ADR NORTH AMERICAN LP

26. The foregoing paragraphs are incorporated herein by reference as though duly
set forth at length.

27. By reason of the carelessness and negligence of the Defendant ADR North
America LP, acting through its agents, servants, workmen and/or employees, the Plaintiff was
caused to sustain the injuries, more fully described herein.

28. Among other things, the carelessness and negligence of Defendant ADR North
America LP through its agents, servants, workmen and/or employees, consisted of the

following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 22 of 150

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 23 of 150

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;
rt) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.
29.  Asaresult of the negligence and carelessness of Defendant ADR North America
LP, through its agents, servants, workmen and/or employees, Plaintiff suffered and continues to
suffer serious injuries including, but not limited to, electrical injury to the left upper and lower
extremity, cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical
and lumbar strain; knee strain; and posterior cruciate ligament tear. He sustained other serious
orthopedic, neurological and internal injuries; arthritic and vascular changes; and severe shock
to the nervous system. Plaintiff has in the past required and may in the future continue to require
medicines, medical care and attention. Plaintiff has in the past suffered and will continue to
suffer agonizing aches, pains and mental anguish.

30.  Asaresult of the negligence and carelessness of Defendant ADR North America

LP, through its agents, servants, workmen and/or employees, Plaintiff has suffered a diminution

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 24 of 150

in his ability to enjoy life and life’s pleasures, all of which may continue indefinitely into the
future.

31.  Asaresult of the negligence and carelessness of Defendant ADR North America
LP, through its agents, servants, workmen and/or employees, Plaintiff incurred excess medical
expenses, will continue to incur medical expenses, and has additionally incurred other
outstanding bills related to the accident which are recoverable as damages.

32. Asa result of the carelessness and negligence of the Defendant ADR North
America LP, through its agents, servants, workmen and/or employees, Plaintiff has been and may
continue to be disabled from performing his usual duties, occupations and avocations, and
Plaintiff has suffered and may continue to suffer lost wages and loss of earning capacity.

33.  Asaresult of the negligence and carelessness of Defendant ADR North America
LP, through its agents, servants, workmen and/or employees, Plaintiff has suffered other
economic losses which are recoverable as damages.

Wherefore, Plaintiff, JMMY LEE WILLIAMS, demands judgment against Defendant,
ADR North America LP, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT II —- NEGLIGENCE
JIMMY LEE WILLIAMS v. HIP CITY VEG

34, The foregoing paragraphs are incorporated herein by reference as though duly
set forth at length.

35. By reason of the carelessness and negligence of the Defendant Hip City Veg,
acting through its agents, servants, workmen and/or employees, the Plaintiff was caused to
sustain the injuries, more fully described herein.

36. | Among other things, the carelessness and negligence of Defendant Hip City Veg

through its agents, servants, workmen and/or employees, consisted of the following:

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 25 of 150

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
Jocal laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of
premises;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 26 of 150

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

r) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

37.  Asaresult of the negligence and carelessness of Defendant Hip City Veg, through
its agents, servants, workmen and/or employees, Plaintiff suffered and continues to suffer serious
injuries including, but not limited to, electrical injury to the left upper and lower extremity,
cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical and lumbar
strain; knee strain; and posterior cruciate ligament tear. He sustained other serious orthopedic,

neurological and internal injuries; arthritic and vascular changes; and severe shock to the nervous

system. Plaintiff has in the past required and may in the future continue to require medicines,

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 27 of 150

medical care and attention. Plaintiff has in the past suffered and will continue to suffer agonizing
aches, pains and mental anguish.

38.  Asaresult of the negligence and carelessness of Defendant Hip City Veg, through
its agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in his ability
to enjoy life and life’s pleasures, all of which may continue indefinitely into the future.

39. Asaresult ofthe negligence and carelessness of Defendant Hip City Veg, through
its agents, servants, workmen and/or employees, Plaintiff incurred excess medical expenses, will
continue to incur medical expenses, and has additionally incurred other outstanding bills related
to the accident which are recoverable as damages.

40. Asa result of the carelessness and negligence of the Defendant Hip City Veg,
through its agents, servants, workmen and/or employees, Plaintiff has been and may continue to
be disabled from performing his usual duties, occupations and avocations, and Plaintiff has
suffered and may continue to suffer lost wages and loss of earning capacity.

41.  Asaresult of the negligence and carelessness of Defendant Hip City Veg, through
its agents, servants, workmen and/or employees, Plaintiff has suffered other economic losses
which are recoverable as damages.

Wherefore, Plaintiff, JMMMY LEE WILLIAMS, demands judgment against Defendant,
Hip City Veg, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT OI —- NEGLIGENCE
JIMMY LEE WILLIAMS v. SSH REAL ESTATE

42. The foregoing paragraphs are incorporated herein by reference as though duly

set forth at length.

43, By reason of the carelessness and negligence of the Defendant SSH Real Estate,
acting through its agents, servants, workmen and employees, the Plaintiff was caused to sustain

the injuries, more fully described herein.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 28 of 150

44. Among other things, the carelessness and negligence of Defendant SSH Real
Estate consisted of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 29 of 150

menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the

same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

t) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

45. As a result of the negligence and carelessness of Defendant SSH Real Estate,
through its agents, servants, workmen and/or employees, Plaintiff suffered and continues to
suffer serious injuries including, but not limited to, electrical injury to the left upper and lower
extremity, cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical
and lumbar strain; knee strain; and posterior cruciate ligament tear. He sustained other serious

orthopedic, neurological and internal injuries; arthritic and vascular changes; and severe shock

to the nervous system. Plaintiff has in the past required and may in the future continue to require

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 30 of 150

medicines, medical care and attention. Plaintiff has in the past suffered and will continue to
suffer agonizing aches, pains and mental anguish.

46. As a result of the negligence and carelessness of Defendant SSH Real Estate,
through its agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in
his ability to enjoy life and life’s pleasures, all of which may continue indefinitely into the future.

47. Asa result of the negligence and carelessness of Defendant SSH Real Estate,
through its agents, servants, workmen and/or employees, Plaintiff incurred excess medical
expenses, will continue to incur medical expenses, and has additionally incurred other
outstanding bills related to the accident which are recoverable as damages.

48. As aresult of the carelessness and negligence of the Defendant SSH Real Estate,
through its agents, servants, workmen and/or employees, Plaintiff has been and may continue to
be disabled from performing his usual duties, occupations and avocations, and Plaintiff has
suffered and may continue to suffer lost wages and loss of earning capacity.

49, Asa result of the negligence and carelessness of Defendant SSH Real Estate,
through its agents, servants, workmen and/or employees, Plaintiff has suffered other economic
losses which are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant
SSH Real Estate, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT IV —- NEGLIGENCE
JIMMY LEE WILLIAMS v. JANUS ASSOCIATES, INC. d/b/a COBRA ELECTRIC

50. The foregoing paragraphs are incorporated herein by reference as though duly set

forth at length.
51. By reason of the carelessness and negligence of the Defendant Cobra Electric,
acting through its agents, servants, workmen and employees, the Plaintiff was caused to sustain

the injuries, more fully described herein.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 31 of 150

52. Among other things, the carelessness and negligence of Defendant Cobra
Electric through its agents, servants, workmen and/or employees, consisted of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Installing, constructing, designing, or supplying electric service to the
property referred to above contrary to applicable building codes;

c) Designing, building, installing or constructing the electrical service located
inside of premises when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting its employees or contractors to build, design, or construct the
electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 32 of 150

menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Installing, designing, constructing, or building the electrical wiring located
inside the premises in complete contradiction to the U.S. Department of
Labor, OSHA codes and requirements;

0) Failing to properly determining that said wiring was properly de-energized
or grounded, in complete contradiction to the requirements of all local, State,
and Federal Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

53.  Asaresult of the negligence and carelessness of Defendant Cobra Electric,
through its agents, servants, workmen and/or employees, Plaintiff suffered and continues to
suffer serious injuries including, but not limited to, electrical injury to the left upper and lower
extremity, cervical, and lumbar spine; neuropathy in the left upper and lower extremity;
cervical and lumbar strain; knee strain; and posterior cruciate ligament tear. He sustained other
serious orthopedic, neurological and internal injuries; arthritic and vascular changes; and severe
shock to the nervous system. Plaintiff has in the past required and may in the future continue to
require medicines, medical care and attention. Plaintiff has in the past suffered and will

continue to suffer agonizing aches, pains and mental anguish.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 33 of 150

54. Asaresult of the negligence and carelessness of Defendant Cobra Electric,
through its agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in
his ability to enjoy life and life’s pleasures, all of which may continue indefinitely into the
future,

55.  Asaresult of the negligence and carelessness of Defendant Cobra Electric,
through its agents, servants, workmen and/or employees, Plaintiff incurred excess medical
expenses, will continue to incur medical expenses, and has additionally incurred other
outstanding bills related to the accident which are recoverable as damages.

56. Asaresult of the carelessness and negligence of the Defendant Cobra Electric,
through its agents, servants, workmen and/or employees, Plaintiff has been and may continue to
be disabled from performing his usual duties, occupations and avocations, and Plaintiff has
suffered and may continue to suffer lost wages and loss of earning capacity.

57.  Asaresult of the negligence and carelessness of Defendant Cobra Electric,
through its agents, servants, workmen and/or employees, Plaintiff has suffered other economic
losses which are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant
Cobra Electric, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT V —- NEGLIGENCE
JIMMY LEE WILLIAMS v. MCHENRY PROJECT CONSULTANTS, LLC

58. The foregoing paragraphs are incorporated herein by reference as though duly set

forth at length.

59. By reason of the carelessness and negligence of the Defendant McHenry Project
Consultants, LLC, acting through its agents, servants, workmen and employees, the Plaintiff

was caused to sustain the injuries, more fully described herein.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 34 of 150

60. Among other things, the carelessness and negligence of Defendant McHenry
Project Consultants, LLC through its agents, servants, workmen and/or employees, consisted of
the following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to _
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 35 of 150

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

rt) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

61. Asa result of the negligence and carelessness of Defendant McHenry Project
Consultants, LLC, through its agents, servants, workmen and/or employees, Plaintiff suffered
and continues to suffer serious injuries including, but not limited to, electrical injury to the left
upper and lower extremity, cervical, and Jumbar spine; neuropathy in the left upper and lower

extremity; cervical and lumbar strain; knee strain; and posterior cruciate ligament tear. He

sustained other serious orthopedic, neurological and internal injuries; arthritic and vascular

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 36 of 150

changes; and severe shock to the nervous system. Plaintiff has in the past required and may in
the future continue to require medicines, medical care and attention. Plaintiff has in the past
suffered and will continue to suffer agonizing aches, pains and mental anguish.

62. As a result of the negligence and carelessness of Defendant McHenry Project
Consultants, LLC through its agents, servants, workmen and/or employees, Plaintiff has suffered
a diminution in his ability to enjoy life and life’s pleasures, all of which may continue indefinitely
into the future.

63. Asa result of the negligence and carelessness of Defendant McHenry Project
Consultants, LLC through its agents, servants, workmen and/or employees, Plaintiff incurred
excess medical expenses, will continue to incur medical expenses, and has additionally incurred
other outstanding bills related to the accident which are recoverable as damages.

64. As a result of the carelessness and negligence of the Defendant McHenry Project
Consultants, LLC through its agents, servants, workmen and/or employees, Plaintiff has been
and may continue to be disabled from performing his usual duties, occupations and avocations,
and Plaintiff has suffered and may continue to suffer lost wages and loss of earning capacity.

65. Asa result of the negligence and carelessness of Defendant McHenry Project
Consultants, LLC through its agents, servants, workmen and/or employees, Plaintiff has suffered
other economic losses which are recoverable as damages.

Wherefore, Plaintiff, TIMMY LEE WILLIAMS, demands judgment against Defendant,
McHenry Project Consultants, LLC, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT VI - NEGLIGENCE
JIMMY LEE WILLIAMS v. MARION ENTERPRISES, INC.

66. The foregoing paragraphs are incorporated herein by reference as though duly

set forth at length.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 37 of 150

67. By reason of the carelessness and negligence of the Defendant Marion
Enterprises, acting through its agents, servants, workmen and employees, the Plaintiff was
caused to sustain the injuries, more fully described herein.

68. Among other things, the carelessness and negligence of Defendant Marion
Enterprises, through its agents, servants, workmen and/or employees, consisted of the
following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have

known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 38 of 150

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in viclation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

r) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

69. As aresult of the negligence and carelessness of Defendant Marion Enterprises

through its agents, servants, workmen and/or employees, Plaintiff suffered and continues to

suffer serious injuries including, but not limited to, electrical injury to the left upper and lower

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 39 of 150

extremity, cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical
and lumbar strain; knee strain; and posterior cruciate ligament tear. He sustained other serious
orthopedic, neurological and internal injuries; arthritic and vascular changes; and severe shock
to the nervous system. Plaintiff has in the past required and may in the future continue to require
medicines, medical care and attention. Plaintiff has in the past suffered and will continue to
suffer agonizing aches, pains and mental anguish,

70. As aresult of the negligence and carelessness of Defendant Marion Enterprises
through its agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in
his ability to enjoy life and life’s pleasures, all of which may continue indefinitely into the future.

71.  Asaresult of the negligence and carelessness of Defendant, Marion Enterprises,
through its agents, servants, workmen and/or employees, Plaintiff incurred excess medical
expenses, will continue to incur medical expenses, and has additionally incurred other
outstanding bills related to the accident which are recoverable as damages.

72. As a result of the carelessness and negligence of the Defendant Marion
Enterprises through its agents, servants, workmen and/or employees, Plaintiff has been and may
continue to be disabled from performing his usual duties, occupations and avocations, and
Plaintiff has suffered and may continue to suffer lost wages and loss of earning capacity.

73.  Asaresult of the negligence and carelessness of Defendant Marion Enterprises
through its agents, servants, workmen and/or employees, Plaintiff has suffered other economic
losses which are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant,
Marion Enterprises in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT VII - NEGLIGENCE
JIMMY LEE WILLIAMS v. MARION CONSTRUCTION, LLC.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 40 of 150

74, The foregoing paragraphs are incorporated herein by reference as though duly

set forth at length.

75. By reason of the carelessness and negligence of the Defendant Marion
Construction, LLC, acting through its agents, servants, workmen and employees, the Plaintiff
was caused to sustain the injuries, more fully described herein.

76. Among other things, the carelessness and negligence of Defendant Marion
Construction, LLC, through its agents, servants, workmen and/or employees, consisted of the

following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 41 of 150

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

o) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;
r) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities

had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 42 of 150

77. Asaresult of the negligence and carelessness of Defendant Marion Construction,
LLC through its agents, servants, workmen and/or employees, Plaintiff suffered and continues to
suffer serious injuries including, but not limited to, electrical injury to the left upper and lower
extremity, cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical
and lumbar strain; knee strain; and posterior cruciate ligament tear. He sustained other serious
orthopedic, neurological and internal injuries; arthritic and vascular changes; and severe shock
to the nervous system. Plaintiff has in the past required and may in the future continue to require
medicines, medical care and attention. Plaintiff has in the past suffered and will continue to
suffer agonizing aches, pains and mental anguish.

78.  Asaresult of the negligence and carelessness of Defendant Marion Construction,
LLC through its agents, servants, workmen and/or employees, Plaintiff has suffered a diminution
in his ability to enjoy life and life’s pleasures, all of which may continue indefinitely into the
future.

79,  Asaresult of the negligence and carelessness of Defendant, Marion Construction
LLC, through its agents, servants, workmen and/or employees, Plaintiff incurred excess medical
expenses, will continue to incur medical expenses, and has additionally incurred other
outstanding bills related to the accident which are recoverable as damages.

80. As a result of the carelessness and negligence of the Defendant Marion
Construction, LLC through its agents, servants, workmen and/or employees, Plaintiff has been
and may continue to be disabled from performing his usual duties, occupations and avocations,
and Plaintiff has suffered and may continue to suffer lost wages and loss of earning capacity.

81. Asaresult of the negligence and carelessness of Defendant Marion Construction,
LLC through its agents, servants, workmen and/or employees, Plaintiff has suffered other

economic losses which are recoverable as damages.

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 43 of 150

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant,
Marion Construction, LLC in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT VII - NEGLIGENCE
JIMMY LEE WILLIAMS v. MAYES, LLC d/b/a MAYES CONSTRUCTION
MANAGEMENT

82. The foregoing paragraphs are incorporated herein by reference as though duly
set forth at length.

83. | By reason of the carelessness and negligence of the Defendant Mayes
Construction Management, acting through its agents, servants, workmen and employees, the
Plaintiff was caused to sustain the injuries, more fully described herein.

84. | Among other things, the carelessness and negligence of Defendant Mayes
Construction Management through its agents, servants, workmen and/or employees, consisted

of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 44 of 150

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

o) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 45 of 150

q) Failing to ensure that all wiring was de-energized;

r) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

85. As aresult of the negligence and carelessness of Defendant Mayes Construction
Management, through its agents, servants, workmen and/or employees, Plaintiff suffered and
continues to suffer serious injuries including, but not limited to, electrical injury to the left upper
and lower extremity, cervical, and lumbar spine; neuropathy in the left upper and lower
extremity; cervical and lumbar strain; knee strain; and posterior cruciate ligament tear. He
sustained other serious orthopedic, neurological and internal injuries; arthritic and vascular
changes; and severe shock to the nervous system. Plaintiff has in the past required and may in
the future continue to require medicines, medical care and attention. Plaintiff has in the past
suffered and will continue to suffer agonizing aches, pains and mental anguish.

86. As aresult of the negligence and carelessness of Defendant Mayes Construction
Management, through its agents, servants, workmen and/or employees, Plaintiff has suffered a
diminution in his ability to enjoy life and life’s pleasures, all of which may continue indefinitely
into the future.

87. As aresult of the negligence and carelessness of Defendant Mayes Construction
Management, through its agents, servants, workmen and/or employees, Plaintiff incurred excess
medical expenses, will continue to incur medical expenses, and has additionally incurred other
outstanding bills related to the accident which are recoverable as damages.

88. As a result of the carelessness and negligence of the Defendant, Mayes

Construction Management, through its agents, servants, workmen and/or employees, Plaintiff

has been and may continue to be disabled from performing his usual duties, occupations and

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 46 of 150

avocations, and Plaintiff has suffered and may continue to suffer lost wages and loss of earning
capacity.

89. As aresult of the negligence and carelessness of Defendant Mayes Construction
Management, through its agents, servants, workmen and/or employees, Plaintiff has suffered
other economic losses which are recoverable as damages.

Wherefore, Plaintiff, JIMMMY LEE WILLIAMS, demands judgment against Defendant,
Mayes Construction Management, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT IV - NEGLIGENCE
JIMMY LEE WILLIAMS v. HITTLE ELECTRIC CORPORATION

90. The foregoing paragraphs are incorporated herein by reference as though duly set
forth at length.

91. By reason of the carelessness and negligence of the Defendant Hittle Electric,
acting through its agents, servants, workmen and employees, the Plaintiff was caused to sustain
the injuries, more fully described herein.

92, Among other things, the carelessness and negligence of Defendant Hittle
Electric through its agents, servants, workmen and/or employees, consisted of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew

or should have known that workers at the premises would be working in the

area of said energized wiring and may come into contact with same;

b) Installing, constructing, designing, or supplying electric service to the
property referred to above contrary to applicable building codes;

c) Designing, building, installing or constructing the electrical service located
inside of premises when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting its employees or contractors to build, design, or construct the
electric service located in the property in question;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 47 of 150

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same; .

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of
premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Installing, designing, constructing, or building the electrical wiring located

inside the premises in complete contradiction to the U.S. Department of
Labor, OSHA codes and requirements;

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 48 of 150

0) Failing to properly determining that said wiring was properly de-energized
or grounded, in complete contradiction to the requirements of all local, State,
and Federal Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

93.  Asaresult of the negligence and carelessness of Defendant Hittle Electric,
through its agents, servants, workmen and/or employees, Plaintiff suffered and continues to
suffer serious injuries including, but not limited to, electrical injury to the left upper and lower
extremity, cervical, and lumbar spine; neuropathy in the left upper and lower extremity;
cervical and lumbar strain; knee strain; and posterior cruciate ligament tear. He sustained other
serious orthopedic, neurological and internal injuries; arthritic and vascular changes; and severe
shock to the nervous system. Plaintiff has in the past required and may in the future continue to
require medicines, medical care and attention. Plaintiff has in the past suffered and will
continue to suffer agonizing aches, pains and mental anguish.

94.  Asaresult of the negligence and carelessness of Defendant Hittle Electric,
through its agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in
his ability to enjoy life and life’s pleasures, all of which may continue indefinitely into the
future.

95.  Asaresult of the negligence and carelessness of Defendant Hittle Electric,
through its agents, servants, workmen and/or employees, Plaintiff incurred excess medical
expenses, will continue to incur medical expenses, and has additionally incurred other
outstanding bills related to the accident which are recoverable as damages.

96.  Asaresult of the carelessness and negligence of the Defendant Hittle Electric,

through its agents, servants, workmen and/or employees, Plaintiff has been and may continue to

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 49 of 150

be disabled from performing his usual duties, occupations and avocations, and Plaintiff has
suffered and may continue to suffer lost wages and loss of earning capacity.

97.  Asaresult of the negligence and carelessness of Defendant Hittle Electric,
through its agents, servants, workmen and/or employees, Plaintiff has suffered other economic
losses which are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant

Hittle Electric, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

FREEDMAN AND LORRY, P.C.

—_—

By
MICHAEL J. VENEZIANI, ESQUIRE
Attorneys for Plaintiff

Dated: May 22, 2018

Case ID: 180200624
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 50 of 150

EXHIBIT “B”
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 51 of 150

Court of Common Pleas of Philadelphia County

Trial Division
Civil Cover Sheet
PLAINTIFF'S NAME ~

JIMMY LEE WILLIAMS

 

PLAINTIFF'S ADDRESS
2065 GRANITE STREET

| PHILADELPHIA PA 19124

| PLAINTIFF'S NAME

| PLAINTIFF'S ADDRESS

PLAINTIFF'S NAME

 

 

PLAINTIFF'S ADDRESS

 

TOTAL NUMBER OF PLAINTIFFS _

7 [TOTAL NUMBER OF DEFENDANTS

mre «gs fm te —

“For Prothonota:y “Use Only.| Docket t Number)

|. JUNE 2018: |
| etait 1806022566. 004462 |

i DEFENDANT'S NAME

* HCV 121 8S BROAD, LLC

 

| DEFENDANTS ADDRESS
12 18TH STREET

| PHILADELPHIA PA 19103
i

| DEFENDANT'S NAME
MARQUIS & CO.

po |.

‘DEFENDANT'S ADDRESS
S. 18TH STREET

PHILADELPHIA PA 19103

 

DEFENDANT'S NAME
LLC |

STOKES ARCHITECTURE,

 

DEFENDANT'S ADDRESS
2103 SANSOM STREET

PHILADELPHIA PA 19103

j

COMMENCEMENT OF ACTION
“fd Complaint (7) Petition Action E71 Notice of Appeal

| io “Writ of Summons. E] Transfer From Other Jurisdictions

 

 

 

1 4

AMOUNT IN CONTROVERSY : COURT PROGRAMS
| o ‘C7 arbitration

$50,000.00 or less |B Jury
EX] More than $80,000.00 (LY Non-sury
C1 other:
, CASE TYPE AND CODE 7
25 - PREMISES LIABILITY, SLIP/FALL:

STATUTORY BASIS FOR CAUSE OF ACTION

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: JIMM) we WILLIAMS

|
Papers may be served at the address set forth below.

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)

L] Settiement
Minors
CJ wrp/survival

7 C3. commerce
(2 Minor Court Appeal
[CT Statutory Appeals

I ee Action:
Petition’ *

  
 

 

a HLEB . | IS CASE SUBJECT To
PROPROTHY cen No
JUN 11 2018
K. EDWARDS

JIMMY DEE WILLIAMS

 

 

 

 

 

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY
MICHAEL J. VENEZIANT

FAX NUMBER
none entered

PHONE NUMBER
(215) 925-8400
SUPREME COURT IDENTIFICATION NO. _
206660

ADDRESS

FREEDMAN & LORRY,
1601 MARKET ST.
SUITE 1500
PHILADELPHIA PA 29103

P.c.

| E-MAIL ADDRESS
mveneziani@freedmanlorry.com

 

 

 

SIGNATURE OF FILING ATTORNEY OR PARTY
MICHAEL VENEZIANI

DATE SUBMITTED

Monday, June ii, 2018, 03:19 pm

 

FINAL COPY (Approved by the Prothonotary Clerk)
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 52 of 150

COMPLETE LIST OF DEFENDANTS:
1. HCY 121 S BROAD, LLC
127 S. 18TH STREET
PHILADELPHIA PA 19103
2. MARQUIS & CO.
127 S. 18TH STREET
PHILADELPHIA PA 19103
3, STOKES ARCHITECTURE, LLC
2103 SANSOM STREET
PHILADELPHIA PA 19103
4. A & S SPRINKLER COMPANY, INC.
101 E. LAUREL AVENUE
CHELTENHAM PA 19012
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 53 of 150

SCOTT A. PORTNER, ESQUIRE
MICHAEL J. VENEZIANI, ESQUIRE
Attommey ID No. 85314 & 206660
FREEDMAN & LORRY, P.C.

1601 Market Street, Suite 1500
Philadelphia, Pa, 19103

(215) 925-8400

JIMMY LEE WILLIAMS

Plaintiff,
Vv.

HCV 121 S Broad, LLC
127 S, 18% St,
Philadelphia, PA 19103

MARQUIS & CO.
1278. 18" St.
Philadelphia, PA 19103

STOKES ARCHITECTURE, LLC
2103 Sansom St.
Philadelphia, PA 19103

A & S SPRINKLER COMPANY, INC.
101 E. Laurel Ave.
Cheltenham, PA 19012

Defendants

Cc A.

-C

: nN
:

AN “ASSESSMENT GRDAWEn 258:
HEARING IS REQUTCHS (eae ,

  
 
 
   
  

er

\S Regs
Attorneys for Plaintiff ee
COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

ele
ge ee

JUNE TERM, 2018

No.:

CTION

NOTICE TC PLEAD

NOTICE

You have been sued ist court, If you wish to defend against the clatms scl
forth in the following pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a written appearance
personally or by attorney and filing in writing with the court your defenses
or objection to the claims set forth against you, You are warmed that ifyou
fail to do so the case may proceed without you and a judgment may be
entered against you by the court without further notice for any money
claimed in the complaint or for any other claim or relief requested by the
plaintiff. You may lose money or property or ather rights importani to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
IF YOU DO NOT HAVE A LAWYER OR CANNGT AFFORD ONE,
GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO
FIND OUT WHERE YOU CAN GET LEGAL HELP,

Philadelphia Bar Association
Lawyer Referral and Information Service

1101 Market Street, Philadelphia, PA 19107 (215) 238-6300

AVISO

Le han demandado a usted en Ja corte. Si usted quiere defenderse de estas
demandas expuestas en las paginas sizulentes, usted tiene veinte (20) dias
de plazo al partir de fa fecha de la demanda y Ja notificacién, Hace falta
asenfar una comparencia eserita o¢n persona o con un abogado y entregar
a la carte en forma escrita sus defenses o sus objeciones a las demandas
en contra de su persona. Sea avisado que si usted no se defiende, la corte
tomara medidas y puede continuar la demanda en contra suya sin previo
aviso © notificacién, Ademds, la corte puede deoidir a favor del
demandante y requicre que usted cumpla con todas las provisiones de esta
domanda. Usted puede perder dinero o sus propiedades o otros derechos
importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE.
SINO TIENE ABOGADO 0 $] NO TIENE EL DINERO SUFICIENTE
DE PAGAR TAL SERVICO, VAYA EN PERSONA O LLAME POR
TELEFONO A LA OFICINA CUYA, DIRECCION SE ENCUENTRA
ESCRITA ABAIO PARA AVERIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia B Informacién Legal

110) Market Street, Philadelphia, PA 19107 (215) 238-6300

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 54 of 150

SCOTT A. PORTNER, ESQUIRE
MICHAEL J. VENEZIANI, ESQUIRE

 

Attorney ID No, 85314 & 206660 THIS IS NOT AN ARBITRATION CASE
FREEDMAN & LORRY, P.C. AN “ASSESSMENT OF DAMAGES”
1601 Market Street, Suite 1500 HEARING IS REQUIRED
Philadelphia, Pa, 19103
(215) 925-8400 Attorneys for Plaintiff
JIMMY LEE WILLIAMS : COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY
Plaintiff,

v,
JUNE TERM, 2018
HCV 1218 BROAD, LLC
127 S. 18" St.
Philadelphia, PA 19103

 

No.:
MARQUIS & CO,
127 S. 18 St.
Philadelphia, PA 19103
STOKES ARCHITECTURE, LLC
2103 Sansom St.
Philadelphia, PA 19103
A & S SPRINKLER COMPANY, INC.
101 E. Laurel Ave.
Cheltenham, PA 19012
Defendants. ;
CIVIL ACTION
COMPLAINT

Plaintiff, by and through his undersigned attorneys, claims of Defendants a sum in excess

of Fifty Thousand Dollars ($50,000.00) in damages based upon a cause of action for negligence,

and in support thereof avers as follows:

1. Plaintiff, Jimmy Lee Williams is an adult individual, who at all relevant times,

resided at 2065 Granite Street, Philadelphia, Pennsylvania.

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 55 of 150

2, Defendant, HCV 121 S$ Broad, LLC (hereinafter “Defendant” and/or “Defendant
HCV”), is a corporate entity with a principal place of business located at 127 S. 8" Street,
Philadelphia, Pennsylvania.

3. Defendant Marquis & Co. (hereinafter “Defendant” and/or “Defendant
Marquis”), is a corporate entity with a principal place of business located at 127 S. 8" Street,

Philadelphia, Pennsylvania.

4, Defendant, Stokes Architecture (hereinafter “Defendant” and/or “Defendant
Stokes”), is a corporate entity with a principal place of business located at 2103 Sansom Street,
Philadelphia, Pennsylvania.

5. Defendant, A & § Sprinkle Company, Inc. (hereinafter “Defendant” and/or

“Defendant A & S”), is a corporate entity with a principal place of business located at 101 E. Laurel

Ave. Cheltenham, Pennsylvania,

6, On or about June 16, 2016, and at all times pertinent hereto, Defendant HCV
and/or Defendant Marquis were owners of a project to renovate 121 South Broad Street in the
City and County of Philadelphia, Commonwealth of Pennsylvania (the “premises”), for the future
occupancy of Hip City Veg.

7. On or about June 16, 2016, and at all times pertinent hereto, Defendant Stokes
was the architect responsible for the design of the renovation of the premises, for the future
occupancy of Hip City Veg,

8. Upon information and belief, sometime prior to June 16, 2016, McHenry Project
Consultants, LLC (hereinafter “McHenry”) engaged Defendant A & § to relocate sprinkler lines

in the premises to allow for demolition and renovation.

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 56 of 150

9. On or about June 7, 2016, McHenry engaged Pantano & Sons, Inc. (hereinafter
“Pantano”) as demolition contractor, for the renovation of the premises for Defendant Hip City

Veg’s occupancy.

10, The contract entered into between McHenry and Pantano for demolition services

at the premises provided the following:

“[Pantano] shall furnish all labor tools, equipment, and supervision necessary for the
single-phase demolition and removal of the following items:

All drop ceiling tiles, grid and grid hangers,

Soffit along front of space.

All lights, wiring, ductwork and air handler,

Sprinkler system back to disconnect.

Concealed plaster ceiling and associated wire/suspension system.

Carpet flooring (no concealed tile),

Wainscot and base from perimeter walls,

Masonry and framed portioning from rear of space.

Concrete mezzanine and associated posts and beams,

Basement drywall partition between storage rooms and portion of steel pipe
running through storage space ([Pantano] will cut off near perimeter walls).
(Exhibit “A’’)

@ee¢ee#eaeceese

11. The contract entered into between McHenry and Pantano specifically excluded
“utility disconnects,” however Pantano did require temporary utilities to be supplied by others,
(Exhibit “A”).

12, On or about June 16, 2016, and at all times pertinent hereto, Defendant HCV,
Defendant Marquis & Co., Defendant Stokes, and Defendant A & S, undertook to monitor the
work being done by all contractors during the course of the renovation in question and to make
certain that appropriate safety measures were provided for persons performing work thereat,

13. On or about June 16, 2016, and at all times pertinent hereto, Plaintiff was

employed by Pantano, as a laborer to perform services in connection with the demolition of the

premises.

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 57 of 150

14. On or about June 16, 2016, at approximately 7:30 a.m., Plaintiff was engaged in
the course and scope of his employment with Pantano and was working as a laborer conducting

demolition activities at the premises.

15. | While working at the premises, Plaintiff was on a concrete mezzanine cutting
electrical wires, when he cut an energized 120/208 volt wire, which was not properly de-
energized.

16. As aresult of coming into contact with the foresaid energized wire, Plaintiff was
electrocuted and fell approximately 8 feet causing Plaintiff to sustain the catastrophic injuries,

suffering, and severe pain more fully described herein.

COUNT I - NEGLIGENCE
JIMMY LEE WILLIAMS v. HCV 121 S BROAD, LLC

17, The foregoing paragraphs are incorporated herein by reference as though duly
set forth at length.

18. By reason of the carelessness and negligence of the Defendant HCV, acting
through its agents, servants, workmen and/or employees, the Plaintiff was caused to sustain the
injuries, more fully described herein.

19. Among other things, the carelessness and negligence of Defendant HCV through
its agents, servants, workmen and/or employees, consisted of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew

or should have known that workers at the premises would be working in the

area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 58 of 150

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have
known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

Jj) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of

premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any

rarer:

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 59 of 150

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

©) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

tr) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

20. Asa result of the negligence and carelessness of Defendant HCV, through its
agents, servants, workmen and/or employees, Plaintiff suffered and continues to suffer serious
injuries including, but not limited to, electrical injury to the left upper and lower extremity,
cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical and lumbar
strain; knee strain; and posterior cruciate ligament tear. He sustained other serious orthopedic,
neurological and internal injuries; arthritic and vascular changes; and severe shock to the nervous
system. Plaintiff has in the past required and may in the future continue to require medicines,
medical care and attention. Plaintiff has in the past suffered and will continue to suffer agonizing
aches, pains and mental anguish.

21. As a result of the negligence and carelessness of Defendant HCV, through its
agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in his ability to
enjoy life and life’s pleasures, all of which may continue indefinitely into the future.

22. As a result of the negligence and carelessness of Defendant HCV, through its

agents, servants, workmen and/or employees, Plaintiff incurred excess medical expenses, will

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 60 of 150

continue to incur medical expenses, and has additionally incurred other outstanding bills related
to the accident which are recoverable as damages.

23. As aresult of the carelessness and negligence of the Defendant HCV, through its
agents, servants, workmen and/or employees, Plaintiff has been and may continue to be disabled
from performing his usual duties, occupations and avocations, and Plaintiff has suffered and may
continue to suffer lost wages and loss of earning capacity.

24. As a result of the negligence and carelessness of Defendant HCY, through its
agents, servants, workmen and/or employees, Plaintiff has suffered other economic losses which
are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant,
HCV, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT H—- NEGLIGENCE
JIMMY LEE WILLIAMS v. MARQUIS & CO.

25. The foregoing paragraphs are incorporated herein by reference as though duly
set forth at length.

26. By reason of the carelessness and negligence of the Defendant Marquis, acting
ibrough its agents, servants, workmen and/or employees, the Plaintiff was caused to sustain the
injuries, more fully described herein.

27. Among other things, the carelessness and negligence of Defendant Marquis
through its agents, servants, workmen and/or employees, consisted of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew

or should have known that workers at the premises would be working in the

area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 61 of 150

service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
instalied, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have

known was energized:

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s

employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

J) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of

premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1} Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring

that was not properly de-energized or grounded:

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 62 of 150

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring,

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

t) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

28. As a result of the negligence and carelessness of Defendant Marquis, through its
agents, servants, workmen and/or employees, Plaintiff suffered and continues to suffer serious
injuries including, but not limited to, electrical inj ury to the left upper and lower extremity,
cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical and lumbar
strain; knee strain; and posterior cruciate ligament tear, He sustained other serious orthopedic,
neurological and internal injuries; arthritic and vascular changes; and severe shock to the nervous
system. Plaintiff has in the past required and may in the future continue to require medicines,
medical care and attention. Plaintiff has in the past suffered and will continue to suffer agonizing
aches, pains and mental anguish.

29. As a result of the negligence and carelessness of Defendant Marquis, through its

agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in his ability to

enjoy life and life’s pleasures, all of which may continue indefinitely into the future.

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 63 of 150

*

30. Asa result of the negligence and carelessness of Defendant Marquis, through its
agents, servants, workmen and/or employees, Plaintiff incurred excess medical expenses, will
continue to incur medical expenses, and has additionally incurred other outstanding bills related
to the accident which are recoverable as damages,

31. Asaresult of the carelessness and negligence of the Defendant Marquis, through
its agents, servants, workmen and/or employees, Plaintiff has been and may continue to be
disabled from performing his usual duties, occupations and avocations, and Plaintiff has suffered
and may continue to suffer lost wages and loss of eaming capacity.

32. As aresult of the negligence and carelessness of Defendant Marquis, through its
agents, servants, workmen and/or employees, Plaintiff has suffered other economic losses which
are recoverable as damages,

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands Judgment against Defendant,
Marquis, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT II —- NEGLIGENCE
JIMMY LEE WILLIAMS v. STOKES ARCHITECTURE, LLC

33. The foregoing paragraphs are incorporated herein by reference as though duly
set forth at length.

34. By reason of the carelessness and negligence of the Defendant Stokes, acting
through its agents, servants, workmen and employees, the Plaintiff was caused to sustain the
injuries, more fully described herein,

35. | Among other things, the carelessness and negligence of Defendant Stokes

consisted of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same:

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 64 of 150

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service desi gned,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

¢) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have

known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s

employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code:

J) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of

premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with wamings of any sort, or was guarded in any
manner;

Case ID: 180601 162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 65 of 150

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S,
Department of Labor, OSHA codes and requirements;

©) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings:

q) Failing to ensure that all wiring was de-energized;
tr) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities

had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

36. Asa result of the negligence and carelessness of Defendant Stokes, through its
agents, servants, workmen and/or employees, Plaintiff suffered and continues to suffer serious
injuries including, but not limited to, electrical injury to the left upper and lower extremity,
cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical and lumbar
strain; knee strain; and posterior cruciate ligament tear. He sustained other serious orthopedic,
neurological and internal injuries; arthritic and vascular changes; and severe shock to the nervous
system. Plaintiff has in the past required and may in the future continue to require medicines,

medical care and attention, Plaintiff has in the past suffered and will continue to suffer agonizing

aches, pains and mental anguish,

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 66 of 150

37, As a result of the negligence and carelessness of Defendant Stokes, through its
agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in his ability to
enjoy life and life’s pleasures, all of which may continue indefinitely into the future.

38. As a result of the negligence and carelessness of Defendant Stokes, through its
agents, servants, workmen and/or employees, Plaintiff incurred excess medical expenses, will
continue to incur medical expenses, and has additionally incurred other outstanding bills related
to the accident which are recoverable as damages.

39. As a result of the carelessness and negligence of the Defendant Stokes, through
its agents, servants, workmen and/or employees, Plaintiff has been and may continue to be
disabled from performing his usual duties, occupations and avocations, and Plaintiff has suffered
and may continue to suffer lost wages and loss of earning capacity.

40, As a result of the negligence and carelessness of Defendant Stokes, through its
agents, servants, worlmen and/or employees, Plaintiff has suffered other economic losses which
are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant
Stokes, in a sum in excess of Fifty Thousand ($50,000.00) Dollars,

COUNT IV —- NEGLIGENCE
JIMMY LEE WILLIAMS v. A & S SPRINKLER COMPANY, INC,

41, The foregoing paragraphs are incorporated herein by reference as though duly set

forth at length.

42, By reason of the carelessness and negligence of the Defendant A & S, acting
through its agents, servants, workmen and employees, the Plaintiff was caused to sustain the

injuries, more fully described herein.

43. Among other things, the carelessness and negligence of Defendant A & §

through its agents, servants, workmen and/or employees, consisted of the following:

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 67 of 150

a) Allowing wiring to exist at the premises that was energized, when it knew
or should have known that workers at the premises would be working in the
area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

c) Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of
same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have

known was energized;

g) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s
employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from ‘energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

J) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a

menace, danger, nuisance, snare and trap for persons working inside of
prernises;

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 68 of 150

k) Failing to appreciate the existence of the improper witing in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;

t) Permitting entities to perform electrical work in the premises with the
knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of
License and Inspection to do so.

44, As aresult of the negligence and carelessness of Defendant A & 8, through its
agents, servants, workmen and/or employees, Plaintiff suffered and continues to suffer serious
injuries including, but not limited to, electrical injury to the left upper and lower extremity,
cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical and
lumbar strain; knee strain; and posterior cruciate ligament tear. He sustained other serious

orthopedic, neurological and internal injuries; arthritic and vascular changes; and severe shock

to the nervous system. Plaintiff has in the past required and may in the future continue to

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 69 of 150

require medicines, medical care and attention. Plaintiff has in the past suffered and will
continue to suffer agonizing aches, pains and mental anguish,

45.  Asaresult of the negligence and carelessness of Defendant A & S, through its
agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in his ability
to enjoy life and life’s pleasures, all of which may continue indefinitely into the future,

46. Asaresult of the negligence and carelessness of Defendant A & 5, through its
agents, servants, workmen and/or employees, Plaintiff incurred excess medical expenses, will
continue to incur medical expenses, and has additionally incurred other outstanding bills related
to the accident which are recoverable as damages.

47, As a result of the carelessness and negligence of the Defendant A & S, through
its agents, servants, workmen and/or employees, Plaintiff has been and may continue to be
disabled from performing his usual duties, occupations and avocations, and Plaintiff has
suffered and may continue to suffer lost wages and loss of earning capacity.

48. As aresult of the negligence and carelessness of Defendant A & S, through its
agents, servants, workmen and/or employees, Plaintiff has suffered other economic losses
which are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant A

& 8, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.
FREEDMAN AND LORRY, P.C.

“MICHAEL J. VENEZIANI, ESQUIRE ~
Attorneys for Plaintiff

 

Dated: June 5, 2018

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 70 of 150

VERIFICATION

1, MICHAEL J. VENEZIANI, ESQUIRE hereby verify that I am the Attorney for the
Plaintiff in the foregoing action; that the attached Complaint in Civil Action is based upon
information, which the client furnished to counsel and information, which has been gathered by
counsel in the preparation of the lawsuit. The language of the Complaint is that of counsel and
not mine. | have read the Complaint, and to the extent the statements therein are based upon
information | have given counsel, they are true and correct to the best of my knowledge,
information and belief. To the extent the contents of the Complaint are that of counsel, I have
relied upon counsel in making this Verification, I understand that if false statements were made

herein I would be subject to the penalties of 18 Pa. C.S.A. §4904 relating to unsworn falsification

to authorities.

—_—_— ? ge —
Ae
MICHAEL J. VENEZIANI, ESQUIRE

Attorney for Plaintiff

er aneemnec

DATE: b/; L? /; &

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 71 of 150

PANTANO

Bitte eis) & SONS, INC.

June 7, 2016

Chris DeLuca

McHenry Project Consultants
841 £. Fort Ava., Ste. 299
Baltimore, MD 21230

RE: Hip City Veg
1214S. Broad St., Philadelphia, PA

Dear Chris:
We are pleased to submit the following revised proposal and estimate:

We shall furnish all labor, tools, equipment, and supervision necessary for the single-phase
demolition and removal of the following items:

All drop celling tiles, grid and grid hangers.

* Soffit along front of space.

* All lights, wiring, ductwork and air handler,

* Sprinkler system back to disconnect.

* Concealed plaster ceiling and associated wire/suspension system,

* Carpet floering (no concealed tile).

* Wainscot and base from perimeter walls.

* Masonry and framed partitioning from rear of space,

* Concrete mezzanine and assoclated posts and beams,

* Basement drywall partition between storage rooms and portion of steel pipe running through
storage space (we will cut off near perimeter walls).

      
 

o Hauling and legal disposal or recycling of all debris resulting from our work Is Included.

o - We will Joad:out exclusively ‘via the rear alley. entry. to our truck/container. in thé ‘Inimediate
parking area.

o Work area to be left street broom clean.

Exelusions & Qualifications:

1... (No ‘permits;

2. No utility discannects or capping €we will require temp utilitles and tollet provided by others),

3. No protection for dust or finishes outside of work area.

4. No removals for owner's reuse or salvage.

5. No hazardous material removal,

6, No mastic removal, surface preparation, or patching.

7, No concealed flooring.

8. Work to be performed non-union (any cost associated with union interference te be absorbed
by McHenry Project Consultants),

9. Existing sterefront glass to be covered for Privacy prior to demo (we will protect glass from

breakage during our work),

   

316 W. Poplar Street | Norristown, PA19041 610.272.3341 office | 610.272.3396 efax | Info@pantanoandsonscom
Page 1 of 2

Case ID: 180601162
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 72 of 150

EXHIBIT “C”
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 73 of 150

SCOTT A. PORTNER, ESQUIRE
MICHAEL J. VENEZIANI, ESQUIRE

     

 

  

 

 

Attomey ID No. 85314 & 206660 THIS IS NOT AN ARBITRA‘Si ON ee SE
FREEDMAN & LORRY, P.C. AN “ASSESSMENT OF DARIAGESP ed 2 the
1601 Market Street, Suite 1500 HEARING IS REQUIRES: Fo bf Jubeiad Redorde
Philadelphia, Pa. 19103 - NaN ageane a
(215) 925-8400 Attorneys for Plaintiff ‘ eee 2s eo
JIMMY LEE WILLIAMS COURT OF COMMON PLEAS -
2065 Granite Street : PHILADELPHIA COUNTY
Philadelphia, PA 19124 :
Plaintiff, :
Vv.
SSH MANAGEMENT, LLC JUNE TERM, 2018
123 South Broad Street, Suite 850 :
Philadelphia, PA 19109 : NO,
Defendant :
COMPL, O
NOTICE TO PLEAD
NOTICE AVISO

You have been sued in court, [f you wish to defend against the claims set
forth in the following pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a written appearance
personally or by atiomey and filing in writing with the court your defenses
or objection to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you end a judgment may be
entered against you by the court without further notice for any money
claimed in the complaint or for any other claim or relief requested by the
plaintiff, You may lose money or property or other rights important te you.

‘YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE,
IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE,
GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO
FIND OUT WHERE YOU CAN GET LEGAL HELP.

Philadelphia Bar Association
Lawyer Referral and Information Service

110] Market Street, Philadelphia, PA 19107 (215} 238-6300

Le han demendado a usted en la corte. Si usted quiere defenderse deestas
demandas expuestas en las paginas siguientes, usted tiene veinte (20) dias
de plazo al partir de ta fecha de la demanda y la notificacién. Hace fala
asentar una comparencia escrita o en persona o con un abogado y entregar
a Ja corte ent forma escrita sus defensas 9 sus objeciones a las demandas
en. contra desu persond, Sea avisado que si usted no se defiende, la corte
tomara medidas y puede continuar la demanda en contra suya sin previo
aviso 0 notificacién. Ademés, la corte puede decidir a favor del
demandante y requiere que usted cumpla con todas las provisiones de esta
demanda. Usted puede perder dinero o sus propiedades 0 otros derechos
importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE.
SINO TIENE ABOGADO OSINO TIENE EL DINERO SUFICIENTE
DE PAGAR TAL SERVICO, VAYA EN PERSONA O LLAME POR
TJELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA
ESCRITA ABAIO PARA AVERIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL.

ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia E Informacion Legal

1L01 Market Street, Philadelphia, PA I9107 = (215) 238-6300

Case ID: 180601356
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 74 of 150

SCOTT A. PORTNER, ESQUIRE
MICHAEL J. VENEZIANI, ESQUIRE

 

 

Attomey ID No. 85314 & 206660 THIS IS NOT AN ARBITRATION CASE
FREEDMAN & LORRY, P.C. AN “ASSESSMENT OF DAMAGES”
1601 Market Street, Suite 1500 HEARING JIS REQUIRED
Philadelphia, Pa. 19103
(215) 925-8400 Attorneys for Plaintiff
JIMMY LEE WILLIAMS | : COURT OF COMMON PLEAS
2065 Granite Street : PHILADELPHIA COUNTY
Philadelphia, PA 19124 :
Plaintiff,
Vv. :
SSH MANAGEMENT, LLC : JUNE TERM, 2018
123 South Broad Street, Suite 850
Philadelphia, PA 19109 : NO.
Defendant
CEVIL ACTION
COMPLAINT

Plaintiff, by and through his undersigned attorneys, claims of Defendant a sum in excess
of Fifty Thousand Dollars ($50,000.00) in damages based upon a cause of action for negligence,

and in support thereof avers as follows:

1. Plaintiff, Jimmy Lee Williams is an adult individual, who at all relevant times,

resided at 2065 Granite Street, Philadelphia, Pennsylvania.

2. Defendant, SSH Management, LLC (hereinafter “Defendant” and/or “Defendant
SSH”), is a corporate entity with a principal place of business located at 121 South Broad Street,
Suite 850, Philadelphia, Pennsylvania.

3. On or about June 16, 2016, and at all times pertinent hereto, Defendant SSH was
responsible for the management and operations of the premises located at 121 South Broad Street
in the City and County of Philadelphia, Commonwealth of Pennsylvania which was in the process

of being renovated for future occupant, Defendant Hip City Veg.

Case ID: 180601356
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 75 of 150

4, On or about June 16, 2016, and at all times pertinent hereto, Plaintiff was
employed by Pantano, as a laborer to perform services in connection with the demolition of the
premises.

5. On or about June 16, 2016, at approximately 7:30 a.m., Plaintiff was engaged in
the course and scope of his employment with Pantano and was working as a laborer conducting

demolition activities at the premises.

6. While working at the premises, Plaintiff was on a concrete mezzanine cutting
electrical wires, when he cut an energized 120/208 volt wire, which was not properly de-
energized.

7, As a result of coming into contact with the foresaid energized wire, Plaintiff was
electrocuted and fell approximately 8 feet causing Plaintiff to sustain the catastrophic injuries,
suffering, and severe pain more fully described herein.

COUNT I - NEGLIGENCE

8. The foregoing paragraphs are incorporated herein by reference as though duly
set forth at length.

9. By reason of the carelessness and negligence of the Defendant SSH, acting
through its agents, servants, workmen and/or employees, the Plaintiff was caused to sustain the
injuries, more fully described herein.

10. Among other things, the carelessness and negligence of Defendant SSH through
its agents, servants, workmen and/or employees, consisted of the following:

a) Allowing wiring to exist at the premises that was energized, when it knew

or should have known that workers at the premises would be working in the

area of said energized wiring and may come into contact with same;

b) Permitting the installation, construction, design, or supply of electric service
to the premises contrary to applicable building codes;

Case ID: 180601356
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 76 of 150

c} Permitting the design, install or construction of the electrical service located
inside of the premises, when it knew or should have known that the electrical
service inside of the premises was dangerous and that a worker could come
into contact with said dangerously installed electrical service designed,
installed, built or constructed by the Defendants;

d) Permitting employees of contractors at the premises to build, design, or
construct the electric service located in the property in question;

e) Failing to build, design, or construct the electrical service located at the
premises in a reasonably safe condition by permitting improper or
inadequate materials to be used in the building, design, or construction of

same;

f) Failing to warn workers such as Plaintiff working in proximity of the
energized wire in the premises in which Defendant knew or should have

known was energized;

2) Failing to personally inspect the electrical wiring that was installed,
constructed or designed by the entities retained by Defendant to ascertain
whether same was safe for someone such as the Plaintiff who may be
working in the area where said electric service was installed by Defendant’s

employees;

h) Acting in disregard of the rights and safety of the Plaintiff by failing to
provide some form of protection from energized wiring to protect workers
such as Plaintiff whom the Defendant knew, or should have known would
be working in the area of said energized wiring at some time in the future;

i) That said Defendant permitted the installation, design, construction or
placement of the electrical wiring located in the premises in violation of to
the general safety standards, precautionary standards, and other safety
standards of the industry in violation of the appropriate federal, state, and
local laws, rules, regulations, and code;

j) Permitting the energized wiring in question to become and to remain in a
dangerous, defective, hazardous and unsafe condition so as to constitute a
menace, danger, nuisance, snare and trap for persons working inside of

premises;

k) Failing to appreciate the existence of the improper wiring in the property in
question when said energized wiring was accessible by Plaintiff, and the
same was not marked with warnings of any sort, or was guarded in any
manner;

1) Failing to warn Plaintiff of the dangers of working in the premises, when the
defendant knew or should have known that the premises contained wiring
that was not properly de-energized or grounded:

Case ID: 180601356
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 77 of 150

m) Failing to mark the wiring in question in some fashion so that anyone such
as Plaintiff wo may be working in the area of said wiring could easily
recognize the dangers associated with said wiring;

n) Permitting the installation, design, construction, or building the electrical
wiring located inside the premises in complete contradiction to the U.S.
Department of Labor, OSHA codes and requirements;

0) Permitting the installation of wire in the premises without properly
determining that said wiring was properly de-energized or grounded, in
complete contradiction to the requirements of all local, State, and Federal
Building Codes;

p) Failing to inspect the wiring that said Defendant was installing in the
premises to verify that same was properly marked with warnings;

q) Failing to ensure that all wiring was de-energized;
r) Permitting entities to perform electrical work in the premises with the

knowledge that said entities were not licensed to do so and that said entities
had not secured the necessary permits from the Philadelphia Department of

License and Inspection to do so.

11. As a result of the negligence and carelessness of Defendant SSH, through its
agents, servants, workmen and/or employees, Plaintiff suffered and continues to suffer serious
injuries including, but not limited to, electrical injury to the Jeft upper and lower extremity,
cervical, and lumbar spine; neuropathy in the left upper and lower extremity; cervical and lumbar
strain; knee strain; and posterior cruciate ligament tear. He sustained other serious orthopedic,
neurological and internal injuries; arthritic and vascular changes; and severe shock to the nervous
system. Plaintiff has in the past required and may in the future continue to require medicines,
medical care and attention. Plaintiff has in the past suffered and will continue to suffer agonizing
aches, pains and mental anguish.

12. As a result of the negligence and carelessness of Defendant SSH, through its
agents, servants, workmen and/or employees, Plaintiff has suffered a diminution in his ability to

enjoy life and life’s pleasures, all of which may continue indefinitely into the future.

Case ID: 180601356
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 78 of 150

13. Asa tesult of the negligence and carelessness of Defendant SSH, through its
agents, servants, workmen and/or employees, Plaintiff incurred excess medical expenses, will
continue to incur medical expenses, and has additionally incurred other outstanding bills related

to the accident which are recoverable as damages.

14. Asaresult of the carelessness and negligence of the Defendant SSH, through its
agents, servants, workmen and/or employees, Plaintiff has been and may continue to be disabled

from performing his usual duties, occupations and avocations, and Plaintiff has suffered and may

continue to suffer lost wages and loss of earning capacity.

15. As a result of the negligence and carelessness of Defendant SSH through its

agents, servants, workmen and/or employees, Plaintiffhas suffered other economic losses which

are recoverable as damages.

Wherefore, Plaintiff, JIMMY LEE WILLIAMS, demands judgment against Defendant,

SSH, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

FREEDMAN AND LORRY, P.C,

Byz* ee
MICHAEL J. VENEZIANI, ESQUIRE

Attorneys for Plaintiff

Dated: June 12, 2018

Case ID: 180601356
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 79 of 150

A

VERIFICATION

I, MICHAEL J. VENEZIANI, ESQUIRE hereby verify that J am the Attorney for the
Plaintiff in the foregoing action; that the attached Complaint in Civil Action is based upon
information, which the client furnished to counsel and information, which has been gathered by
counsel in the preparation of the lawsuit. The language of the Complaint is that of counsel and
not mine. I have read the Complaint, and to the extent the statements therein are based upon
information I have given counsel, they are true and correct to the best of my knowledge,
information and belief. To the extent the contents of the Complaint are that of counsel, ] have
relied upon counsel in making this Verification. I understand that if false statements were made
herein I would be subject to the penalties of 18 Pa. C.S.A. §4904 relating to unsworn falsification
to authorities.

— ys _
A CZ

~ MICTTAEL J. VENEZIANI, ESQUIRE
Attorney for Plaintiff

DATE: Sle N

Case ID: 180601356
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 80 of 150

 

d NE (the nent) ab bide on ae 2 day.
yan Ari a oe thavitig: an. address GF 1449 Woleitt
A Qian after "called the “Gunitt”), and :SSH Management, LLC heying °2!
b- Broad Sat; Suite aR Pacelli 2) ue 19108 9 Ciera salle she o

d Renovial Neem tenis : ai puoi binlow
Peommence! on Scar This, ‘aga DE injeffect-for-a: sparigd ‘ending ="
ryt eee oe nel Teens: Ne 9a, Carlier feaiiiiated i itt 1 nocondaride ete with, th, and:
sani fous ae a a ce oe pen ed Initial Tent, 2
femnt) fi Thal Pores end fect iniless. tex a eh Bid pay bd
‘teuitinite'thiS Agresineot atter th ea he os bet arly sith sity“:
50}. ‘diy prion wiltten aorlee “Of témiitiation, Nein the ine te  ivthe fe erebeabee al.
DF ty Portion of tie Property is sold, ‘this Ageenient: ‘shall iermigiate bit 1hE date of aale, as 16 the |

S por oF the Prose th that ts sold’ provided set Ovinér hind eiten, Mitnoger nt let thiny 60-4
., MAYS BOE ;

    

    

51 Fe Monee Tersiinaté! Owher'shall have t thi. ght to eadoate wie
plese ined ind on ig OF the lioying cor n

 

 

PON: so014201802212000634 DCN: 20014201802212000834001 Received Date/Time: 2/21/2018 7: carainagnenrt
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 81 of 150

   
  
 

 
    

f any? other levy gp eit ifibed tiga leer,
ing 8 we ddgrignt tet that ig ‘wovered by. irigurants,. prowl etl
ch: aftaohmiénr, Ieyy of Hien Is nol discharged by amee
ae. wilh sixty @) mn of te, Sate es i

rie eae

   
   
 

    

       
   
  
 
 

 
 
  
   

wane st

e- topérty oF the
eee of insolvency pale :
perceediiafor Sinise 8 aot dise ze
0 te eo ag. =3.;

  
 

iy oe oo

| a ae i :
oa. ser aebghe attachment: fon oF. v eervoaat ‘discharged: “by: bond | of -£
- a " othepivise Within Stitp(G0) day: ofthe date ofa. = Bo

Gs) The idling: thy ONuey “6p
idefined below seihe Constr
beliive).ct on nsiaburse: Mane
pursuant, i. Section 5b) 5) below which: et ali

intice’ .

    
   
 
  
 
 

  
 

 

ingurance; ‘oivided

    

   
  
   
    
  
 
  

   
 
 
 

Curse etn! hy ier Sie af ie He
*: peovided; however, hat ifrch defile c caine y jhakly be ‘cane ot
“avillidy such fifleen (15) day ported; tie tne for Owner to ctite-
rsuch be extended ds long is relisigcinbity Meopseary. St long" Cae:
E Oren bsimenies such ouré iti itech G + saya after ee tacelp

 
   
      

       

a ue ar Cave 1: { 0200624
PCN: 30014201802712000534 DCN: 30014201802212000824004 Received Date/Time: 2/24/2018-7: Sianeli pd gG0dr6

  
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 82 of 150

     

"of notice dram Manager tht Oymet js mee N
_sligeauy pursuing ietienre..

   
    
   
 
 

   

Ba

   
 
 
 

# Aion 1g any other righia ir. remiedie
ue a suing shares aid re Giiek eared fh receive
isifh oodts ‘atid ‘expenses! reimbursable ‘39 It pursant 10 Se

sesparisible seta Out: at sovthing: done, within, ihe seap
he ion, -all: ae ye sien
a

   
 

  
  
 
 
 

 
 
  

oe ete such ae
ha = Sena a

   
   
  

   

i fey. nis . siyehing biclael in this”
Apieeneng the ienmigatigit of this Agresment ‘deal not mae ith: oust ‘of action, | elaica-ar™
see Be iny Baliye catetued or to‘accriie on account of ahytdfaule: bysanother. party “ofits
Hi ‘Obligatiahis syandlet thts, ‘Agteestiant'or. aijaing af a tesitt, af, theta of his Agitengent other |
i ma. i aceondance ‘with. is tenn, ‘ft warty | form, covenant tndig at prowision:-wi this.
sa oa pe ‘shi im ae | bi al nee: Soman of this,

       
    

   
      
 

   
 

am

    

 
  
   
 

vet Bil es be be -
al improv. reds Wine Progeny. © :
i tor Chee sepioval at toast. |
lees 194, 2035 ‘shigf) sot beige? 7
Agreen jet, ‘they axnialty? ne
¢ making of cankacty Gy.

  
   
  
 
    

 

 

   
   

ae

7 38 days, priorto- ie. one hoe i pa eibont
itt February 1322015." Nuthin ‘uihet
piled to Maniaét Ube the eben

 
  

he ne

     
    

     
   

     
 
  
  

 

      
 

behalf; of Ovines;' or for the cane * iat respect 10 'Nh4 managerienls cede, es -
Pasion mbintensage, ¢ on ne pbere ion. Gf f oe Be OUT: at can hte Stance. fast 00300
ming the B peor Speci approval of Owns aie o limited to'(1) thie Sil get! firth inthe: ©
Bale 7h pric. tay Mig cael thie”

  

   
  

par!
a 0) oh Shpenaigims 2 of at .éciespengy Hatire:

  
   
   

Bud i mer ee

ete ithe oi uy fe aoe
as en “te sheanidin, a''10,; tenants: pemvant’ 6. Henke: aameerngals, "(40 |
eaueat ‘Npvany, edee, agréerient, (5) expenditiwcs in” Ue “opinion of Manager -
ah site? tie Posey eee ipeniens dager of Sad rane @ ain leaned

PCN: 300142018022120005%4 DCN: 30014201802212000834001 Received Date/Time: 2/21/2018 7: AaseadD eal BO6OHE
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 83 of 150

ptere:

   
   
 

ation

ce comer Stee "or the Pro
veer aot peovided ier

if

   
  
  
 
 
   

   

ct Usat pores ag desires, te:
shied First canfer wit:

  

yepaired An ‘acco ae BE
eh sitta; ach ag class s in Philade dsiptia,
vaio thy neler fraps roe Property
a Uli ‘etow) and ici j

ah ny

   
           
  

ia

te

  
 
 
 

 
 
 

upp a ih réspedt-id hile, 1, tools, afitinese:
ie “a i reasbnably. necesiany or: desirable. ‘io egforen
. oa ge +4 emient, is ich

  
  
  

  
 
 
 
 
  
 
  
   
  

fl “aking. i ches te sey paces ik
caer ee ellos fo ‘obtain ain: the hes! prigerat ee

_ tbl Hisplose:and:tebate 1 Owher-all sie if
ee tae sal be fi RCLUBI Me use

* Rent or tease fron: Mddniiger or: from, aibies bsich sail, -

* appliances, etc; to be iised-at the Peopergs i the gost

« Afietent fo; Ovni. ‘Moliiger “SHalk: Eeerclse jeasbuable-efforws to.

2 Oblain the, best fentel’prige qvails ch Ye ty be used lor
the Broplénty’ aud Fee othe ‘ptoporty rvantagel by Manaper as long

as spol ‘Property So hsing. ssibht cb bals, applies eke: rr

pays fay RES as Siew eae Ca

 
 
 
  
 
 
  
 
 
 
  

 

se
uF

    

 

    

 

   

 

 

    

CBS alg iORE Pe gion . 180200624
PON: 30014201802212000534 DCN: 30014207802242000634001 Received Date/Time: 2/21/2018  AaisiDeagi6UiAas
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 84 of 150

 
 
 

  

stig more: inc UMMM sh ll be paises,
seit: ¥é hes: oe ‘be reoted: See if

 
 
   
  
  
 
 
  
 
 
  
 

  

inig rvokb habe, a
=i mo en ne oe eb

 

 
 
  
   

ear pop
Se

Ldpeibling ee pens recall be
desu iy orhaste OF iia ie
| cepted: bY helt sespieclive. ‘eae, Fi ie Veried Aq addisopal wisured onal! IRabilily polit

 

 

           
    
 
   
    
  
  
   
    
  
   
   
 
  
  

  
  

oe ab perme, y invesline take, dill-wattien report'to Owner as-hp- atl “aecid a
ne ros for i ne aaa iegiiténance. erate aa any’ i ;
Sage rey epee cost iffepair Uierehe ee madishill-prepast: 3
li #epORS feuiited. by. aby inauninee--conpimay'), gonneotignsbefewiiN, ‘aia 'shall
any od: All-cleunis ‘fod trigurénae, Manager i eet Feeitht 3 a:

 

* adjust ‘any and all ‘alain’ Tor Suni riot iii’ Betess: of ihewvever Maaaiget’ shall.iot settle, *
: angio Filia - wanld salut sie ipgregatetoF toial. amount df seltenienidadjustments. io

   
     
 
 

 

 

"J efpagel the sum of iit any, given, ealedar yen withou rst obfuining, seen -
“approval.” YE ity given cininyitprestet than AINE, Monpger shall: toe ede. “eragjuss fick,

s élalin wiht the. print afin of! Quits

 

a Wi.” Rivas Resonds, Mabiioer Shall sisinieliia’bephinite,

anid: fill: set of, bpoks und reuseds' for the: Property, muffinlent, id egcdrdlance, wath pre:
" paneer standards, To idetiGy the soutcs.of all. finds collepted by it in dis s cupadity, ae ts “
gh and The dislunseipent thereae | ugh secords | shall "Ob: kept at he affite. of M Manager at pit tae

: "busines first set forth hove. (Or as siigh ane esa a puget stall nanity! Owitae bf in:
2 “whtingy and sfiall he avpitahle for inspection at all thasontible ines tiy. say james OF Cixper, ‘To -
° ‘grentest eilent posite. Maneger, shalt ose onimuitérized. Seeley nd record feepin
ete fol ancl deed 8s epi Pe ee peti

As a aligdont drodediin igh: minis dag the! Sean! wf fis ;
oe : te following ra, septs de paren

a

     
 
   
  

       

    

wnt oh, lige

Cy get 7 one: a , ‘Gise ID:. 180206624
PON: 30014201802212000834 DCN: 4001420180227200054001 Received [ate/Time: 2/21/2018 7: AGAR AUAOKEO
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 85 of 150

{ sh ay ves of the < t i
buts I tithe belUtiabte ae ip dnt of : scot
apasttonys ‘ens ee “a fall, nd-sicuie reord i “‘Ditier’s acceugis is and’ dl Pa:
‘esis such: ace itis ite-them from clading nina tosis oo
ger e-auntharity. 06 draw oniiia' and make’ dsbuneriedts, Srogr aby: 2 7;
"peTionn. a is He shiguions hereunder. and! Olvehar ve will
atrect thy ices towne Set fhe: chee lies

Fok ‘of sy
eae ‘s

‘ Y iy rls: fo 7 e aiply. 4 sith. dey 8 - sad ‘alls arent
aT ‘ agaitenienl afféd sti Foy iy ony Faded State, ‘cinn or Miia author ae
jucietiction IhePa, apd orders’ of th ‘i Boat iof Fire Usgerwtitels ar hice shri bodies,
eta, witht ut Ha thet sicepa ati and ting of: ay requir fons, , ietantt

 

PCN: 30014201802212000836 DCN: 20014201802212000834001 Received Date/Time: ierana 7: -seasail eh806Q4 io
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 86 of 150

      
     

 

 

ee ¥  acoonaing to" the: high
cial apt tengint aneyiafigmad.

ae ae
en i sis
oa eed

 
      
 
 
  

im.of tis Agreeneht tenses, oper, gad’ i
aes levabli oglent withthe Budge. Mata Tall Be
Heat to such: rules; remulations, and notices'ag.may.be(promigal
isle aivteis, Manager Shall <use" coinini ercinlly ‘seasonal
aoe: lesan rpg Wi am i.

j -bodiegtind ingteetr

 
 
 
  

  
  

 

  
 
 
   
  
  

       
 

 

Mafia ‘shall timely pay diteha 3 ‘taxes
od othoe charge or daeasmiante: of evely jiatnie and

     
 

     
   
  
 
 
 
  
  

 

; a Sash. nA ng y Manage nay with Dwnees wringe OValedetend .
ee is ‘ieutsion of ori ope froin, ily ‘aspesemient or chatae. hich: it dees improper.
be laked inte: por ie the hamgof! Oivnen, dy

"git mica eral sich son my had

adine nity if ident adVisabte, employ. real este experts for 50: ys
‘also in ite dieuretion, pay aniy puich uhargés ov’ aekeasnjerite imide 2
nd aero ot of tate Hc ny pregeeding oe ate fepst Me

  

 
 
   

 

a “Gssual npin, Mama der “shad. ‘estat Ovi iaagy Are
fmain f poe, far’ ihe toslenaton atthe Rinperty’ or any part WHEVESE Gr: inde EE
nc oe mete B fire: of ther’, _baaialty, ; Manager wal meek

compromise ‘or Sptitetient. of any &

 
 
   

   
  
  
 
  
 
  

 
 
 
     

“an paitingy: Maiden ‘shall oh
operty id. Sinton te diseuptiony of Mie ung :
a oe 2 elle iif fee cies wy Oo eatin Hager shall be respid.
nael 2 Bad proper’ EOpLetlOn 8 éf ‘poise lat frais spitified' by.tédantsvattor. 1 saint i Sougevagr
_ Dave Beat constructed, Preqnested by: Ahyrier ix writin, Metinger ¢-shall'alio diane fh din -
Ranie.. finy ckpitel  répairsfimprovemettts. (© ‘lhe Property; ja whlch dase weir shall sei T,
: Matis the-Cahatruction Mohan fee sei itt vig ipnce th h fect teh ‘below 7"

  
   

  
 
 

  

iris ‘pecially uindatitodd ‘hal Mitinges: ‘dees not wndertake to
party from its: owe finds ‘and shall be one to. perform the

S ialit oh ceeiel hate ibang tear eee abe aly as

d Foti the kevenue, ifany, ofc Hronarie FG

r 4 expenses of such servicesane-the exguot oF ©...
‘silo niecmeetoae Fit stall appears “tp the Nt hager that sich «venues, if any, pi the Property:
Vane Teg She theigame and teadequately, ‘Teservesy the she Mehagerishalt 3 ab aputy’
_ vetlel if detail of that: fat and tequedl-the Owher (6 provide sufflodeiy funds’ ‘dipuy suck adgts,
co) TeXpenses and pishursoménts pad Own ‘shall’ =e sacl Sanh ie Mabie wile era: h.
a Saleen a pselptof Man ie ieee, _ oe

 
   

‘pay, any ex cngeties OF the
5 series ete by: Sain 3.aba

   
   
   
   

es Bayes

  
 
 

 
 
   
 
  

 

     

PON: '30014201808242000594 pon: '39014201802242000834001 Received Date/Time: 2/21/2018 7: Aasslbeapnbiiags
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 87 of 150

— stall ay Mma So its Gervines ‘as Manage
a : of Grose pe ‘nee (deb ped ie)
ee monthly sosialiments ur et nent
ppl Peps ai cfemte rcol
A ad berthis:

 

 

ote Tenia Provided tide ae Ag any :
Grogs: Base ‘Rental Soa aS ‘vole ‘Days revenue payabic'to “Owner:

 sesttirity, deposits af take int: “4 ,surehee: + Prockeds, sondernnation dite inenfotof
‘in: Income; Gil) efile! contribations :paid-10, om ‘Owner's lnvandts,' aid Guy:

Dears “a> ig +,
: pineal iy ae ei Pe or othe canna ee pe ‘Buse niale shall tp giotintad foe oe .

 

2 ay” padi le rine

sat feimbore) ‘Mende: et eae ey ere Ay on oe OMe

rey itt eh al fea opened habe valid scene isbiraieh fireetients °
ie pore apd te ape.

Beye!

ar Haiecvomeict ‘graiher nae .
B sf the: total: soso’ the censtruction Project.)

project, “ vit eben, api
cee ee et j

  

ee

Hoagie 4  seecial re at: Lass ee bad: Pa risk
pst espe suhieje crt ‘to cover, pays! Heal oe 2 oi damage 1 tbe epee, pot: ‘he ant

   

PCN: 30014201862212000534 DCN: 30014201802212000634001 Received DatelTime: 2/21/2018 7: “easel oak 686
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 88 of 150

 

i “Fl of Quer insuien pin é cin th Ago
Seinsciamn, _Guener: shall’farniehs Maneger,. prion: raed net
inkuratee evidencing’ Qwzigr'g fue agar : [s Te in ies cation $63): iS Ve;
seliiog qyitience: ha, anager will: bb iven,at-least:thirty (30) days ‘nriog syiitten-notic

Mill Ke BLVeD: men
y instertal chariee ta coverage. AT sitth polities’ sha sule cost
ablicy shall name: Maneger-and Manage ‘scafiiliates 3s
6 Where Cwrieg: ball. Manbger; inouvun tiitrance: paliules the). pte

wrAMeS
ESS Bt}
aan His tat General Liabilisy a oe aes
Bee yeas polls BOIL pri prey ners, ‘tkoept ns pit elie

 

     

“hs Wa iF
aa ingiveds.” The: nsuranee vcateiers Jor exe tne ue co ¢ must Have & minima | 58
: ig ot: rARMI “lary. a above a te. eee vain: ‘by oe

 

 

driaiet se ith pov vest si ay sportitis to alf
fie dan flamage feloting® bs the, owneeship,: operation und: viene of the PB ”
iafiidi i. oars OE esuetien i ‘Ie Renate oe ‘the -esiimated | ‘gost ‘oF refianiny eae
CODatE! an nak “any p Tell Step Lire: “Aan Tnsuragee kmipany im. cornea .
é sin Alt Ht general phiolig: Inebitity 6 ee othe hab patie spe: ior wink Piha
dite Crpitrratia Manager at inguteiis. 5 a “os

 

       

rh OY ase'ID: ‘igosdidba
Bate/Time: 2/24/2018 7: 54:96 Ald ag806Q) 296

ae ae .
ce i

PCN: “300142018022120008%4 DCN: 30014201802212000834007 Received

 

 
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 89 of 150

mbt Stacie. Lay Bnaty teh
LFinpery: Desde (ETE: o

* ‘ a ancien shal in fot 68°aF the date. of “Agreement
"Bg Sa Soni Ounce, prof fo Hieidile oF this Kionaent, certificates of insure.’

t's insurance coveiage as. ree. gander ‘Section ‘Heh. dhova,; iigehidinig’
ll be tfvain at fonsl ‘ei {G0} days! pitas: wen fe cml or
ardee... All-gugh: Potcen exgoat tor ‘igikels’combensation fr
on aa ibhie Bites rans Oe pees a ae ‘be a 3
e bast aid: shall: inohude CQtien aiid. Qumies's abiligtes lor the...
iy policy ag 1 pala: Geerer ane ‘Qvinie’s restau be Hamed’ eer pone)

 

teen i BORE
eat a carrices fot each tine of Sovbedge Taust Nave &. mbiihenlm a. ais a
tiple, above $30,000 mstibe apnioved in writing by-Oly fc D cates ke ey
nd Mariager Hiasiiteh) indinkce poligies that duphoae voverags,¢ er Ovni eT Tolicies a
epenasraice ce peetated: below! if h Sebtion hi mee SE

ane sets
Oviner snd Fitag Aqsa GuTEDE piaiy it
| he ee provided, haweuer; that whete-loss: sBepoTs thet is ‘eubjectio thes ii
ager ager contained, i ig Section. Sifirbelow, the ‘applicable’ insurance pela at
i mprapieet grag Sa oe Paery an
i SUyance * acgige at Sede i
io ore SE: at the Property aiigintain, dnguranes... »
rs nf = ate ome  persat property, ‘belonging. to: fc. ie moounid etifielent to -
Net Propelty inthe event of lose, atid: iisararioe bvevage at Yoo eases
spoon’ sexe itethe nna eee ana tt

7 OE,
‘ .

Casa 1D: 18020062

 

PEN: 30014201802212000534 DCN: 30014201802212000634001 Received Date/Time: 2/21/2018 7: ‘p:sGesediiad 8060) 86
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 90 of 150

   

ers! cottiie!
oyer’s ability: wt
imnertlal te oo See 3

    
      
    

 
 
  
 

davnze: Shall: be prinary and will reg ft an illegal
denran, sin judgment On Otleer: pokes of wotlon aodsing: outing wark done.

      

    

 

ta tothe Praperty.-

         
    

neiar ok subodhiractar on behaly of (Gwner and Manager: OwneOtener's affilidtes
‘ah I Manager shall be nabined 4 bs: additanat ‘thiyreds ‘an such : DoHteles with: Pes dbpect 6: a Ws

    
  
  
 
 

4 period completed dita tip: Tia athonal osawed status jinder ale OGL ipewranie,.</
207 i af: ‘pr. such other- Sphneleieoe of ‘beinbinaston Ofendorsements providing: covers, at ce
Jeastas hroad and Labptoved by this Owe Welling. "Fhe pat ocicurronts ind dfmiogate Heverage i
oe OE at tenet ibe: pony Gt a Sale one i ‘the: Hobe ait-agply ~
of'Gh suboonitractor wider sucll contiactor’s of”

    

     
   
  
 

 

 

3 8 cane hibh is prge ite ia wanted, ied wii in aity -
: say is elated to the P patty wr the authorizadactivities, therewith, ds for. the sols en efile
Mety AeoUring Stel Ineutanod dire! otblers named: as theaed: ‘and rapeO
féigasé Gach other 'ttom all righis ‘of recovery. under’ gt ao Subrogation oF i
ass ar  dainage tte weap, oF. pelt ieeiopen ener ee

  
 
 

 
  
   
   
  
 
 
 
 

ve agtinal the wanda
ee Bisine ss inedroe,; et
)oaegpt far claire biabd demasttis: tw |
oe per, Other Fhermctivg:
ei, td Ht" pote Brae Owais ae

6 get?

 

   
 
 
   
      
 
  
   

a pings o pasednt to Section’ Seber shall sith waite | i
ug  Madetnn mnt ity obligi Hons oe, Porth in thie A spear 7 Ag

  
 
 
  
  

seu io satmulits: tees ats itd =

 
    
  
 
   
  
  

entathiee (collectively, the “Manager Inder less tomy oo ani boy.
aly’ Hiabilities, fines, sulta, olaias, bligal rialties; demands; ;. aptions, costs

 

‘te sa exposes of any kind cp: nature (inekiding: vishout ae
ah ea ath of oinissiog ar: conse: ctionioiy ‘Rhee: att OF pi M
pttiaty wanda otiltg obligations: ride thie Agiegm eqmegt or.¢ piherwise:

“incited! by, or: snstoudnent, pride: bye a: Maifager. Tiered E
* Manager s indaanted Party together. with Owner or by Over alone, Whails aM
faces Parry. shall: be: nate ener fone wf Lhe: signatories .on -behsif of Ove 7

reasonable oie ay aciging,.

 

    

    

: * 7 Joa oe sé 1b: igo200624
PCN: son1az01802212000884 DEN: 30014201802212000534001 Received Date/Time: 2/21/2018 7: “548A Hal Q6Q} 286
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 91 of 150

ee abet Mager ings isdeaniitie’ 4d Flolds’ Gwiier a:
joers; employees, Dunsuljanty, ‘agents dnd. -Fepiestainitiver His ales. Hon]. ea pat

gui ig} (Eines siti, ¢laimis,. dbliparlons, da: ‘penalties, 5

expen oF way kind or nature. (inoloding, without limptation, réisonable. vi Lt erst, ail
Ofer piel oy apsesmlngine of Mange: “ea ae

   

 

 

 

 

—- ee spi abel whe beef xtc 2 eet age
; i ae ea Kenant.io Ita
ot Henig dieweherslity of the forepditiz. the ind
ealfically-civer cogs inpyrred fa conic eh so iy Snvestipa at
0 carro, sncliling, -ghidies. ‘of tepunts'a: id
i equired by a’ federdl;.;state;’: or Jaca governineima ee:
dubdivision besaice af the ptesencs of ibsie of  hswakdous  Substiinoed inthe polly
sell vation ot vader the.Prospcity, ‘ualesg the tbxio ce Nazardo: spine ts
Saultof the viel active’ tr witlitlunisconduct of Migader, its Sificers,
enietalitir ‘of atiy of sel ths. indomptfi
mt Se ar Sans tngubeed fp. cohacttiem vicky, °% ere
‘PROSPOT'OF sifpprtel fie anes in ine
Se tat ‘his ae

 

 

  

 

 

= reir ¥

  

 

 

 

os a ies on hn sisbatalsbes. har cate: flow}: peroalt, sti, sin ui
rongiy a Sean pf tty: Aarptrepat toniinences an “e

: anys way tows ont ot wid FB P
zation ; phagent: at or winder the Prspenty: 23,2. lt
the: Troperty, enrin ge attr’

ae lisoha : Pectin (noid tat ar ober ont er
# Ae. a Of hia, ny. 7 arpa art

   

ie ad: ne if ' manepinient af the: “ Propotty..
; Mechgesall be af liberty io manage Propeity fr the accoust of
A é on s the kesie‘or other: inesit dor is" ewn actount if itngeh
pve “others “Without: ‘being. fh “Violation: off 4 feos: “oF Sis Aggtetiion etivont:' Manager:
nee amd agrees, that It has fi clare obligation ic Owner + bpéirihe’ ‘exccition hereog, ;
vested: eons ey: previous, Rduolaty obiuations, do 0 ay previo at

  

 

PCN
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 92 of 150

*

eu the a

ete) ta al sitset

ee ANY:
copy ‘he sht prepaid ‘é recognized mend
2 vesged 0 he paities at te

jist: "pain or eigametbges i
of bis. shail _nbi.bs affitcted thecsb: coby, "and
ee eee ee nthe -aerr

7 at is sditatthe x a naiite: Sind: Agree ents:.cd fh
Lupe ‘and Ani Inisé zi vent ofthe 64 healed & wi
a wba =e een Te see poy GF. Meet
vi Sobli tidlis ieteunidel ‘or thelr respect tee ‘GHe or. interest tx
painted; ‘aN ened (edeed ar & ‘Manager:ét-Ownor eihosr we
written ednisent of. thie “oiler paity-hee ae Agreeiitat Sontains. tie enting
artes anit ny’ hol Be modified excep Eby W dastrichent in writhha stinfed by: -
This: euient nl ae ee serdar! she1aWia" GE the,
Doe ie feepent we Sie :

Agteecient pi ie et tar Waa feted hi a ely
aN walversi ae or pes hae rf gah ay: cn 'gnyccovenan Pate:
omained in: ‘thigiAgreément'uball’s ar bi e ‘be a.walve rafets othe esha B,
Tobe same GF aay oth cdyenanyt, {neteenéat of dity wy Titles of that patapttiphs herein hive ve Wen”
, cngertedias i & matier of convenience of jelerenie 3 nly and salen or affises, the Testing
* ofteonsicgton af fany' of ibe teymiwand pextieneh rere i ne

 

PON: 30074201802212000534 DCN: 20014201802212000534001 Recelved Date/Time: ‘2721/2018 7: ee 856
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 93 of 150

 

 

Bones +

vey

 

 

  
 

  
 

 
       

8 7:5¢:33M Pals

PCN: 30014201802212000534 DON: 30014201802212000534007 Received Date/Time: 2/21/201 QG0 886
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 94 of 150

EXHIBIT “D”
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 95 of 150

Nautilus Insurance Company:
An Arizona Corporation (ocx. nee Comper

COMMERCIAL LINES POLICY

THIS POLICY IS NOT OBTAINED PRIMARILY FOR PERSONAL, FAMILY OR
HOUSEHOLD PURPOSES.

THIS POLICY CONSISTS OF:

- Declarations;
- Common Policy Conditions; and
- One or more Coverage Parts. A Coverage Part consists of:

- One or more Coverage Forms; and
- Applicable Forms and Endorsements.

In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this
policy shall not be valid unless countersigned by our authorized representative.

 

f) Lor
pty Tb.

Secretary 7 President an 0

7233 E. Butherus Drive Scottsdale, Arizona 85260 Telephone (480) 951-0905 Facsimile (480) 951-9730

E001J (02/14)
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 96 of 150

(Page 1 of 2)

COMMERGIAL LINES POLICY - COMMON POLICY DECLARATIONS

NAUTILUS INSURANCE COMPANY

Scottsdale, Arizona

Transaction Type: New Policy No. sw687620
Renewal of Policy# 2 Inspection Ordered:
Rewrite of Policy # Dyes KXINo THE INSURER WHICH HAS ISSUED THIS
Cross Ref. Policy # = INSURANCE IS NOT LICENSED BY THE
NIC Quote # a PENNSYLVANIA INSURANCE DEPARTMENT AND
wae IS SUBJECT TO LIMITED REGULATION. THIS
hone Town oan Can gate ress INSURANCE IS NOT COVERED BY THE
Marquis & Co., LLC t/a HipCityVeg HCV 12 PENNSYLVANIA PROPERTY AND CASUALTY
Marquis HCV Holdings, LLC INSURANCE GUARANTY ASSOCIATION. PLACED
127 & Broad Street BY PENNOCK INSURANCE ING., 2 CHRISTY DRIVE,
Philadelphia PA 19103 STE 100, CHADDS FORD, PA 19317

Agent and Mailing Address Agency No. 3770100
(No., Street, Town or City, County, State, Zip Code)

PENNOCK INSURANCE, INC.
2 CHRISTY DRIVE

 

STE 100
Chadds Ford PA 19317

Policy NO FLAT CANCELLATION

Period: From 06/13/2016 to 12/13/2016 at 12:01 A.M. Standard Time at your mailing address shown above.
Business Description: VACANT BUILDING UNDER RENOVATION Tax State PA

Form of Business: Limited Liability Company

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
WE WILL PROVIDE YOU THE INSURANCE STATED IN THIS POLICY.

 

 

 

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED.
THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT. PREMIUM
Commercial General Liability Coverage Part $ 2,222.00
$
$
$
$
$
$
Tax & Fee Schedule TOTAL ADVANCE PREMIUM $ 2,222.00
Policy Fee $ 125.00 Minimum & Deposit
Surplus Lines Tax 66.66
Stamping Fee 25.00 TOTAL TAXES & FEES $ 216 .66
TOTAL $_—s— 2, 438.66
Form(s) and Endorsement(s) made a part of this policy at time of issue:
Refer to Schedule of Forms and Endorsements.

 

 

 

1210-NN68 7620-16

 

or J «
Phare, Slane cee
Countersigned: Chadds Ford,PA By o>

06/23/2016 fe Countersignature or Authorized Representative, whichever is applicable

THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS, COVERAGE PART DECLARATIONS, COVERAGE PART COVERAGE
FORM(S) AND FORMS AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

E001 (02/14)
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 97 of 150

(Page 1 of 2)

POLICY NUMBER: NN687620

Named Insured: Marquis & Co., LLC t/a HipCityVeg HCV 121 S$ Broad, LLC, a PA LLC
Marquis HCV Holdings, LLC

SCHEDULE OF FORMS AND ENDORSEMENTS

 

COMMON POLICY

E001 (02/14) Nautilus Insurance Company Common Policy
Declarations

E0017 (02/14) Nautilus Insurance Company Commercial Lines
Policy Jacket

ILO0017 (11/98) Common Policy Conditions

E915 (07/13) U.S. Treasury Department's Office of Foreign
Assets Control (OFAC) Advisory Notice to
Policyholders

$013 (07/09) Minimum Earned Premium Endorsement

STATE

E906PA (01/16) Service Of Suit - Pennsylvania

IL0246 (07/02) Pennsylvania Changes - Cancellation And
Nonrenewal

ILO0910 (12/03) Pennsylvania Notice

COMMERCIAL GENERAL LIABILITY

$150 (07/09) Commercial General Liability Coverage Part
Declarations

CGO001 (12/04) Commercial General Liability Coverage Form
(Occurrence Version)

CG0067 (03/05) Exclusion - Violation of Statutes That

Govern E-Mails, Fax, Phone Calls or Other
Methods of Sending Material Or Information

cG2011 (01/96) Additional Insured - Managers or Lessors of
Premises
CG2107 (05/14) Exclusion - Access or Disclosure of

Confidential or Personal Information and
Data-Related Liability - Limited Bodily
Injury Exception Not Included

cG2109 (06/15) Exclusion - Unmanned Aircraft

CG2147 (07/98) Employment -Related Practices Exclusion

CG2173 (01/15) Exclusion of Certified Acts of Terrorism

CG2196 (03/05) Silica or Silica-Related Dust Exclusion

CG2280 (04/13) Limited Exclusion - Contractors -
Professional Liability

ILOO21 (09/08) Nuclear Energy Liability Exclusion
Endorsement (Broad Form)

L201 (07/10) Exclusion - Exterior Insulation and Finish
Systems (EIFS)

L205 (11/10) Exclusion - Injury To Employees,
Contractors, Volunteers and Other Workers

L216 (07/09) Amendment of Definitions - Insured Contract
(Limited Form)

L217 (06/07) Exclusion - Punitive or Exemplary Damages

L223 (06/07) Exclusion - Total Pollution

L238 (06/07) Exclusion - Toxic Metals

The forms and endorsements shown on this Schedule constitute the entire policy at the time of issuance.

$902 (07/09) Page 1 of 2
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 98 of 150

(Page 2 of 2)

POLICY NUMBER: NN687620

Named Insured: Marquis & Co., LLC t/a HipCityVeg HCV 121 S$ Broad, LLC, a PA LLC
Marquis HCV Holdings, LLC

SCHEDULE OF FORMS AND ENDORSEMENTS

 

L241 (07/09) Exclusion - Microorganisms, Biological
Organisms, Bioaerosols or Organic
Contaminants

L288 (01/15) Additional Conditions and Exclusions -
Contractors Subcontracted Work

L335 (10/15) Exclusion - Construction Operations in
Colorado or New York

L408 (03/12) Changes - Civil Union Or Domestic Partnership

L601 (12/09) Amendment of Conditions - Premium Audit

L850 (05/09) Deductible Liability Insurance (Including
Allocated Loss Adjustment Expense)

$038 (07/09) Amendment of Liquor Liability Exclusion

S261 (07/09) Exclusion - Asbestos

The forms and endorsements shown on this Schedule constitute the entire policy at the time of issuance.

$902 (07/09) Page 2 of 2
IL 00 17 11 98

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 99 of 150

IL. 00 17 11 98

COMMON POLICY CONDITIONS

A. Cancellation

1. The first Named Insured shown in the Declara-
tions may cancel this policy by mailing or deliv-
ering to us advance written notice of cancella-
tion.

2. We may cancel this policy by mailing or deliv-
ering to the first Named Insured written notice
of cancellation at least:

a. 10 days before the effective date of cancel-
lation if we cancel for nonpayment of pre-
mium, or

b. 30 days before the effective date of cancel-
lation if we cancel for any other reason.

3. We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us.

4. Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.

5. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be
less than pro rata. The cancellation will be ef-
fective even if we have not made or offered a
refund.

6. If notice is mailed, proof of mailing will be suffi-
cient proof of notice.

. Changes

This policy contains all the agreements between
you and us concerning the insurance afforded.
The first Named Insured shown in the Declara-
tions is authorized to make changes in the terms
of this policy with our consent. This policy's terms
can be amended or waived only by endorsement
issued by us and made a part of this policy.

. Examination Of Your Books And Records

We may examine and audit your books and rec-
ords as they relate to this policy at any time during
the policy period and up to three years afterward.

D. Inspections And Surveys

1. We have the right to:
a. Make inspections and surveys at any time;

Copyright, Insurance Services Office, Inc., 1998

All Coverage Parts included in this policy are subject to the following conditions.

b. Give you reports on the conditions we find;
and

c. Recommend changes.

2. We are not obligated to make any inspections,
surveys, reports or recommendations and any
such actions we do undertake relate only to in-
surability and the premiums to be charged. We
do not make safety inspections. We do not un-
dertake to perform the duty of any person or
organization to provide for the health or safety
of workers or the public. And we do not warrant
that conditions:

a. Are safe or healthful; or

b. Comply with laws, regulations, codes or
standards.

3. Paragraphs 1. and 2. of this condition apply not
only to us, but also to any rating, advisory, rate
service or similar organization which makes in-
surance inspections, surveys, reports or rec-
ommendations.

4. Paragraph 2. of this condition does not apply to
any inspections, surveys, reports or recom-
mendations we may make relative to certifica-
tion, under state or municipal statutes, ordi-
nances or regulations, of boilers, pressure
vessels or elevators.

. Premiums

The first Named Insured shown in the Declara-
tions:

1. ls responsible for the payment of all premiums;
and

2. Will be the payee for any return premiums we
pay.

. Transfer Of Your Rights And Duties Under This

Policy

Your rights and duties under this policy may not
be transferred without our written consent except
in the case of death of an individual named in-
sured.

If you die, your rights and duties will be transferred
to your legal representative but only while acting
within the scope of duties as your legal repre-
sentative. Until your legal representative is ap-
pointed, anyone having proper temporary custody
of your property will have your rights and duties
but only with respect to that property.

Page 1 of 1

oO
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 100 of 150

U.S. TREASURY DEPARTMENT'S
OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
ADVISORY NOTICE TO POLICYHOLDERS

PLEASE READ THIS NOTICE CAREFULLY.

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages

you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC.

The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of national emergency. OFAC has identified and listed numerous foreign agents, front organizations,
terrorists, terrorist organizations and narcotics traffickers as Specially Designated Nationals. This list can be
located on the United States Treasury's web site: http:/Avww.treasury.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National, as
identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions of this
insurance are immediately subject to OFAC. When an insurance policy is considered to be such a blocked or
frozen contract, no payments or premium refunds may be made without authorization from OFAC. Other
limitations on the premiums and payments also apply.

E915 (07/13) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 101 of 150

(Page 1 of 1)

POLICY NUMBER: NN687620

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

MINIMUM EARNED PREMIUM ENDORSEMENT

If this policy is cancelled at your request, there will be a minimum earned premium retained by us of
$ or 5°. % of the premium for this insurance, whichever is greater.

Non-payment of premium is considered a request by the first Named Insured for cancellation of this policy.

If a policy fee, inspection fee or expense constant is applicable to this policy, they will be fully earned and no
refund will be made.

All other terms and conditions of this policy remain unchanged.

$013 (07/09) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 102 of 150

SERVICE OF SUIT —- PENNSYLVANIA

It is agreed that in the event of the failure of the Insurer(s) or Underwriter(s) herein to pay any amount claimed to
be due hereunder, the Insurer(s) or Underwriter(s) herein, at the request of the Insured (or reinsured), will submit
to the jurisdiction of any court of competent jurisdiction within the United States of America and will comply with all
requirements necessary to give such court jurisdiction, and all matters arising hereunder shall be determined in
accordance with the law and practice of such court. It is further agreed that in any such action instituted against
any one of them upon this contract, Insurer(s) or Underwriter(s) will abide by the final decision of such court or of
any appellate court in the event of an appeal. Nothing herein shall foreciose, limit, or constitute a waiver of, any of
the Insurer's or Underwriter’s rights to select a forum or court, including any of the federal courts of the United
States.

Service of process shall be made pursuant to the procedures provided by 42 Pa.C.S. Ch. 53 Subch. B (relating to
interstate and international procedure). When making service of process by mail, such process shall be mailed to
Janet Shemanske, or her nominee, at Nautilus Insurance Company, 7233 East Butherus Drive, Scottsdale, Arizona
85260. The above-named is authorized and directed to accept service of process on behalf of the Insurer(s) or
Underwriter(s) in any such action or upon the request of the insured (or reinsured) to give a written undertaking to
the insured (or reinsured) that it or they will enter a general appearance for the Insurer(s) or Underwriter(s) in the
event such an action shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States of America, which makes
provisions therefor, the Insurer(s) or Underwriter(s) hereby designates the Superintendent, Commissioner or
Director of Insurance or other officer specified for that purpose in the statute or his successor or successors in
office, as the true and lawful attorney upon whom any lawful process may be served in any action, suit or proceeding
instituted by or on behalf of the insured (or reinsured) or any beneficiary hereunder arising out of his contract of
insurance (or reinsurance), and hereby designates the above-named as the person on whom such process or a
true copy thereof shall be served.

E906PA (01/16)
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 103 of 150

IL 02 46 07 02

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PENNSYLVANIA CHANGES —
CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

BOILER AND MACHINERY COVERAGE PART

CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
COMMERCIAL PROPERTY COVERAGE PART

CRIME AND FIDELITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
FARM COVERAGE PART

FARM UMBRELLA LIABILITY POLICY
LIQUOR LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. The Cancellation Common Policy Condition is
replaced by the following:

CANCELLATION

1.

The first Named Insured shown in the Declara-
tions may cancel this policy by writing or giving
notice of cancellation.

b. You have failed to pay a premium when
due, whether the premium is payable direct-
ly to us or our agents or indirectly under a
premium finance plan or extension of credit.
Notice of cancellation will be mailed at least
15 days before the effective date of cancel-
lation.

2. Cancellation Of Policies In Effect For Less cA condition, factor or loss experience mate-
Than 60 Days rial to insurability has changed substantially
We may cancel this policy by mailing or deliver- or a substantial condition, factor or loss ex-
ing to the first Named Insured written notice of perience material to insurability has become
cancellation at least 30 days before the effec- known during the policy period. Notice of
tive date of cancellation. cancellation will be mailed or delivered at

3. Cancellation Of Policies In Effect For 60 least 60 days before the effective date of
Days Or More cancellation.

If this policy has been in effect for 60 days or d. Loss of reinsurance or a substantial de-
more or if this policy is a renewal of a policy we crease in reinsurance has occurred, which
issued, we may cancel this policy only for one loss or decrease, at the time of cancellation,
or more of the following reasons: shall be certified to the Insurance Commis-
ae sioner as directly affecting in-force policies.
a. You have made a material misrepresenta- Notice of cancellation will be mailed or de-
tion which affects the insurability of the risk. livered at least 60 days before the effective
Notice of cancellation will be mailed or de- date of cancellation.
livered at least 15 days before the effective . ; . .
date of cancellation. e. Material failure to comply with policy terms,
conditions or contractual duties. Notice of
cancellation will be mailed or delivered at
least 60 days before the effective date of
cancellation.
IL 02 46 07 02 © ISO Properties, Inc., 2001 Page 1 of 2
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 104 of 150

f. Other reasons that the Insurance Commis-
sioner may approve. Notice of cancellation
will be mailed or delivered at least 60 days
before the effective date of cancellation.

This policy may also be cancelled from inception
upon discovery that the policy was obtained
through fraudulent statements, omissions or con-
cealment of facts material to the acceptance of the
risk or to the hazard assumed by us.

4, We will mail or deliver our notice to the first
Named Insured's last mailing address known to
us. Notice of cancellation will state the specific
reasons for cancellation.

5. Notice of cancellation will state the effective
date of cancellation. The policy period will end
on that date.

6. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata and will be
returned within 10 business days after the ef-
fective date of cancellation. If the first Named
Insured cancels, the refund may be less than
pro rata and will be returned within 30 days af-
ter the effective date of cancellation. The can-
cellation will be effective even if we have not
made or offered a refund.

7. If notice is mailed, it will be by registered or first

class mail. Proof of mailing will be sufficient
proof of notice.

B. The following are added and supersede any provi-
sions to the contrary:

1.

Nonrenewal

if we decide not to renew this policy, we will
mail or deliver written notice of nonrenewal,
stating the specific reasons for nonrenewal, to
the first Named Insured at least 60 days before
the expiration date of the policy.

Increase Of Premium

If we increase your renewal premium, we will
mail or deliver to the first Named Insured writ-
ten notice of our intent to increase the premium
at least 30 days before the effective date of the
premium increase.

Any notice of nonrenewal or renewal premium in-
crease will be mailed or delivered to the first
Named Insured's last known address. If notice is
mailed, it will be by registered or first class mail.
Proof of mailing will be sufficient proof of notice.

Page 2 of 2 © ISO Properties, Inc., 2001 IL 02 46 07 02

O
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 105 of 150

IL 09 10 12 03

PENNSYLVANIA NOTICE

An Insurance Company, its agents, employees, or
service contractors acting on its behalf, may provide
services to reduce the likelihood of injury, death or
loss. These services may include any of the following
or related services incident to the application for,
issuance, renewal or continuation of, a policy of insur-
ance:

1. Surveys;
2. Consultation or advice; or
3. Inspections.

The "Insurance Consultation Services Exemption Act"
of Pennsylvania provides that the Insurance Compa-
ny, its agents, employees or service contractors acting
on its behalf, is not liable for damages from injury,
death or loss occurring as a result of any act or omis-
sion by any person in the furnishing of or the failure to
furnish these services.

The Act does not apply:

1. If the injury, death or loss occurred during the
actual performance of the services and was
caused by the negligence of the Insurance Com-
pany, its agents, employees or service contractors;

2. To consultation services required to be performed
under a written service contract not related to a
policy of insurance; or

3. If any acts or omissions of the Insurance Compa-
ny, its agents, employees or service contractors
are judicially determined to constitute a crime, ac-
tual malice, or gross negligence.

 

 

Instruction to Policy Writers
Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.

 

 

IL 09 10 12 03

© ISO Properties, Inc., 2003

Page 1 of 1

Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 106 of 150

(Page 1 of 1)

COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS

POLICY NUMBER: NN687620
(_JExtension of Declarations is attached. Effective Date: 06/13/2016 12:01 A.M. Standard Time

| LIMITS OF INSURANCE C1 If box is checked, refer to form $132 Amendment of Limits of Insurance.
General Aggregate Limit (Other Than Products/Completed Operations) $___ 3, 000, 000

 

Products/Completed Operations Aggregate Limit 3,000,000
Personal and Advertising Injury Limit ___ 1,000,000 ny One Person Or Organization
Each Occurrence Limit 1,000, 000

____100,000 any one Premises
5, aoe Any One Person

Damage To Premises Rented To You Limit
Medical Expense Limit

RETROACTIVE DATE (CG 00 02 ONLY) —_|

This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" which occurs
before the Retroactive Date, if any, shown here: (Enter Date or "NONE" if no Retroactive Date applies)

BUSINESS DESCRIPTION AND LOCATION OF PREMISES

BUSINESS DESCRIPTION: VACANT BUILDING UNDER RENOVATION

LOCATION OF ALL PREMISES YOU OWN, RENT, OR OCCUPY: [] Location address is same as mailing address.
121 S. BROAD STREET, Philadelphia, PA 19103
1

PAA AH

 

 

 

 

 

Additional locations (if any) will be shown on form $170, Commercial General Liability Coverage Part Declarations
Extension.
LOCATION OF JOB SITE (If Designated Projects are to be Scheduled):

 

 

 

 

 

 

 

 

 

 

PREMIUM | RATE ADVANCE
CODE # - CLASSIFICATION * BASIS Prem/Ops Prod/Comp PREMIUM
_ ps |
Vacant Buildings - Undergoing
90691 = Renovation or Remodeling a+ 545 450.396 122
Included | Included
Contractors - subcontracted work in
91581 = connection with construction, S 500,000 1.000 250
reconstruction, erection or repair 7.399 1,850
- not buildings Noc
49950 = oe eieee Managers Or Lessors Of t 2 Included Included
* PREMIUM BASIS SYMBOLS + = Products/Completed Operations are subject to the General Aggregate Limit
a =Area (per 1,000 sq. ft. of area) o =Total Operating Expenditures _ S = Gross Sales (per $1,000 of Gross Sales)
c =Total Cost (per $1,000 of Total Cost) (per $1,000 Total Operating Expenditures) ¢ = See Classification
m= Admissions (per 1,000 Admissions) p =Payroll (per $1,000 of Payroll) u = Units (per unit)

 

PREMIUM FOR THIS COVERAGE PART § 2,222 MP
FORMS AND ENDORSEMENTS (other than applicable Forms and Endorsements shown elsewhere in the policy)

Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:
Refer to Schedule of Forms and Endorsements

 

 

 

 

THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.

Includes copyrighted material of Insurance Services Office, Inc. with its permission.
$150 (07/09)
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 107 of 150

COMMERCIAL GENERAL LIABILITY
CG 00 01 12 04

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage.
Read the entire policy carefully to determine rights,
duties and what is and is not covered.

Throughout this policy the words "you" and "your" refer
to the Named Insured shown in the Declarations, and
any other person or organization qualifying as a
Named insured under this policy. The words "we", "us"
and "our" refer to the company providing this insur-
ance.

The word "insured" means any person or organization
qualifying as such under Section II — Who Is An In-
sured.

Other words and phrases that appear in quotation
marks have special meaning. Refer to Section V —-
Definitions.

SECTION | - COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY
DAMAGE LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured be-
comes legally obligated to pay as damages be-
cause of "bodily injury" or "property damage" to
which this insurance applies. We will have the
right and duty to defend the insured against any
"suit" seeking those damages. However, we will
have no duty to defend the insured against any
"suit" seeking damages for “bodily injury" or
“property damage” to which this insurance does
not apply. We may, at our discretion, investi-
gate any "occurrence" and settle any claim or
"suit" that may result. But:

(1) The amount we will pay for damages is
limited as described in Section Ill — Limits
Of Insurance; and

(2) Our right and duty to defend ends when we
have used up the applicable limit of insur-
ance in the payment of judgments or set-
tlements under Coverages A or B or medi-
cal expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless ex-
plicitly provided for under Supplementary Pay-
ments — Coverages A and B.

CG 00 01 12 04

© ISO Properties, Inc., 2003

b. This insurance applies to “bodily injury" and

“property damage" only if:

(1) The "bodily injury" or “property damage" is
caused by an "occurrence" that takes place
in the “coverage territory";

(2) The "bodily injury" or "property damage"
occurs during the policy period; and

(3) Prior to the policy period, no insured listed
under Paragraph 1. of Section II — Who Is
An Insured and no “employee” authorized
by you to give or receive notice of an "oc-
currence" or claim, knew that the "bodily in-
jury" or "property damage" had occurred, in
whole or in part. If such a listed insured or
authorized "employee" knew, prior to the
policy period, that the "bodily injury" or
“property damage" occurred, then any con-
tinuation, change or resumption of such
“podily injury" or "property damage” during
or after the policy period will be deemed to
have been known prior to the policy period.

c. "Bodily injury" or “property damage" which

occurs during the policy period and was not,
prior to the policy period, known to have oc-
curred by any insured listed under Paragraph 1.
of Section II — Who Is An Insured or any "em-
ployee" authorized by you to give or receive no-
tice of an “occurrence” or claim, includes any
continuation, change or resumption of that
“bodily injury" or "property damage" after the
end of the policy period.

. "Bodily injury" or "property damage" will be

deemed to have been known to have occurred
at the earliest time when any insured listed un-
der Paragraph 1. of Section II — Who Is An In-
sured or any "employee" authorized by you to
give or receive notice of an "occurrence" or
claim:

(1) Reports all, or any part, of the "bodily injury"
or "property damage” to us or any other in-
surer;

(2) Receives a written or verbal demand or
claim for damages because of the "bodily
injury" or "property damage"; or

(3) Becomes aware by any other means that
“bodily injury" or "property damage" has oc-
curred or has begun to occur.

Page 1 of 15
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 108 of 150

c. Liquor Liability
"Bodily injury" or "property damage" for which
any insured may be held liable by reason of:

(1) Causing or contributing to the intoxication of
any person;

(2) The furnishing of alcoholic beverages to a
person under the legal drinking age or un-

e. Damages because of “bodily injury" include
damages claimed by any person or organiza-
tion for care, loss of services or death resulting
at any time from the “bodily injury”.

2. Exclusions
This insurance does not apply to:
a. Expected Or Intended Injury

Page 2 of 15

"Bodily injury" or “property damage" expected
or intended from the standpoint of the insured.
This exclusion does not apply to "bodily injury"
resulting from the use of reasonable force to
protect persons or property.
. Contractual Liability

"Bodily injury" or "property damage" for which
the insured is obligated to pay damages by
reason of the assumption of liability in a con-
tract or agreement. This exclusion does not
apply to liability for damages:

(1) That the insured would have in the absence
of the contract or agreement; or

(2) Assumed in a contract or agreement that is
an “insured contract", provided the "bodily
injury" or "property damage" occurs subse-
quent to the execution of the contract or
agreement. Solely for the purposes of liabil-
ity assumed in an “insured contract", rea-
sonable attorney fees and necessary litiga-
tion expenses incurred by or for a party
other than an insured are deemed to be
damages because of "bodily injury" or
"property damage", provided:

(a) Liability to such party for, or for the cost
of, that party's defense has also been
assumed in the same “insured contract";
and

(b) Such attorney fees and litigation ex-
penses are for defense of that party
against a civil or alternative dispute reso-
lution proceeding in which damages to
which this insurance applies are alleged.

© ISO Properties, Inc., 2003

der the influence of alcohol: or

(3) Any statute, ordinance or regulation relating
to the sale, gift, distribution or use of alco-
holic beverages.

This exclusion applies only if you are in the
business of manufacturing, distributing, selling,
serving or furnishing alcoholic beverages.

. Workers’ Compensation And Similar Laws

Any obligation of the insured under a workers'
compensation, disability benefits or unemploy-
ment compensation law or any similar law.

. Employer's Liability

"Bodily injury" to:

(1) An "employee" of the insured arising out of
and in the course of:
(a) Employment by the insured; or

(b) Performing duties related to the conduct
of the insured's business; or

(2) The spouse, child, parent, brother or sister
of that "employee" as a consequence of
Paragraph (1) above.

This exclusion applies:

(1) Whether the insured may be liable as an
employer or in any other capacity; and

(2) To any obligation to share damages with or
repay someone else who must pay damag-
es because of the injury.

This exclusion does not apply to liability as-
sumed by the insured under an "insured con-
tract”.

CG 00 01 12 04

oO
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 109 of 150

f. Pollution

(1) "Bodily injury" or "property damage” arising
out of the actual, alleged or threatened dis-
charge, dispersal, seepage, migration, re-
lease or escape of "pollutants":

(a) At or from any premises, site or location

(b)

(c)

CG 00 01 12 04

which is or was at any time owned or

occupied by, or rented or loaned to, any

insured. However, this subparagraph
does not apply to:

(i) “Bodily injury" if sustained within a
building and caused by smoke,
fumes, vapor or soot produced by or
originating from equipment that is
used to heat, cool or dehumidify the
building, or equipment that is used to
heat water for personal use, by the
building's occupants or their guests;

(ii) "Bodily injury" or "property damage"
for which you may be held liable, if
you are a contractor and the owner
or lessee of such premises, site or
location has been added to your poli-
cy as an additional insured with re-
spect to your ongoing operations per-
formed for that additional insured at
that premises, site or location and
such premises, site or location is not
and never was owned or occupied
by, or rented or loaned to, any in-
sured, other than that additional in-
sured; or

(iii) "Bodily injury" or "property damage"

arising out of heat, smoke or fumes
from a "hostile fire”;

At or from any premises, site or location
which is or was at any time used by or
for any insured or others for the han-
dling, storage, disposal, processing or
treatment of waste;

Which are or were at any time trans-
ported, handied, stored, treated, dis-
posed of, or processed as waste by or
for:

(i) Any insured; or

(ii) Any person or organization for whom
you may be legally responsible; or

© ISO Properties, Inc., 2003

(d) At or from any premises, site or location

on which any insured or any contractors
or subcontractors working directly or in-
directly on any insured's behalf are per-
forming operations if the "pollutants" are
brought on or to the premises, site or lo-
cation in connection with such opera-
tions by such insured, contractor or sub-
contractor. However, this subparagraph
does not apply to:

(i) “Bodily injury" or "property damage"
arising out of the escape of fuels,
lubricants or other operating fluids
which are needed to perform the
normal electrical, hydraulic or me-
chanical functions necessary for the
operation of "mobile equipment" or
its parts, if such fuels, lubricants or
other operating fluids escape from a
vehicle part designed to hold, store
or receive them. This exception does
not apply if the "bodily injury" or
“property damage" arises out of the
intentional discharge, dispersal or re-
lease of the fuels, lubricants or other
operating fluids, or if such fuels, lub-
ricants or other operating fluids are
brought on or to the premises, site or
location with the intent that they be
discharged, dispersed or released as
part of the operations being per-
formed by such insured, contractor
or subcontractor;

(ii) “Bodily injury" or "property damage"
sustained within a building and
caused by the release of gases,
fumes or vapors from materials
brought into that building in connec-
tion with operations being performed
by you or on your behalf by a con-
tractor or subcontractor; or

(iii) "Bodily injury" or "property damage"

arising out of heat, smoke or fumes
from a “hostile fire”.

(e) At or from any premises, site or location

on which any insured or any contractors
or subcontractors working directly or in-
directly on any insured's behalf are per-
forming operations if the operations are
to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in
any way respond to, or assess the ef-
fects of, "pollutants".

Page 3 of 15

O
Page 4 of 15

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 110 of 150

(2) Any loss, cost or expense arising out of any:

(a) Request, demand, order or statutory or
regulatory requirement that any insured
or others test for, monitor, clean up, re-
move, contain, treat, detoxify or neutral-
ize, or in any way respond to, or assess
the effects of, "pollutants"; or

(b) Claim or "suit" by or on behalf of a gov-
ernmental authority for damages be-
cause of testing for, monitoring, cleaning
up, removing, containing, treating, de-
toxifying or neutralizing, or in any way
responding to, or assessing the effects
of, "pollutants".

However, this paragraph does not apply to
liability for damages because of "property
damage" that the insured would have in the
absence of such request, demand, order or
statutory or regulatory requirement, or such
claim or "suit" by or on behalf of a govern-
mental authority.

g. Aircraft, Auto Or Watercraft

“Bodily injury” or "property damage" arising out
of the ownership, maintenance, use or en-
trustment to others of any aircraft, "auto" or wa-
tercraft owned or operated by or rented or
loaned to any insured. Use includes operation
and "loading or unloading”.

This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in the supervision, hiring, employ-
ment, training or monitoring of others by that
insured, if the “occurrence” which caused the
"podily injury" or “property damage” involved
the ownership, maintenance, use or entrust-
ment to others of any aircraft, "auto" or water-
craft that is owned or operated by or rented or
loaned to any insured.

This exclusion does not apply to:

(1) A watercraft while ashore on premises you
own or rent;

(2) A watercraft you do not own that is:
(a) Less than 26 feet long; and
(b) Not being used to carry persons or
property for a charge;

(3) Parking an "auto" on, or on the ways next
to, premises you own or rent, provided the
“auto” is not owned by or rented or loaned
to you or the insured;

(4) Liability assumed under any “insured con-
tract" for the ownership, maintenance or
use of aircraft or watercraft; or

© ISO Properties, Inc., 2003

(5) "Bodily injury" or "property damage" arising
out of:

(a) The operation of machinery or equip-
ment that is attached to, or part of, a
land vehicle that wouid qualify under the
definition of "mobile equipment" if it were
not subject to a compulsory or financial
responsibility law or other motor vehicle
insurance law in the state where it is li-
censed or principally garaged; or

(b) the operation of any of the machinery or
equipment listed in Paragraph f.(2) or
f.(3) of the definition of "mobile equip-
ment”.

h. Mobile Equipment

"Bodily injury" or "property damage" arising out
of:

(1) The transportation of "mobile equipment" by
an "auto" owned or operated by or rented or
loaned to any insured; or

(2) The use of "mobile equipment” in, or while
in practice for, or while being prepared for,
any prearranged racing, speed, demolition,
or stunting activity.

i. War

"Bodily injury" or "property damage", however
caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using mil-
itary personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental au-
thority in hindering or defending against any
of these.

j. Damage To Property

“Property damage" to:

(1) Property you own, rent, or occupy, including
any costs or expenses incurred by you, or
any other person, organization or entity, for
repair, replacement, enhancement, restora-
tion or maintenance of such property for any
reason, including prevention of injury to a
person or damage to another's property;

(2) Premises you sell, give away or abandon, if
the "property damage" arises out of any part
of those premises;

(3) Property loaned to you;

(4) Personal property in the care, custody or
control of the insured;

CG 00 01 12 04
CG 00 01 12 04

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 111 of 150

(5) That particular part of real property on which
you or any contractors or subcontractors
working directly or indirectly on your behalf
are performing operations, if the "property
damage" arises out of those operations; or

(6) That particular part of any property that
must be restored, repaired or replaced be-
cause "your work" was incorrectly per-
formed on it.

Paragraphs (1), (3) and (4) of this exclusion do
not apply to "property damage" (other than
damage by fire) to premises, including the con-
tents of such premises, rented to you for a pe-
riod of 7 or fewer consecutive days. A separate
limit of insurance applies to Damage To Prem-
ises Rented To You as described in Section Ill
~ Limits Of Insurance.

Paragraph (2) of this exclusion does not apply if
the premises are "your work" and were never
occupied, rented or held for rental by you.

Paragraphs (3), (4), (5) and (6) of this exclusion
do not apply to liability assumed under a side-
track agreement.

Paragraph (6) of this exclusion does not apply
to "property damage” included in the “products-
completed operations hazard".

. Damage To Your Product

"Property damage" to "your product" arising out
of it or any part of it.

. Damage To Your Work

"Property damage" to "your work" arising out of
it or any part of it and included in the "products-
completed operations hazard".

This exclusion does not apply if the damaged
work or the work out of which the damage aris-
es was performed on your behalf by a subcon-
tractor.

. Damage To Impaired Property Or Property
Not Physically Injured

"Property damage" to “impaired property" or
property that has not been physically injured,
arising out of:

(1) A defect, deficiency, inadequacy or danger-
ous condition in "your product" or "your
work"; or

(2) A delay or failure by you or anyone acting
on your behalf to perform a contract or
agreement in accordance with its terms.

This exclusion does not apply to the loss of use
of other property arising out of sudden and ac-
cidental physical injury to "your product” or
"your work" after it has been put to its intended
use.

n. Recall Of Products, Work Or Impaired
Property

Damages claimed for any loss, cost or expense
incurred by you or others for the loss of use,
withdrawal, recall, inspection, repair, replace-
ment, adjustment, removal or disposal of:

(1) "Your product":

(2) "Your work"; or

(3) “Impaired property";

if such product, work, or property is withdrawn
or recalled from the market or from use by any
person or organization because of a known or

suspected defect, deficiency, inadequacy or
dangerous condition in it.

o. Personal And Advertising Injury
"Bodily injury" arising out of "personal and ad-
vertising injury”.

p. Electronic Data

Damages arising out of the loss of, loss of use
of, damage to, corruption of, inability to access,
or inability to manipulate electronic data.

As used in this exclusion, electronic data
means information, facts or programs stored as
or on, created or used on, or transmitted to or
from computer software, including systems and
applications software, hard or floppy disks, CD-
ROMS, tapes, drives, cells, data processing
devices or any other media which are used with
electronically controlled equipment.

Exclusions c. through n. do not apply to damage
by fire to premises while rented to you or temporar-
ily occupied by you with permission of the owner. A
separate limit of insurance applies to this coverage
as described in Section III — Limits Of Insurance.

COVERAGE B PERSONAL AND ADVERTISING
INJURY LIABILITY

1. Insuring Agreement

a. We will pay those sums that the insured be-
comes legally obligated to pay as damages be-
cause of "personal and advertising injury" to
which this insurance applies. We will have the
right and duty to defend the insured against any
"suit" seeking those damages. However, we will
have no duty to defend the insured against any
"suit" seeking damages for "personal and ad-
vertising injury" to which this insurance does
not apply. We may, at our discretion, investi-
gate any offense and settle any claim or "suit"
that may result. But:

(1) The amount we will pay for damages is
limited as described in Section Ill — Limits
Of Insurance; and

© ISO Properties, Inc., 2003 Page 5 of 15
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 112 of 150

(2) Our right and duty to defend end when we
have used up the applicable limit of insur-
ance in the payment of judgments or set-
tlements under Coverages A or B or medi-
cal expenses under Coverage C.

No other obligation or liability to pay sums or
perform acts or services is covered unless ex-
plicitly provided for under Supplementary Pay-
ments — Coverages A and B.

This insurance applies to "personal and adver-
tising injury” caused by an offense arising out of
your business but only if the offense was com-
mitted in the "coverage territory" during the pol-
icy period.

2. Exclusions
This insurance does not apply to:

a.

Page 6 of 15

Knowing Violation Of Rights Of Another

"Personal and advertising injury” caused by or
at the direction of the insured with the
knowledge that the act would violate the rights
of another and would inflict "personal and ad-
vertising injury".

Material Published With Knowledge Of
Falsity

"Personal and advertising injury" arising out of
oral or written publication of material, if done by
or at the direction of the insured with
knowledge of its falsity.

Material Published Prior To Policy Period

"Personal and advertising injury" arising out of
oral or written publication of material whose
first publication took place before the beginning
of the policy period.

Criminal Acts

"Personal and advertising injury” arising out of
a criminal act committed by or at the direction
of the insured.

Contractual Liability

"Personal and advertising injury" for which the
insured has assumed liability in a contract or
agreement. This exclusion does not apply to li-
ability for damages that the insured would have
in the absence of the contract or agreement.

Breach Of Contract

“Personal and advertising injury" arising out of
a breach of contract, except an implied contract
to use another's advertising idea in your "adver-
tisement".

© ISO Properties, Inc., 2003

. Quality Or Performance Of Goods -— Failure

To Conform To Statements

"Personal and advertising injury" arising out of
the failure of goods, products or services to
conform with any statement of quality or per-
formance made in your "advertisement".

. Wrong Description Of Prices

“Personal and advertising injury” arising out of
the wrong description of the price of goods,
products or services stated in your "advertise-
ment".

i. Infringement Of Copyright, Patent,

Trademark Or Trade Secret

“Personal and advertising injury" arising out of
the infringement of copyright, patent, trade-
mark, trade secret or other intellectual property
rights.

However, this exclusion does not apply to in-
fringement, in your "advertisement", of copy-
right, trade dress or slogan.

j. Insureds In Media And Internet Type

Businesses

"Personal and advertising injury" committed by
an insured whose business is:

(1) Advertising, broadcasting, publishing or
telecasting;

(2) Designing or determining content of web-
sites for others; or

(3) An Internet search, access, content or ser-
vice provider.

However, this exclusion does not apply to Par-
agraphs 14.a., b. and c. of "personal and ad-
vertising injury" under the Definitions Section.

For the purposes of this exclusion, the placing
of frames, borders or links, or advertising, for
you or others anywhere on the Internet, is not
by itself, considered the business of advertis-
ing, broadcasting, publishing or telecasting.

. Electronic Chatrooms Or Bulletin Boards

“Personal and advertising injury" arising out of
an electronic chatroom or bulletin board the in-
sured hosts, owns, or over which the insured
exercises control.

. Unauthorized Use Of Another's Name Or

Product

“Personal and advertising injury" arising out of
the unauthorized use of another's name or
product in your e-mail address, domain name
or metatag, or any other similar tactics to mis-
lead another's potential customers.

CG 00 01 12 04
CG 00 01 12 04

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 113 of 150

m. Pollution

"Personal and advertising injury” arising out of
the actual, alleged or threatened discharge,
dispersal, seepage, migration, release or es-
cape of "pollutants" at any time.

. Pollution-Related
Any loss, cost or expense arising out of any:

(1) Request, demand, order or statutory or
regulatory requirement that any insured or
others test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in
any way respond to, or assess the effects
of, "pollutants"; or

(2) Claim or suit by or on behalf of a govern-
mental authority for damages because of
testing for, monitoring, cleaning up, remov-
ing, containing, treating, detoxifying or neu-
tralizing, or in any way responding to, or as-
sessing the effects of, "pollutants".

o. War

"Personal and advertising injury", however
caused, arising, directly or indirectly, out of:

(1) War, including undeclared or civil war;

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any govern-
ment, sovereign or other authority using mil-
itary personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental au-
thority in hindering or defending against any
of these.

COVERAGE C MEDICAL PAYMENTS
. Insuring Agreement
a. We will pay medical expenses as described

below for "bodily injury" caused by an accident:
(1) On premises you own or rent;

(2) On ways next to premises you own or rent;
or

(3) Because of your operations;
provided that:

(1) The accident takes place in the “coverage
territory" and during the policy period;

(2) The expenses are incurred and reported to
us within one year of the date of the acci-
dent; and

(3) The injured person submits to examination,
at our expense, by physicians of our choice
as often as we reasonably require.

b.

We will make these payments regardless of
fault. These payments will not exceed the ap-
plicable limit of insurance. We will pay reason-
able expenses for:

(1) First aid administered at the time of an
accident;

(2) Necessary medical, surgical, x-ray and
dental services, including prosthetic devic-
es; and

(3) Necessary ambulance, hospital,
sional nursing and funeral services.

profes-

2. Exclusions
We will not pay expenses for "bodily injury":

a.

g.

Any Insured
To any insured, except "volunteer workers".

. Hired Person

To a person hired to do work for or on behaif of
any insured or a tenant of any insured.

Injury On Normally Occupied Premises

To a person injured on that part of premises
you own or rent that the person normally occu-
pies.

. Workers Compensation And Similar Laws

To a person, whether or not an “employee” of
any insured, if benefits for the “bodily injury" are
payable or must be provided under a workers'
compensation or disability benefits law or a
similar law.

Athletics Activities

To a person injured while practicing, instructing
or participating in any physical exercises or
games, sports, or athletic contests.

Products-Completed Operations Hazard

Included within the "products-completed opera-
tions hazard”.

Coverage A Exclusions
Excluded under Coverage A.

SUPPLEMENTARY PAYMENTS — COVERAGES A
AND B

1. We will pay, with respect to any claim we investi-
gate or settle, or any "suit" against an insured we
defend:

a.
b.

© ISO Properties, Inc., 2003

All expenses we incur.

Up to $250 for cost of bail bonds required be-
cause of accidents or traffic law violations aris-
ing out of the use of any vehicle to which the
Bodily Injury Liability Coverage applies. We do
not have to furnish these bonds.

Page 7 of 15
Page 8 of 15

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 114 of 150

c. The cost of bonds to release attachments, but
only for bond amounts within the applicable lim-
it of insurance. We do not have to furnish these
bonds.

d. All reasonable expenses incurred by the in-
sured at our request to assist us in the investi-
gation or defense of the claim or "suit", includ-
ing actual loss of earnings up to $250 a day
because of time off from work.

e. All costs taxed against the insured in the "suit".

f. Prejudgment interest awarded against the
insured on that part of the judgment we pay. If
we make an offer to pay the applicable limit of
insurance, we will not pay any prejudgment in-
terest based on that period of time after the of-
fer.

g. All interest on the full amount of any judgment
that accrues after entry of the judgment and be-
fore we have paid, offered to pay, or deposited
in court the part of the judgment that is within
the applicable limit of insurance.

These payments will not reduce the limits of insur-
ance.

. If we defend an insured against a "suit" and an
indemnitee of the insured is also named as a party
to the "suit", we will defend that indemnitee if all of
the following conditions are met:

a. The "suit" against the indemnitee seeks dam-
ages for which the insured has assumed the li-
ability of the indemnitee in a contract or agree-
ment that is an "insured contract":

b. This insurance applies to such liability assumed
by the insured;

c. The obligation to defend, or the cost of the
defense of, that indemnitee, has also been as-
sumed by the insured in the same "insured
contract";

d. The allegations in the "suit" and the information
we know about the "occurrence" are such that
no conflict appears to exist between the inter-
ests of the insured and the interests of the in-
demnitee;

e. The indemnitee and the insured ask us to con-
duct and contro! the defense of that indemnitee
against such "suit" and agree that we can as-
sign the same counsel to defend the insured
and the indemnitee; and

f. The indemnitee:
(1) Agrees in writing to:

(a) Cooperate with us in the investigation,
settlement or defense of the "suit";

© ISO Properties, Inc., 2003

(b) Immediately send us copies of any de-
mands, notices, summonses or legal
papers received in connection with the
“suit

(c) Notify any other insurer whose coverage
is available to the indemnitee; and

(d) Cooperate with us with respect to coor-
dinating other applicable insurance
available to the indemnitee; and

(2) Provides us with written authorization to:

(a) Obtain records and other information
related to the "suit"; and

(b) Conduct and control the defense of the
indemnitee in such "suit".

So long as the above conditions are met, attor-
neys' fees incurred by us in the defense of that in-
demnitee, necessary litigation expenses incurred
by us and necessary litigation expenses incurred
by the indemnitee at our request will be paid as
Supplementary Payments. Notwithstanding the
provisions of Paragraph 2.b.(2) of Section I — Cov-
erage A — Bodily Injury And Property Damage Lia-
bility, such payments will not be deemed to be
damages for "bodily injury" and "property damage"
and will not reduce the limits of insurance.

Our obligation to defend an insured's indemnitee
and to pay for attorneys’ fees and necessary litiga-
tion expenses as Supplementary Payments ends
when:

a. We have used up the applicable limit of insur-
ance in the payment of judgments or settle-
ments; or

b. The conditions set forth above, or the terms of
the agreement described in Paragraph f.
above, are no longer met.

SECTION It - WHO IS AN INSURED
1. If you are designated in the Declarations as:

a. An individual, you and your spouse are in-
sureds, but only with respect to the conduct of
a business of which you are the sole owner.

b. A partnership or joint venture, you are an in-
sured. Your members, your partners, and their
spouses are also insureds, but only with re-
spect to the conduct of your business.

c. A limited liability company, you are an insured.
Your members are also insureds, but only with
respect to the conduct of your business. Your
managers are insureds, but only with respect to
their duties as your managers.

CG 00 01 12 04

Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 115 of 150

d. An organization other than a partnership, joint (b) Rented to, in the care, custody or control
venture or limited liability company, you are an of, or over which physical control is be-
insured. Your "executive officers" and directors ing exercised for any purpose by
are insureds, but only with respect to their du- you, any of your "employees", “volunteer
ties as your officers or directors. Your stock- workers" any partner or member (if you are
holders are also insureds, but only with respect a partnership or joint venture), or any mem-
to their liability as stockholders. ber (if you are a limited liability company).

e. A trust, you are an insured. Your trustees are b. Any person (other than your "em 8

: . : : ployee" or
also insureds, but only with respect to their du- "volunteer worker"), or any organization while
ties as trustees. acting as your real estate manager.

2. Each of the following is also an insured: c. Any person or organization having proper tem-

a. Your "volunteer workers" only while performing porary custody of your property if you die, but
duties related to the conduct of your business, only:
or your "employees", other than either your (1) With respect to liability arising out of the
"executive officers” (if you are an organization maintenance or use of that property; and

other than a partnership, joint venture or limited

liability company) or your managers (if you are (2) Until your legal representative has been

a limited liability company), but only for acts appointed.

within the scope of their employment by you or d. Your legal representative if you die, but only

while performing duties related to the conduct with respect to duties as such. That representa-

of your business. However, none of these "em- tive will have all your rights and duties under

ployees" or "volunteer workers” are insureds this Coverage Part.

for: 3. Any organization you newly acquire or form, other

(1) "Bodily injury" or "personal and advertising than a partnership, joint venture or limited liability
injury": company, and over which you maintain ownership

or majority interest, will qualify as a Named Insured
if there is no other similar insurance available to
that organization. However:

(a) To you, to your partners or members (if
you are a partnership or joint venture), to
your members (if you are a limited liabil-

ity company), to a co-"employee” while a. Coverage under this provision is afforded only
in the course of his or her employment until the 90th day after you acquire or form the
or performing duties related to the con- organization or the end of the policy period,
duct of your business, or to your other whichever is earlier;

"volunteer workers” while performing du- b. Coverage A does not apply to "bodily injury" or
ties related to the conduct of your busi- "property damage" that Cecurred before you
ness, acquired or formed the organization; and

(b) To the spouse, child, parent, brother or c. Coverage B does not apply to "personal and
sister of that co-"employee" or "volunteer advertising injury" arising out of an offense
worker" as a consequence of Paragraph committed before you acquired or formed the
(1)(a) above, organization.

(c) For which there is any obligation to No person or organization is an insured with respect
share damages with or repay someone to the conduct of any current or past partnership, joint
else who must pay damages because of venture or limited liability company that is not shown
the injury described in Paragraphs (1)(a) as a Named Insured in the Declarations.

or (b) above, or SECTION Ill — LIMITS OF INSURANCE
(d) Arising out of his or her providing or ~

failing to provide professional health 1. The Limits of Insurance shown in the Declarations
care services. and the rules below fix the most we will pay re-
(2) "Property damage" to property: gardiess of the number of:

(a) Owned, occupied or used by, a. Insureds; .
b. Claims made or "suits" brought; or

c. Persons or organizations making claims or
bringing “suits”.

CG 00 01 12 04 © ISO Properties, Inc., 2003 Page 9 of 15
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 116 of 150

2. The General Aggregate Limit is the most we will
pay for the sum of:

a. Medical expenses under Coverage C;

b. Damages under Coverage A, except damages
because of "bodily injury" or "property damage"
included in the "products-completed operations
hazard"; and

c. Damages under Coverage B.

3. The Products-Completed Operations Aggregate
Limit is the most we will pay under Coverage A for
damages because of "bodily injury" and "property
damage" included in the "products-completed op-
erations hazard”.

4. Subject to 2. above, the Personal and Advertising
Injury Limit is the most we will pay under Coverage
B for the sum of all damages because of all "per-
sonal and advertising injury" sustained by any one
person or organization.

5. Subject to 2. or 3. above, whichever applies, the
Each Occurrence Limit is the most we will pay for
the sum of:

a. Damages under Coverage A; and
b. Medical expenses under Coverage C

because of all "bodily injury" and "property dam-
age" arising out of any one "occurrence".

6. Subject to 5. above, the Damage To Premises
Rented To You Limit is the most we will pay under
Coverage A for damages because of "property
damage" to any one premises, while rented to you,
or in the case of damage by fire, while rented to
you or temporarily occupied by you with permission
of the owner.

7. Subject to 5. above, the Medical Expense Limit is
the most we will pay under Coverage C for all
medical expenses because of "bodily injury" sus-
tained by any one person.

The Limits of Insurance of this Coverage Part apply
separately to each consecutive annual period and to
any remaining period of less than 12 months, starting
with the beginning of the policy period shown in the
Declarations, unless the policy period is extended
after issuance for an additional period of less than 12
months. in that case, the additional period will be
deemed part of the last preceding period for purposes
of determining the Limits of Insurance.

SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS

1. Bankruptcy

Bankruptcy or insolvency of the insured or of the
insured's estate will not relieve us of our obliga-
tions under this Coverage Part.

Page 10 of 15

© ISO Properties, Inc., 2003

2. Duties In The Event Of Occurrence, Offense,
Claim Or Suit

a. You must see to it that we are notified as soon
as practicable of an "occurrence" or an offense
which may result in a claim. To the extent pos-
sible, notice should include:

(1) How, when and where the "occurrence" or
offense took place;

(2) The names and addresses of any injured
persons and witnesses; and

(3) The nature and location of any injury or
damage arising out of the "occurrence" or
offense.

b. If a claim is made or "suit" is brought against
any insured, you must:

(1) Immediately record the specifics of the
claim or "suit" and the date received; and

(2) Notify us as soon as practicable.

You must see to it that we receive written no-
tice of the claim or "suit" as soon as practica-
ble.

c. You and any other involved insured must:

(1) Immediately send us copies of any de-
mands, notices, summonses or legal pa-
pers received in connection with the claim
or "suit";

(2) Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation or
settlement of the claim or defense against
the "suit"; and

(4) Assist us, upon our request, in the en-
forcement of any right against any person or
organization which may be liable to the in-
sured because of injury or damage to which
this insurance may also apply.

d. No insured will, except at that insured's own
cost, voluntarily make a payment, assume any
obligation, or incur any expense, other than for
first aid, without our consent.

3. Legal Action Against Us

No person or organization has a right under this
Coverage Part:

a. To join us as a party or otherwise bring us into
a "suit" asking for damages from an insured; or

CG 00 01 12 04
CG 00 01 12 04

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 117 of 150

b. To sue us on this Coverage Part unless all of
its terms have been fully complied with.

A person or organization may sue us to recover on
an agreed settlement or on a final judgment
against an insured; but we will not be liable for
damages that are not payable under the terms of
this Coverage Part or that are in excess of the ap-
plicable limit of insurance. An agreed settlement
means a settlement and release of liability signed
by us, the insured and the claimant or the claim-
ant's legal representative.

, Other Insurance

If other valid and collectible insurance is available
to the insured for a loss we cover under Coverag-
es A or B of this Coverage Part, our obligations
are limited as follows:

a. Primary Insurance

This insurance is primary except when b. below
applies. If this insurance is primary, our obliga-
tions are not affected unless any of the other
insurance is also primary. Then, we will share
with all that other insurance by the method de-
scribed in c. below.

b. Excess Insurance
This insurance is excess over:

(1) Any of the other insurance, whether prima-
ry, excess, contingent or on any other basis:

(a) That is Fire, Extended Coverage, Build-
er's Risk, Installation Risk or similar
coverage for "your work";

(b) That is Fire insurance for premises
rented to you or temporarily occupied by
you with permission of the owner;

(c) That is insurance purchased by you to
cover your liability as a tenant for "prop-
erty damage" to premises rented to you
or temporarily occupied by you with
permission of the owner; or

(d) If the loss arises out of the maintenance
or use of aircraft, “autos” or watercraft to
the extent not subject to Exclusion g. of
Section | —- Coverage A — Bodily Injury
And Property Damage Liability.

(2) Any other primary insurance available to
you covering liability for damages arising
out of the premises or operations, or the
products and completed operations, for
which you have been added as an addition-
al insured by attachment of an endorse-
ment.

© ISO Properties, Inc., 2003

When this insurance is excess, we will have no
duty under Coverages A or B to defend the in-
sured against any "suit" if any other insurer has
a duty to defend the insured against that "suit".
If no other insurer defends, we will undertake to
do so, but we will be entitled to the insured's
rights against all those other insurers.

When this insurance is excess over other in-
surance, we will pay only our share of the
amount of the loss, if any, that exceeds the
sum of:

(1) The total amount that all such other insur-
ance would pay for the loss in the absence
of this insurance; and

(2) The total of all deductible and self-insured
amounts under ail that other insurance.

We will share the remaining loss, if any, with
any other insurance that is not described in this
Excess Insurance provision and was_ not
bought specifically to apply in excess of the
Limits of Insurance shown in the Declarations
of this Coverage Part.

c. Method Of Sharing

If all of the other insurance permits contribution
by equal shares, we will follow this method al-
so. Under this approach each insurer contrib-
utes equal amounts until it has paid its applica-
ble limit of insurance or none of the loss
remains, whichever comes first.

If any of the other insurance does not permit
contribution by equal shares, we will contribute
by limits. Under this method, each insurer's
share is based on the ratio of its applicable limit
of insurance to the total applicable limits of in-
surance of all insurers.

5. Premium Audit

a. We will compute all premiums for this Cover-
age Part in accordance with our rules and
rates.

b. Premium shown in this Coverage Part as ad-
vance premium is a deposit premium only. At
the close of each audit period we will compute
the earned premium for that period and send
notice to the first Named Insured. The due date
for audit and retrospective premiums is the
date shown as the due date on the bill. If the
sum of the advance and audit premiums paid
for the policy period is greater than the earned
premium, we will return the excess to the first
Named Insured.

c. The first Named Insured must keep records of
the information we need for premium computa-
tion, and send us copies at such times as we
may request.

Page 11 of 15
Page 12 of 15

Case 2:19-cv-00079-NIQA Document 1

. Representations
By accepting this policy, you agree:

a. The statements in the Declarations are accu-
rate and complete;

b. Those statements are based upon representa-
tions you made to us; and

c. We have issued this policy in reliance upon
your representations.

. Separation Of Insureds

Except with respect to the Limits of Insurance, and
any rights or duties specifically assigned in this
Coverage Part to the first Named Insured, this in-
surance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against whom claim
is made or "suit" is brought.

. Transfer Of Rights Of Recovery Against Others
To Us

If the insured has rights to recover all or part of any
payment we have made under this Coverage Part,
those rights are transferred to us. The insured
must do nothing after loss to impair them. At our
request, the insured will bring "suit" or transfer
those rights to us and help us enforce them.

. When We Do Not Renew

lf we decide not to renew this Coverage Part, we
will mail or deliver to the first Named Insured
shown in the Declarations written notice of the
nonrenewal not less than 30 days before the expi-
ration date.

If notice is mailed, proof of mailing will be sufficient
proof of notice.

SECTION V — DEFINITIONS
1. "Advertisement" means a notice that is broadcast

or published to the general public or specific mar-
ket segments about your goods, products or ser-
vices for the purpose of attracting customers or
supporters. For the purposes of this definition:

a. Notices that are published include material
placed on the Internet or on similar electronic
means of communication; and

b. Regarding web-sites, only that part of a web-
site that is about your goods, products or ser-
vices for the purposes of attracting customers
or supporters is considered an advertisement.

2. "Auto" means:

a. A land motor vehicle, trailer or semitrailer
designed for travel on public roads, including
any attached machinery or equipment; or

© ISO Properties, Inc., 2003

Filed 01/07/19 Page 118 of 150

b. Any other land vehicle that is subject to a com-
pulsory or financial responsibility law or other
motor vehicle insurance law in the state where
it is licensed or principally garaged.

However, "auto" does not include "mobile equip-
ment”.

. "Bodily injury" means bodily injury, sickness or

disease sustained by a person, including death re-
sulting from any of these at any time.

. "Coverage territory" means:

a. The United States of America (including its
territories and possessions), Puerto Rico and
Canada;

b. International waters or airspace, but only if the
injury or damage occurs in the course of travel
or transportation between any places included
in a. above; or

c. All other parts of the world if the injury or dam-
age arises out of:

(1) Goods or products made or sold by you in
the territory described in a. above;

(2) The activities of a person whose home is in
the territory described in a. above, but is
away for a short time on your business; or

(3) "Personal and advertising injury" offenses
that take place through the Internet or simi-
lar electronic means of communication

provided the insured’s responsibility to pay dam-
ages is determined in a "suit" on the merits, in the
territory described in a. above or in a settlement
we agree to.

. "Employee" includes a "leased worker". “Employ-

ee" does not include a "temporary worker".

. "Executive officer" means a person holding any of

the officer positions created by your charter, con-
stitution, by-laws or any other similar governing
document.

. "Hostile fire" means one which becomes uncontrol-

labie or breaks out from where it was intended to
be.

. "Impaired property" means tangible property, other

than "your product" or "your work", that cannot be
used or is less useful because:

a. It incorporates "your product” or “your work"
that is known or thought to be defective, defi-
cient, inadequate or dangerous; or

b. You have failed to fulfill the terms of a contract
or agreement;

if such property can be restored to use by:

a. The repair, replacement, adjustment or remov-
al of "your product” or "your work"; or

CG 00 01 12 04
CG 00 01 12 04

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 119 of 150

b. Your fulfilling the terms of the contract or

agreement.

9. "Insured contract” means:
a. A contract for a lease of premises. However,

that portion of the contract for a lease of prem-
ises that indemnifies any person or organiza-
tion for damage by fire to premises while rented
to you or temporarily occupied by you with
permission of the owner is not an "insured con-
tract”;

b. A sidetrack agreement;

. Any easement or license agreement, except in
connection with construction or demolition op-
erations on or within 50 feet of a railroad;

. An obligation, as required by ordinance, to
indemnify a municipality, except in connection
with work for a municipality;

. An elevator maintenance agreement;

. That part of any other contract or agreement
pertaining to your business (including an in-
demnification of a municipality in connection
with work performed for a municipality) under
which you assume the tort liability of another
party to pay for "bodily injury" or "property dam-
age" to a third person or organization. Tort lia-
bility means a liability that would be imposed by
law in the absence of any contract or agree-
ment.

Paragraph f. does not include that part of any
contract or agreement:

(1) That indemnifies a railroad for "bodily injury"
or "property damage” arising out of con-
struction or demolition operations, within 50
feet of any railroad property and affecting
any railroad bridge or trestle, tracks, road-
beds, tunnel, underpass or crossing;

(2) That indemnifies an architect, engineer or
surveyor for injury or damage arising out of:

(a) Preparing, approving, or failing to pre-
pare or approve, maps, shop drawings,
opinions, reports, surveys, field orders,
change orders or drawings and specifi-
cations; or

(b) Giving directions or instructions, or fail-
ing to give them, if that is the primary
cause of the injury or damage; or

(3) Under which the insured, if an architect,
engineer or surveyor, assumes liability for
an injury or damage arising out of the in-
sured's rendering or failure to render pro-
fessional services, including those listed in
(2) above and supervisory, inspection, ar-
chitectural or engineering activities.

10."Leased worker" means a person leased to you by
a labor leasing firm under an agreement between
you and the labor leasing firm, to perform duties
related to the conduct of your business. "Leased
worker" does not include a "temporary worker".

11."Loading or unloading" means the handling of
property:

a.

After it is moved from the place where it is
accepted for movement into or onto an aircraft,
watercraft or "auto";

While it is in or on an aircraft, watercraft or
"auto": or

While it is being moved from an aircraft, water-
craft or “auto” to the place where it is finally de-
livered;

but “loading or unloading" does not include the
movement of property by means of a mechanical
device, other than a hand truck, that is not at-
tached to the aircraft, watercraft or "auto".

12."Mobile equipment" means any of the following
types of land vehicles, including any attached ma-
chinery or equipment:

a.

e.

Bulldozers, farm machinery, forklifts and other
vehicles designed for use principally off public
roads;

Vehicles maintained for use solely on or next to
premises you own or rent;

Vehicles that travel on crawler treads;

. Vehicles, whether self-propelled or not, main-

tained primarily to provide mobility to perma-
nently mounted:

(1) Power cranes, shovels, loaders, diggers or
drills; or

(2) Road construction or resurfacing equipment
such as graders, scrapers or rollers;

Vehicles not described in a., b., c. or d. above
that are not self-propelled and are maintained
primarily to provide mobility to permanently at-
tached equipment of the following types:

(1) Air compressors, pumps and generators,
including spraying, welding, building clean-
ing, geophysical exploration, lighting and
well servicing equipment; or

(2) Cherry pickers and similar devices used to
raise or lower workers;

f. Vehicles not described in a., b., c. or d. above

© ISO Properties, Inc., 2003

maintained primarily for purposes other than
the transportation of persons or cargo.

However, self-propelled vehicles with the fol-
lowing types of permanently attached equip-
ment are not "mobile equipment" but will be
considered "autos":

Page 13 of 15
13.

14.

15.

Page 14 of 15

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 120 of 150

(1) Equipment designed primarily for:
(a) Snow removal;

(b) Road maintenance, but not construction
or resurfacing; or

(c) Street cleaning;

(2) Cherry pickers and similar devices mounted
on automobile or truck chassis and used to
raise or lower workers; and

(3) Air compressors, pumps and generators,
including spraying, welding, building clean-
ing, geophysical exploration, lighting and
well servicing equipment.

However, "mobile equipment" does not include any
land vehicles that are subject to a compulsory or
financial responsibility law or other motor vehicle
insurance law in the state where it is licensed or
principally garaged. Land vehicles subject to a
compulsory or financial responsibility law or other
motor vehicle insurance law are considered "au-
tos”.

"Occurrence" means an accident, including contin-
uous or repeated exposure to substantially the
same general harmful conditions.

"Personal and advertising injury" means _ injury,
including consequential "bodily injury", arising out
of one or more of the following offenses:

a. False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongful entry into,
or invasion of the right of private occupancy of
a room, dwelling or premises that a person oc-
cupies, committed by or on behalf of its owner,
landlord or lessor;

d. Oral or written publication, in any manner, of
material that slanders or libels a person or or-
ganization or disparages a person's or organi-
zation's goods, products or services;

e. Oral or written publication, in any manner, of
material that violates a person's right of privacy;

f. The use of another's advertising idea in your
"advertisement": or

g. Infringing upon another's copyright, trade dress
or slogan in your "advertisement".

"Pollutants" mean any solid, liquid, gaseous or
thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled,
reconditioned or reclaimed.

© ISO Properties, Inc., 2003

16."Products-completed operations hazard":

a. Includes all "bodily injury" and “property dam-
age" occurring away from premises you own or
rent and arising out of “your product" or "your
work" except:

(1) Products that are still in your physical pos-
session; or

(2) Work that has not yet been completed or
abandoned. However, "your work" will be
deemed completed at the earliest of the fol-
lowing times:

(a) When all of the work called for in your
contract has been completed.

(b) When all of the work to be done at the
job site has been completed if your con-
tract calls for work at more than one job
site.

(c) When that part of the work done at a job
site has been put to its intended use by
any person or organization other than
another contractor or subcontractor
working on the same project.

Work that may need service, maintenance,
correction, repair or replacement, but which
is otherwise complete, will be treated as
completed.

b. Does not include "bodily injury" or "property
damage" arising out of:

(1) The transportation of property, unless the
injury or damage arises out of a condition in
or on a vehicle not owned or operated by
you, and that condition was created by the
"loading or unloading” of that vehicle by any
insured;

(2) The existence of tools, uninstalled equip-
ment or abandoned or unused materials; or

(3) Products or operations for which the classi-
fication, listed in the Declarations or in a pol-
icy schedule, states that products-
completed operations are subject to the
General Aggregate Limit.

17."Property damage” means:

a. Physical injury to tangible property, including all
resulting loss of use of that property. All such
loss of use shall be deemed to occur at the
time of the physical injury that caused it; or

CG 00 01 12 04

Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 121 of 150

b. Loss of use of tangible property that is not
physically injured. All such loss of use shall be
deemed to occur at the time of the "occur-
rence” that caused it.

For the purposes of this insurance, electronic data
is not tangible property.

As used in this definition, electronic data means in-
formation, facts or programs stored as or on, cre-
ated or used on, or transmitted to or from comput-
er software, including systems and applications
software, hard or floppy disks, CD-ROMS, tapes,
drives, cells, data processing devices or any other
media which are used with electronically controlled
equipment.

18."Suit" means a civil proceeding in which damages
because of "bodily injury", "property damage" or
“personal and advertising injury" to which this in-
surance applies are alleged. "Suit" includes:

a. An arbitration proceeding in which such dam-
ages are claimed and to which the insured
must submit or does submit with our consent;
or

b. Any other alternative dispute resolution pro-
ceeding in which such damages are claimed
and to which the insured submits with our con-
sent.

19."Temporary worker" means a person who is fur-
nished to you to substitute for a permanent "em-
ployee” on leave or to meet seasonal or short-term
workload conditions.

20."Volunteer worker" means a person who is not
your “employee”, and who donates his or her work
and acts at the direction of and within the scope of
duties determined by you, and is not paid a fee,
salary or other compensation by you or anyone
else for their work performed for you.

CG 00 01 12 04

© ISO Properties, Inc., 2003

21."Your product":
a. Means:

(1) Any goods or products, other than real
property, manufactured, sold, handled, dis-
tributed or disposed of by:

(a) You;
(b) Others trading under your name; or

(c) A person or organization whose busi-
ness or assets you have acquired; and

(2) Containers (other than vehicles), materials,
parts or equipment furnished in connection
with such goods or products.

b. Includes

(1) Warranties or representations made at any
time with respect to the fitness, quality, du-
rability, performance or use of "your prod-
uct"; and

(2) The providing of or failure to provide warn-
ings or instructions.

c. Does not include vending machines or other
property rented to or located for the use of oth-
ers but not sold.

22."Your work":
a. Means:

(1) Work or operations performed by you or on
your behalf; and

(2) Materials, parts or equipment furnished in
connection with such work or operations.

b. Includes

(1) Warranties or representations made at any
time with respect to the fitness, quality, du-
rability, performance or use of "your work",
and

(2) The providing of or failure to provide warn-
ings or instructions.

Page 15 of 15

Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 122 of 150

COMMERCIAL GENERAL LIABILITY
CG 00 67 03 05

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — VIOLATION OF STATUTES THAT GOVERN
E-MAILS, FAX, PHONE CALLS OR OTHER METHODS OF
SENDING MATERIAL OR INFORMATION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

B. The following exclusion is added to Paragraph 2.,
Exclusions of Section | - Coverage B — Person-
al And Advertising Injury Liability:

2. Exclusions

A. The following exclusion is added to Paragraph 2.,
Exclusions of Section i - Coverage A — Bodily
Injury And Property Damage Liability:

2. Exclusions

CG 00 67 03 05

This insurance does not apply to:

DISTRIBUTION OF MATERIAL IN
VIOLATION OF STATUTES

"Bodily injury" or "property damage" arising di-
rectly or indirectly out of any action or omission
that violates or is alleged to violate:

a. The Telephone Consumer Protection Act
(TCPA), including any amendment of or ad-
dition to such law; or

b. The CAN-SPAM Act of 2003, including any
amendment of or addition to such law; or

c. Any statute, ordinance or regulation, other
than the TCPA or CAN-SPAM Act of 2003,
that prohibits or limits the sending, transmit-
ting, communicating or distribution of mate-
rial or information.

© ISO Properties, Inc., 2004

This insurance does not apply to:

DISTRIBUTION OF MATERIAL IN
VIOLATION OF STATUTES

"Personal and advertising injury” arising directly
or indirectly out of any action or omission that
violates or is alleged to violate:

a. The Telephone Consumer Protection Act
(TCPA), including any amendment of or ad-
dition to such law; or

b. The CAN-SPAM Act of 2003, including any
amendment of or addition to such law; or

c. Any statute, ordinance or regulation, other
than the TCPA or CAN-SPAM Act of 2003,
that prohibits or limits the sending, transmit-
ting, communicating or distribution of mate-
rial or information.

Page 1 of 1

Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 123 of 150

(Page 1 of 5)

POLICY NUMBER: NN687620 COMMERCIAL GENERAL LIABILITY
CG 20 11 01 96

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL INSURED — MANAGERS OR LESSORS OF
PREMISES

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
SCHEDULE

1. Designation of Premises (Part Leased to You):

121 S. BROAD STREET
PHILADELPHIA, PA 19103

2. Name of Person or Organization (Additional Insured):
ADR NORTH AMERICA, LP & SSH MANAGEMENT, LLC
123 S. BROAD STREET #850
PHILADELPHIA, PA 19109

3. Additional Premium: Included

(If no entry appears above, the information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)

WHO IS AN INSURED (Section Il) is amended to include as an insured the person or organization shown in the

Schedule but only with respect to liability arising out of the ownership, maintenance or use of that part of the prem-

ises leased to you and shown in the Schedule and subject to the following additional exclusions:

This insurance does not apply to:

1. Any “occurrence” which takes place after you cease to be a tenant in that premises.

2. Structural alterations, new construction or demolition operations performed by or on behalf of the person or
organization shown in the Schedule.

CG 20 11 01 96 Copyright, Insurance Services Office, Inc., 1994 Page 1 of 1 Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 124 of 150

COMMERCIAL GENERAL LIABILITY
CG 21 07 05 14

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — ACCESS OR DISCLOSURE OF
CONFIDENTIAL OR PERSONAL INFORMATION AND
DATA-RELATED LIABILITY — LIMITED BODILY INJURY
EXCEPTION NOT INCLUDED

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section | — Coverage A - B. The following is added to Paragraph 2.
Bodily Injury And Property Damage Liability is Exclusions of Section | - Coverage B -
replaced by the following: Personal And Advertising Injury Liability:

2. Exclusions 2. Exclusions
This insurance does not apply to: This insurance does not apply to:
p. Access Or Disclosure Of Confidential Or Access Or Disclosure Of Confidential Or

CG 21 07 05 14

Personal Information And Data-related
Liability
Damages arising out of:

(1) Any access to or disclosure of any
person's or organization's confidential or
personal information, including patents,
trade secrets, processing methods,
customer lists, financial information,
credit card information, health
information or any other type of
nonpublic information; or

(2) The loss of, loss of use of, damage to,
corruption of, inability to access, or
inability to manipulate electronic data.

This exclusion applies even if damages are
claimed for notification costs, credit
monitoring expenses, forensic expenses,
public relations expenses or any other loss,
cost or expense incurred by you or others
arising out of that which is described in
Paragraph (1) or (2) above.

As used in this exclusion, electronic data
means information, facts or programs
stored as or on, created or used on, or
transmitted to or from computer software,
including systems and _ applications
software, hard or floppy disks, CD-ROMs,
tapes, drives, cells, data processing
devices or any other media which are used
with electronically controlled equipment.

Personal Information

“Personal and advertising injury" arising out of
any access to or disclosure of any person's or
organization's confidential or personal
information, including patents, trade secrets,
processing methods, customer lists, financial
information, credit card information, health
information or any other type of nonpublic
information.

This exclusion applies even if damages are
claimed for notification costs, credit monitoring
expenses, forensic expenses, public relations
expenses or any other loss, cost or expense
incurred by you or others arising out of any
access to or disclosure of any person's or
organization's confidential or personal
information.

Copyright, Insurance Services Office, Inc., 2013 Page 1 of 1
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 125 of 150

COMMERCIAL GENERAL LIABILITY
CG 21 09 06 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION — UNMANNED AIRCRAFT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.g. Aircraft, Auto Or Watercraft under
Section | — Coverage A —- Bodily Injury And
Property Damage Liability is replaced by the

following:

2. Exclusions
This insurance does not apply to:
g. Aircraft, Auto Or Watercraft

(1)

(2)

CG 21 09 06 15

Unmanned Aircraft

"Bodily injury” or "property damage"
arising out of the ownership,
maintenance, use or entrustment to
others of any aircraft that is an
"unmanned aircraft". Use includes
operation and "loading or unloading”.

This Paragraph g.(1) applies even if the
claims against any insured allege
negligence or other wrongdoing in the
supervision, hiring, employment, training
or monitoring of others by that insured, if
the “occurrence” which caused the
"bodily injury” or “property damage"
involved the ownership, maintenance,
use or entrustment to others of any
aircraft that is an "unmanned aircraft".

Aircraft (Other Than Unmanned
Aircraft), Auto Or Watercraft

“Bodily injury" or "property damage"
arising out of the ownership,
maintenance, use or entrustment to
others of any aircraft (other than
"unmanned aircraft"), "auto" = or
watercraft owned or operated by or
rented or loaned to any insured. Use
includes operation and “loading or
unloading”.

© Insurance Services Office, Inc., 2014

This Paragraph g.(2) applies even if the
claims against any insured allege
negligence or other wrongdoing in the
supervision, hiring, employment, training
or monitoring of others by that insured, if
the "occurrence" which caused the
“bodily injury" or "property damage"
involved the ownership, maintenance,
use or entrustment to others of any
aircraft (other than "unmanned aircraft"),
"auto" or watercraft that is owned or
operated by or rented or loaned to any
insured.

This Paragraph g.(2) does not apply to:
(a) A watercraft while ashore on
premises you own or rent;
(b) A watercraft you do not own that is:
(i) Less than 26 feet long; and
(ii) Not being used to carry persons
or property for a charge;

(c) Parking an "auto" on, or on the ways
next to, premises you own or rent,
provided the "auto" is not owned by
or rented or loaned to you or the
insured;

(d) Liability assumed under any "insured
contract" for the ownership,
maintenance or use of aircraft or
watercraft; or

Page 1 of 2
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 126 of 150

(e) "Bodily injury" or "property damage"
arising out of:

(i) The operation of machinery or
equipment that is attached to, or
part of, a land vehicle that would
qualify under the definition of
“mobile equipment" if it were not
subject to a compulsory or
financial responsibility law or
other motor vehicle insurance law
where it is licensed or principally
garaged; or

(ii) The operation of any of the
machinery or equipment listed in
Paragraph f.(2) or f.(3) of the
definition of "mobile equipment".

This exclusion applies even if the claims
against any insured allege negligence or other
wrongdoing in the supervision, _ hiring,
employment, training or monitoring of others by
that insured, if the offense which caused the
“personal and advertising injury" involved the
ownership, maintenance, use or entrustment to
others of any aircraft that is an “unmanned
aircraft".

This exclusion does not apply to:

a. The use of another's advertising idea in
your "advertisement"; or

b. Infringing upon another's copyright, trade
dress or slogan in your “advertisement”.

C. The following definition is added to the Definitions
section:

B. The following exclusion is added to Paragraph 2. , . a . .
Exclusions of Coverage B — Personal And Unmanned aircraft" means an aircraft that is not:

Advertising Injury Liability: 1. Designed;
2. Exclusions 2. Manufactured; or

Page 2 of 2

This insurance does not apply to:
Unmanned Aircraft

“Personal and advertising injury" arising out of
the ownership, maintenance, use or
entrustment to others of any aircraft that is an
“unmanned aircraft". Use includes operation
and "loading or unioading”.

3. Modified after manufacture;

to be controlled directly by a person from within or
on the aircraft.

© Insurance Services Office, Inc., 2014 CG 21 09 06 15
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 127 of 150

COMMERCIAL GENERAL LIABILITY
CG 21 47 07 98

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EMPLOYMENT-RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,
Exclusions of Section | — Coverage A — Bodily
Injury And Property Damage Liability:

This insurance does not apply to:
“Bodily injury" to:
(1) A person arising out of any:
(a) Refusal to employ that person;

(b) Termination of that person's employ-
ment; or

(c) Employment-related practices, policies,
acts or omissions, such as coercion,
demotion, evaluation, reassignment,
discipline, defamation, harassment, hu-
miliation or discrimination directed at
that person; or

(2) The spouse, child, parent, brother or sister
of that person as a consequence of "bodily
injury” to that person at whom any of the
employment-related practices described in
Paragraphs (a), (b), or (c) above is directed.

This exclusion applies:

(1) Whether the insured may be liable as an
employer or in any other capacity; and

(2) To any obligation to share damages with or
repay someone else who must pay damag-
es because of the injury.

B. The following exclusion is added to Paragraph 2.,
Exclusions of Section | - Coverage B — Person-
al And Advertising injury Liability:

This insurance does not apply to:
"Personal and advertising injury" to:
(1) A person arising out of any:
(a) Refusal to employ that person;

(b) Termination of that person's employ-
ment; or

(c) Employment-related practices, policies,
acts or omissions, such as coercion,
demotion, evaluation, reassignment,
discipline, defamation, harassment, hu-
miliation or discrimination directed at
that person; or

(2) The spouse, child, parent, brother or sister
of that person as a consequence of "per-
sonal and advertising injury" to that person
at whom any of the employment-related
practices described in Paragraphs (a), (b),
or (c) above is directed.

This exclusion applies:

(1) Whether the insured may be liable as an
employer or in any other capacity; and

(2) To any obligation to share damages with or
repay someone else who must pay damag-
es because of the injury.

CG 21 47 07 98 Copyright, Insurance Services Office, Inc., 1997 Page 1 of 1

Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 128 of 150

COMMERCIAL GENERAL LIABILITY
CG 21 73 01 15

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION OF CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added: b. The act is a violent act or an act that is
dangerous to human life, property or

This insurance does not apply to: infrastructure and is committed by an

TERRORISM individual or individuals as part of an effort
"Any injury or damage" arising, directly or to coerce the civilian population of the
indirectly, out of a "certified act of terrorism". United States or to influence the policy or

affect the conduct of the United States
Government by coercion.

. The terms and limitations of any terrorism

covered under any Coverage Part to which this exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create

endorsement is applicable, and includes but is coverage for injury or damage that is otherwise

not limited to “bodily injury", "property :
damage", "personal and advertising injury", excluded under this Coverage Part.

"injury" or “environmental damage" as may be
defined in any applicable Coverage Part.

2. "Certified act of terrorism" means an act that is
certified by the Secretary of the Treasury, in
accordance with the provisions of the federal
Terrorism Risk Insurance Act, to be an act of
terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act
for a "certified act of terrorism" include the
following:

a. The act resulted in insured losses in excess
of $5 million in the aggregate, attributable to
all types of insurance subject to the
Terrorism Risk Insurance Act; and

B. The following definitions are added:

1. For the purposes of this endorsement, "any Cc
injury or damage" means any injury or damage

CG 21 73 01 15 Copyright, ISO Properties, Inc., 2015 Page 1 of 1
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 129 of 150

COMMERCIAL GENERAL LIABILITY
CG 21 96 03 05

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2., B. The following exciusion is added to Paragraph 2.,
Exclusions of Section | — Coverage A — Bodily Exclusions of Section | - Coverage B — Person-
Injury And Property Damage Liability: al And Advertising Injury Liability:

2. Exclusions 2. Exclusions
This insurance does not apply to: This insurance does not apply to:
Silica Or Silica-Related Dust Silica Or Silica-Related Dust
a. "Bodily injury" arising, in whole or in part, out a. "Personal and advertising injury" arising, in
of the actual, alleged, threatened or sus- whole or in part, out of the actual, alleged,

CG 21 96 03 05

pected inhalation of, or ingestion of, "silica"
or "silica-related dust".

. "Property damage" arising, in whole or in
part, out of the actual, alleged, threatened
or suspected contact with, exposure to, ex-
istence of, or presence of, "silica" or "silica-
related dust”.

. Any loss, cost or expense arising, in whole
or in part, out of the abating, testing for,
monitoring, cleaning up, removing, contain-
ing, treating, detoxifying, neutralizing, reme-
diating or disposing of, or in any way re-
sponding to or assessing the effects of,
"silica" or "silica-related dust", by any in-
sured or by any other person or entity.

threatened or suspected inhalation of, in-
gestion of, contact with, exposure to, exist-
ence of, or presence of, "silica" or "silica-
related dust".

b. Any loss, cost or expense arising, in whole
or in part, out of the abating, testing for,
monitoring, cleaning up, removing, contain-
ing, treating, detoxifying, neutralizing, reme-
diating or disposing of, or in any way re-
sponding to or assessing the effects of,
"silica" or "silica-related dust", by any in-
sured or by any other person or entity.

C. The following definitions are added to the Defini-
tions Section:

1. "Silica" means silicon dioxide (occurring in
crystalline, amorphous and impure forms), sili-
ca particles, silica dust or silica compounds.

2. "Silica-related dust" means a mixture or combi-
nation of silica and other dust or particles.

© ISO Properties, Inc., 2004 Page 1 of 1

Oo
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 130 of 150

COMMERCIAL GENERAL LIABILITY
CG 22 80 04 13

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LIMITED EXCLUSION — CONTRACTORS —
PROFESSIONAL LIABILITY

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.
Exclusions of Section | — Coverage A - Bodily
Injury And Property Damage Liability and
Paragraph 2. Exclusions of Section | - Coverage B
— Personal And Advertising Injury Liability:

This insurance does not apply to “bodily injury”,
“property damage” or "personal and advertising injury”
arising out of the rendering of or failure to render any
professional services by you, but only with respect to
your providing engineering, architectural or surveying
services in your capacity as an engineer, architect or
surveyor.

Professional services include:

1. Preparing, approving, or failing to prepare or
approve, maps, shop drawings, opinions, reports,
surveys, field orders, change orders, or drawings
and specifications; and

2. Supervisory or inspection activities performed as
part of any related architectural or engineering
activities.

CG 22 80 04 13

Copyright, Insurance Services Office, Inc., 2012

This exclusion applies even if the claims against any
insured allege negligence or other wrongdoing in the
supervision, hiring, employment, training or
monitoring of others by that insured, if the
"occurrence" which caused the "bodily injury" or
“property damage”, or the offense which caused the
“personal and advertising injury", involved the
rendering of or failure to render any professional
services by you with respect to your providing
engineering, architectural or surveying services in
your capacity as an engineer, architect or surveyor.

This exclusion does not apply to your operations in
connection with construction work performed by you
or on your behalf.

Page 1 of 1
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 131 of 150

IL 00 21 09 08

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NUCLEAR ENERGY LIABILITY EXCLUSION
ENDORSEMENT

(Broad Form)

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

FARM COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:
A. Under any Liability Coverage, to "bodily injury"

or

(1)

(2)

"property damage”:

With respect to which an "insured" under
the policy is also an insured under a nu-
clear energy liability policy issued by Nu-
clear Energy Liability Insurance Associa-
tion, Mutual Atomic Energy Liability
Underwriters, Nuclear Insurance Associa-
tion of Canada or any of their successors,
or would be an insured under any such pol-
icy but for its termination upon exhaustion
of its limit of liability; or

Resulting from the "hazardous properties"
of "nuclear material" and with respect to
which (a) any person or organization is re-
quired to maintain financial protection pur-
suant to the Atomic Energy Act of 1954, or
any law amendatory thereof, or (b) the "in-
sured" is, or had this policy not been issued
would be, entitled to indemnity from the
United States of America, or any agency
thereof, under any agreement entered into
by the United States of America, or any

C. Under any Liability Coverage, to "bodily injury"

or "property damage" resulting from "hazard-
ous properties” of "nuclear material", if:

(1)

(2)

(3)

The "nuclear material" (a) is at any "nuclear
facility" owned by, or operated by or on be-
half of, an "insured" or (b) has been dis-
charged or dispersed therefrom;

The "nuclear maierial" is contained in
"spent fuel” or "waste" at any time pos-
sessed, handied, used, processed, stored,
transported or disposed of, by or on behalf
of an "insured"; or

The "bodily injury” or "property damage"
arises out of the furnishing by an "insured"
of services, materials, parts or equipment in
connection with the planning, construction,
maintenance, operation or use of any "nu-
clear facility”, but if such facility is located
within the United States of America, its terri-
tories or possessions or Canada, this ex-
clusion (3) applies only to "property dam-
age" to such “nuclear facility" and any
property thereat.

2. As used in this endorsement:

"Hazardous properties" includes radioactive, toxic
or explosive properties.

"Nuclear material" means “source material", "spe-
cial nuclear material" or “by-product material".

agency thereof, with any person or organi-
zation.

B. Under any Medical Payments coverage, to
expenses incurred with respect to "bodily in-
jury" resulting from the "hazardous properties"
of "nuclear material” and arising out of the op-
eration of a "nuclear facility" by any person or
organization.

Page 1 of 2

IL 00 21 09 08 © ISO Properties, Inc., 2007
Page 2 of 2

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 132 of 150

"Source material", "special nuclear material", and
"by-product material" have the meanings given
them in the Atomic Energy Act of 1954 or in any
law amendatory thereof.

"Spent fuel" means any fuel element or fuel com-
ponent, solid or liquid, which has been used or ex-
posed to radiation in a "nuclear reactor”.

"Waste" means any waste material (a) containing
"by-product material" other than the tailings or
wastes produced by the extraction or concentra-
tion of uranium or thorium from any ore processed
primarily for its "source material" content, and (b)
resulting from the operation by any person or or-
ganization of any "nuclear facility” included under
the first two paragraphs of the definition of "nu-
clear facility”.

"Nuclear facility” means:
(a) Any "nuclear reactor’;

(b) Any equipment or device designed or used
for (1) separating the isotopes of uranium or
plutonium, (2) processing or utilizing "spent
fuel", or (3) handling, processing or packag-
ing “waste”;

© ISO Properties, Inc., 2007

(c) Any equipment or device used for the proc-
essing, fabricating or alloying of "special
nuclear material" if at any time the total
amount of such material in the custody of
the "insured" at the premises where such
equipment or device is located consists of
or contains more than 25 grams of pluto-
nium or uranium 233 or any combination
thereof, or more than 250 grams of uranium
235;

(d) Any structure, basin, excavation, premises
or place prepared or used for the storage or
disposal of "waste";

and includes the site on which any of the foregoing
is located, all operations conducted on such site
and all premises used for such operations.

"Nuclear reactor" means any apparatus designed
or used to sustain nuclear fission in a_ self-
supporting chain reaction or to contain a critical
mass of fissionable material.

"Property damage” includes all forms of radioac-
tive contamination of property.

IL 00 21 09 08

O
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 133 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - EXTERIOR INSULATION AND FINISH SYSTEMS (EIFS)

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to 2. Exclusions of Section | - Coverage A - Bodily Injury And Property
Damage Liability and Coverage B - Personal And Advertising Injury Liability:

This insurance does not apply to "bodily injury", "property damage” or "personal and advertising injury" arising
out of, caused by, or attributable to, whether in whole or in part, the following:

1. The design, manufacture, construction, fabrication, preparation, distribution and sale, installation,
application, maintenance or repair, including remodeling, service, correction or replacement of any
“exterior insulation and finish system" (commonly referred to as synthetic stucco) or any part thereof, or
any substantially similar system or any part thereof, including the application or use of conditioners,
primers, accessories, flashing, coatings, caulking or sealants in connection with such a system; or

2. “Your product” or "your work" with respect to any exterior component, fixture or feature of any structure if
an "exterior insulation and finish system", or any substantially similar system, is used on the part of that
structure containing that component, fixture or feature.

However, this exclusion does not apply to cementitious stucco consisting of portland cement or fiber-
reinforced portland cement, sand, lime, color and water.
B. The following definition is added to the Definitions section:

“Exterior insulation and finish system" means a synthetic non-load bearing exterior cladding or finish system
including, but not limited to, polymer based (PB) or polymer modified (PM) systems, and all component parts
therein, used on any part of any structure, and consisting of:

1. A rigid or semi-rigid insulation board made of expanded polystyrene or other materials; and
The adhesive or mechanical fasteners used to attach the insulation board to the substrate; and
A reinforced or unreinforced base coat; and

A finish coat providing surface texture to which color may be added; and

Any flashing, caulking or sealant used with the system for any purpose.

ge wN

All other terms and conditions of this policy remain unchanged.

L201 (07/10) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 134 of 150

COMMERCIAL GENERAL LIABILITY
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - INJURY TO EMPLOYEES, CONTRACTORS,
VOLUNTEERS AND OTHER WORKERS

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion e. Employer's Liability of 2. Exclusions of Section | - Coverage A - Bodily Injury And Property
Damage Liability is replaced by the following:

This insurance does not apply to:

e.

Injury to Employees, Contractors, Volunteers and Other Workers

"Bodily injury” to:

(1) "Employees", “leased workers", "temporary workers", "volunteer workers", statutory "employees",
casual workers, seasonal workers, contractors, subcontractors, or independent contractors of any
insured; or

2) Any insured's contractors’, subcontractors’, or independent contractors' "employees", "leased
y y
workers", "temporary workers", "volunteer workers”, statutory "employees", casual workers, seasonal
workers, contractors, subcontractors, or independent contractors

arising out of and in the course of:
(a) Employment by any insured; or
(b) Directly or indirectly performing duties related to the conduct of any insured's business; or

(3) The spouse, child, parent, brother or sister of that "employee", "leased worker", "temporary worker",
“volunteer worker", statutory "employee", casual worker, seasonal worker, contractor, subcontractors,
or independent contractor arising out of Paragraph (1) or (2) above.

This exclusion applies:

(1) Regardless of where the:
(a) Services are performed; or
(b) "Bodily injury" occurs; and

(2) Whether any insured may be liable as an employer or in any other capacity; and

(3) To any obligation to share damages with or repay someone else who must pay damages because of
the injury.

B. Exclusion a. Any Insured of 2. Exclusions of Section | - Coverage C - Medical Payments is replaced by
the following:

We will not pay expenses for "bodily injury":

Any Insured
To any insured.

All other terms and conditions of this policy remain unchanged.

L205 (11/10) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 135 of 150

COMMERCIAL GENERAL LIABILITY
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT OF DEFINITIONS - INSURED CONTRACT
(Limited Form)

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

Definition 9. "insured contract" of the Definitions section is replaced by the following:
9. "Insured contract" means any written:

a. Contract for a lease of premises. However, that portion of the contract for a lease of premises that
indemnifies any person or organization for "property damage” to premises while rented or loaned to
you, or temporarily occupied by you with permission of the owner, is not an "insured contract";

b. Sidetrack agreement;

c. Easement or license agreement, except in connection with construction or demolition operations on
or within 50 feet of a railroad;

d. Obligation, as required by ordinance, to indemnify a municipality, except in connection with work for a
municipality;

e. Elevator maintenance agreement; or

f. Part of any other contract or agreement pertaining to your business (including an indemnification of a

municipality in connection with work performed for a municipality) under which you assume tort
liability of another party to pay for "bodily injury" or “property damage" to a third person or
organization, provided the "bodily injury" or "property damage” is caused, in whole or in part, by you
or those acting on your behalf. Tort liability means a liability that would be imposed by law in the
absence of any contract or agreement.

An "insured contract" does not include that part of any contract or agreement:

a. That indemnifies any person or organization for "bodily injury” or "property damage" arising out of
construction or demolition operations, within 50 feet of any railroad property and affecting any railroad
bridge or trestle, tracks, road-beds, tunnel, underpass or crossing;

b. That indemnifies an architect, engineer or surveyor for injury or damage arising out of:

(1) Preparing, approving or failing to prepare or approve maps, shop drawings, opinions, reports,
surveys, field orders, change orders, designs, drawings, or specifications; or

(2) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
damage;

c. Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or
damage arising out of the insured's rendering or failure to render professional services, including
those listed in b.(1) or b.(2) above and supervisory, inspection, architectural or engineering activities;
or

d. That indemnifies any person or organization for "bodily injury" or "property damage" arising from the
ownership, maintenance, or use of any aircraft.

All other terms and conditions of this policy remain unchanged.

L216 (07/09) Includes copyrighted material of Insurance Services Office, Inc., with its permission
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 136 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - PUNITIVE OR EXEMPLARY DAMAGES

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The following exclusion is added to 2. Exclusions of Section |:
This insurance does not apply to punitive or exemplary damages.

All other terms and conditions of this policy remain unchanged.

L217 (06/07) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 137 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - TOTAL POLLUTION

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion f. Pollution of 2. Exclusions of Section | - Coverage A - Bodily Injury And Property Damage
Liability is replaced by the following:
This insurance does not apply to:
f. Pollution
(1) "Bodily injury" or "property damage" which would not have occurred in whole or in part but for the
actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of
“pollutants” at any time.
(2) Any loss, cost or expense arising out of any:

(a) Request, demand, order, or statutory or regulatory requirement that any insured or others test for,
monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
assess the effects of, "pollutants"; or

(b) Claim or "suit" by or on behalf of any authority, governmental or otherwise, for damages because
of testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing,
or in any way responding to, or assessing the effects of, “pollutants”; or

(c) Requirements by Environmental Protection Agency (EPA) 40 CFR Parts 280 and 281 for
underground storage tanks, Comprehensive Environmental Response Compensation and
Liability Act (CERCLA) or any similar State or Federal environmental act(s).

B. The definition of "Pollutants" in the Definitions section is replaced by the following:

"Pollutants" mean any solid, liquid, gaseous or thermal irritant or contaminant including smoke, vapor, soot,
fumes, acids, alkalis, chemicals and waste. Waste includes, but is not limited to, materials to be recycled,
reconditioned or reclaimed.

All other terms and conditions of this policy remain unchanged.

L223 (06/07) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 138 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - TOXIC METALS

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to 2. Exclusions of Section | - Coverage A - Bodily Injury And Property
Damage Liability, Coverage B - Personal And Advertising Injury and Coverage C - Medical Payments:
This insurance does not apply to:

1. "Bodily injury", "property damage", "personal and advertising injury" or medical payments arising out of
direct or indirect contact with, any exposure to, or the ingestion, inhalation, or absorption of any "toxic
metals" in any form; or

2. Any loss, cost, or expense arising out of any:

a. Request, demand, order, or requirement by or on behalf of any authority, governmental or otherwise,
that any insured or others abate, test for, monitor, clean up, remove, contain, treat, detoxify or
neutralize, or in any way respond to, or assess the effects of any "toxic metals"; or

b. Claim or "suit" by or on behalf of any authority, governmental or otherwise, for damages because of
abating, testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing,
or in any way responding to, or assessing the effects of any "toxic metals".

We will have no duty to investigate, defend or indemnify any insured in any action or proceeding alleging
damages arising out of direct or indirect contact with, any exposure to, or the ingestion, inhalation, or
absorption of any "toxic metals" in any form.

B. For the purpose of this endorsement, the following definitions are added to the Definitions section:

1. "Toxic metals" are individual metals and metal compounds that negatively affect people's health. "Toxic
metals" include, but are not limited to, arsenic, beryllium, "heavy metals", or hexavalent chromium.

2. "Heavy metals" are a group of elements between copper and bismuth on the periodic table of the
elements having specific gravities greater than 4.0. "Heavy metals” include, but are not limited to,
cadmium, cobalt, copper, lead, manganese, mercury, molybdenum, strontium, vanadium, or zinc.

All other terms and conditions of this policy remain unchanged.

L238 (06/07) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 139 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - MICROORGANISMS, BIOLOGICAL ORGANISMS,
BIOAEROSOLS OR ORGANIC CONTAMINANTS

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusions are added to 2. Exclusions of Section | - Coverage A - Bodily Injury And Property
Damage Liability, Coverage B - Personal And Advertising Injury Liability and Coverage C - Medical
Payments:

This insurance does not apply to:

1. "Bodily injury", "property damage", "personal and advertising injury", or medical payments arising out of,
related to, caused by or in any way connected with the exposure to, presence of, formation of, existence of or
actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of any
microorganisms, biological organisms, bioaerosols or organic contaminants including, but not limited to, mold,
mildew, fungus, spores, yeast or other toxins, mycotoxins, allergens, infectious agents, wet or dry rot or rust,
or any materials containing them at any time, regardless of the cause of growth, proliferation or secretion.

2. Any loss, cost or expense arising out of any:

a. Request, demand, order, or requirement by or on behalf of any authority, governmental or otherwise, that
any insured or others abate, test for, monitor, clean up, remove, contain, treat, detoxify or neutralize,
remediate or dispose of, or in any way respond to, or assess the effects of microorganisms, biological
organisms, bioaerosols or organic contaminants including, but not limited to, mold, mildew, fungus,
spores, yeast, or other toxins, mycotoxins, allergens, infectious agents, wet or dry rot or rust, or any
materials containing them at any time, regardless of the cause of growth, proliferation or secretion; or

b. Claim or "suit" by or on behalf of any authority, governmental or otherwise, for damages because of
abating, testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing,
remediating or disposing of, or in any way responding to, or assessing the effects of microorganisms,
biological organisms, bioaerosols or organic contaminants including, but not limited to, mold, mildew,
fungus, spores, yeast, or other toxins, mycotoxins, allergens, infectious agents, wet or dry rot or rust, or
any materials containing them at any time, regardless of the cause of growth, proliferation or secretion.

We shall have no duty to investigate, defend, or indemnify any insured in any action or proceeding alleging
damages arising out of direct or indirect contact with, any exposure to, or the ingestion, inhalation or absorption of
any microorganisms, biological organisms, bioaerosols, or organic contaminants including, but not limited to,
mold, mildew, fungus, spores, yeast or other toxins, mycotoxins, allergens, infectious agents, wet or dry rot or
rust, or any materials containing them at any time, regardiess of the cause of growth, proliferation or secretion.

This exclusion does not apply to any fungi, bacteria, microorganisms or biological organisms that are, are on, or
are contained in, a good or product intended for bodily consumption.

All other terms and conditions of this policy remain unchanged.

L241 (07/09) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
(Page 2 of 5)

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 140 of 150

POLICY NUMBER: NN687620 COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ADDITIONAL CONDITIONS AND EXCLUSIONS - CONTRACTORS
SUBCONTRACTED WORK

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A. The Contractors - Subcontracted Work classification(s) shown in the Declarations applies to that portion of the
operations performed for you by your “adequately insured" contractors or "adequately insured"

subcontractors.

B. The following is added to Section IV - Commercial General Liability Conditions:

1.

You will obtain and maintain Certificates of Insurance from all "adequately insured" contractors or
“adequately insured” subcontractors you hire providing evidence of Commercial General Liability
insurance, including products/completed operations insurance.

Your failure to obtain the certificates of insurance from “adequately insured" contractors or “adequately
insured" subcontractors will not invalidate the insurance provided by this policy or relieve us of our
obligation to you under the terms of this policy except as stated in 5. Premium Audit of Section IV -
Commercial General Liability Conditions.

lf, at any time, it is verified that operations were performed during the policy term by contractors or
subcontractors that were not “adequately insured", such contractors or subcontractors will be classified
and rated under the specific classification assignable to contracting risks performing such operations in
accordance with paragraph C. below.

C. The following is added to 5. Premium Audit of Section IV - Commercial General Liability Conditions:

if we verify operations were performed by contractors or subcontractors you hired were not “adequately
insured" as defined in paragraph D.1. of this endorsement whether by audit of your books and records or
otherwise, we will use the "total cost" of work performed for you by such contractors or subcontractors as if it
were payroll to calculate the appropriate premium for the specific classification based on our rates and rules
in effect as of the inception date of the policy. It is your responsibility to pay any additional premium due.

D. The following definitions are added to the Definitions section:

1.

2.

"Adequately insured" means that the contractors and subcontractors that perform operations for you
maintain Commercial General Liability insurance in force with the following minimum limits of insurance
for their operations, inclucing operations performed for them by others:

General Aggregate Limit (Cther than Products/Completed Operations) $2,000, 000
Products/Completed Operations Aggregate Limit $
Each Occurrence Limit $1,000,000
Personal and Advertising Injury Limit $

(If no entry appears above, the minimum limits of insurance will be equal to the limits of insurance shown
in the Declarations).
“Total cost" means the total cost of all work let or sublet in connection with each specific project including:

a. The cost of all labor, materials and equiprnent furnished, used or delivered for use in the execution of
the work including the cost of finished equipment installed whether or not furnished by the contractor,
subcontractor, or by you; and

b. Allfees, bonuses or commissions made, paid or due.

All other terms and conditions of this policy remain unchanged.

L288 (01/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 141 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION — CONSTRUCTION OPERATIONS
IN COLORADO OR NEW YORK

This endorsement modifies insurance provided under the following:

A.

c.

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to 2. Exclusions of Section | - Coverage A - Bodily Injury And Property
Damage Liability, Coverage B - Personal And Advertising Injury Liability and Coverage C - Medical
Payments:

This insurance does not apply to:

1. "Bodily injury", “property damage", "personal and advertising injury", or medical payments arising out of
any ongoing “construction operations” or "your work" included in the "products-completed operations
hazard" performed by or on behalf of any insured in the State of Colorado or the State of New York.

2. Costs and expenses to investigate or defend any claim or "suit" or payment of any fine or penalty for
paragraph A.1. above.

With regard to paragraph A. above, exclusion b. Contractual Liability of 2. Exclusions of Section | -
Coverage A - Bodily Injury And Property Damage Liability is replaced by the following:

This insurance does not apply to:
b. Contractual

(1) "Bodily injury", "property damage”, "personal and advertising Injury", and medical payments for which
any insured may be obligated to pay damages by reason of the assumption of liability in any contract
or agreement, regardless of whether such contract or agreement is an “insured contract"; or

(2) Any obligation to share damages with or repay someone else who must pay damages.

The following definitions are added to the Definitions section:

1. "Construction" means the act of building by putting together materials and parts to create a structure
including, but not limited to, building the foundations, framework, floors, walls, ceilings, trusses or roof, or
debris removal.

2. "Construction operations" means, with respect to real property, surveying, site preparation, grading of
land, excavation, debris removal, soil compaction, tree clearing, demolition, reconstruction, renovation,
alteration, remodeling, repair, service, improvement and any other "pre-construction" and any other
"construction" and any other "post-construction”.

3. "Post-construction” means those activities that occur after the issuance of the notice of completion or
certificate of occupancy, whichever comes first.

4. "Pre-construction” means those activities that must occur prior to the actual start of the “construction”
process including, but not limited to, grading of land, inspection, land surveying, site preparation, soil
compaction, tree clearing, or installation of driveways, parking areas, roads, sidewalks, and utilities.

All others terms and conditions remain unchanged.

L335 (10/15) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 142 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CHANGES - CIVIL UNION OR DOMESTIC PARTNERSHIP

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

All references to spouse shall include an individual who is a party to a civil union or is in a domestic partnership
recognized under state law, where applicable.

All other terms and conditions remain unchanged.

L408 (03/12) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
(Page 3 of 5)

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 143 of 150

POLICY NUMBER: NN687620 COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT OF CONDITIONS - PREMIUM AUDIT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LIABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
PROFESSIONAL LIABILITY COVERAGE PART

A. The Premium Audit Condition under Section IV - Conditions is replaced by the following:
Premium Audit

1.

We will compute all premiums for this Coverage Part in accordance with our rules and rates. Premium
shown in this Coverage Part as advance premium is a minimum and deposit premium.

The rates for each classification shown in the Declarations are multiplied by the estimated premium bases
of that classification for the term to determine the advance premium.

We may conduct an audit of your books to determine the actual premium bases developed during the
policy period. To calculate the actual premium developed during the policy period we will use one, or a
combination, of the following premium bases: payroll, admissions, gross sales, total cost, area, each
exposure unit, units or total operating expenditures.

lf we determine, whether by audit of your books and records or otherwise, that you are conducting

operations not scheduled on this policy, we may add the appropriate classifications and compute the

rates and premiums in accordance with our rules and rates in effect on the inception date of this policy,
unless coverage has been restricted to "designated operations’.

Premium Bases.

The premium bases are defined in accordance with our rules and the following additional definitions:

a. Payrofl (premium basis symbol p): Remuneration paid to "employees", “casual laborers", "temporary
workers”, day laborers, statutory workers, seasonal workers or “leased workers", including but not
limited to:

(1) Money or substitutes for money; commissions; bonuses; overtime; payments to statutory
insurance or pension plans; profit sharing or incentive plans; pay for holidays, vacation or
sickness; and fees paid to employment agencies for temporary personnel provided to you.

(2) If your operations consist of a number of separate operations classified individually in the
Declarations, the payroll will be allocated to each classification where you have maintained
records for each separate operation. Any such operation for which separate records are not
maintained by you will be assigned to the highest rated classification.

(3) For premium computation purposes, the payroll of executive officers, individual insureds and co-
partners is subject to a minimum annual payroll per person cf:

 

 

 

$

 

(If no entry is made, the minimum payroll as established by our rating rules will apply.)

The rates apply per $1,000 of Payroll.

b. Admissions (premium basis symbol m): The total number of persons, other than your “employees',
admitted to the insured event or to events conducted on the premises whether on paid admissions,
tickets, complimentary tickets or passes.

The rates apply per 1,000 Admissions.

L601 (12/09) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 3
(Page 4 of 5)

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 144 of 150

c. Gross Sales (premium basis symbol s): The gross amount charged by you, your concessionaires or
by others trading under your name for:

(1) All goods or products, sold or distributed;
(2) Operations performed during the policy period; and
(3) Rentals; or
(4) Dues or fees.
The rates apply per $1,000 of Gross Sales.
d. "Total Cost" (premium basis symbol c) means the total cost of all work let or sublet in connection
with each specific project including:
(1) The cost of all labor, materials and equipment furnished, used or delivered for use in the

execution of the work including the cost of finished equipment installed whether or not furnished
by the contractor, or subcontractor, or by you; and

(2) All fees, bonuses or commissions made, paid or due.
The rates apply per $1,000 of Total Cost.

e. Area (premium basis symbol a}: The total number of square feet of floor space at the insured
premises.

The rates apply per 1,000 square feet of Area.

f. Each (premium basis symbol t): This basis of premium involves units of exposure, and the quantity
comprising each unit of exposure is indicated in the Declarations, such as "per person".

The rates apply per each unit of exposure.

g. Units (premium basis symbol u): A single room or group of rooms intended for occupancy as
separate living quarters by a family, by a group of unrelated persons living together, or by a person
living alone.

The rates apply per Unit.
h. Total Operating Expenditures (premium basis symbol 0): Total expenditures (including grants,

entitlements and shared revenue) without regard to source of revenue during the policy period
including accounts payable.

The rates apply per $1,000 of Total Operating Expenditures.

The first Named Insured must keep records of the information we need for premium computation and
send us copies at such times as we may request. Failure to supply such records upon request will be
deemed a breach of condition and subject this policy, and may subject any in force policy of yours, to
cancellation for breach of conditions.

We reserve the right to examine and audit your books and records as they relate to this policy at any time
during the policy period and up to three years afterward.

Premium shown in this Coverage Part as advance premium is a minimum and deposit premium.
Advance premium includes any payments identified as premium paid prior to policy expiration. At the
close of each audit period, we will compute the earned premium for that period. Audit premium is due
and payable upon notice to the first Named Insured. Failure to pay the audit premium due will be deemed
a breach of contract and subject this policy, and may subject any in force policy of yours, to cancellation
for non-payment of premium.

a. [f the actual earned premium generated as a result of an audit for the policy period is less than the
advance premium, such advance premium is the minimum premium for the policy period indicated
and is not subject to adjustment.

b. If the actual earned premium generated as a result of an audit for the policy period is greater than the
advance premium, then a final premium adjustment endorsement will be issued. The additional
premium amount shown on the final premium adjustment endorsement is due and payable to us upon
notice to the first Named Insured.

Estimated Annual Audit Procedure:

lf, after three documented attempts, we are unable to examine your books and records to obtain the
information necessary to complete the audit, we may implement our estimated audit procedure as
outlined below:

L601 (12/09) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2 of 3
(Page 5 of 5)

Cc.

d.

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 145 of 150

An Estimated Audit Endorsement will be issued reflecting a fifty percent (50%) increase in your
reported premium basis. This increase is an estimate based on information we have on file, or your
business operations.

The Estimated Audit Endorsement will include a copy of the Unproductive Audit Report that outlines
the documented attempts made to collect the required information.

If you agree with the Estimated Audit Endorsement, you must remit payment for the full amount of the
estimated audit; or

If you dispute the Estimated Audit Endorsement, you must provide the requested audit information so
we can calculate the proper earned premium developed for the policy period.

8. Cancellation Audit Procedure.

If the policy is canceled prior to the expiration date the first Named Insured retains the unearned

premium; we will retain the earned premium developed by:

(1) Multiplying the advance premium by the applicable pro-rata factor, short-rate factor, or minimum
earned premium percentage; or

(2) An audit of your books and records for the period the policy was in force,

whichever is greater.

If the actual earned premium generated as a result of an audit is greater than the advance premium
paid at issuance, then a final premium adjustment endorsement will be issued. The additional
premium amount shown on the final premium adjustment endorsement is due and payable to us upon
notice to the first Named Insured.

B. The following definitions are added to the Definitions section:

1. "Casual laborers" are persons who provide services that are performed in the course of the employing
unit's trade or business regardless of the amount of remuneration received or the length of time the
services are provided.

2. “Designated operations” means only those operations performed by any insured that are described on the
Common Policy Declarations, the General Liability Coverage Part Declarations, or the endorsements or
supplements of this insurance.

All other terms and conditions of this policy remain unchanged.

L601 (12/09)

Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 3 of 3
(Page 1 of 2)

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 146 of 150

POLICY NUMBER: NN687620 COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

DEDUCTIBLE LIABILITY INSURANCE
(Including Allocated Loss Adjustment Expense)

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

SCHEDULE
Coverage Amount And Basis Of Deductible
PER CLAIM PER OCCURRENCE PER ITEM

Bodily Injury Liability $ - OR - $ Not Applicable

-OR-
Property Damage Liability $ -OR- §$ -OR- $

-OR-
Bodily Injury Liability and $ 500 -OR- § Not Applicable

Property Damage Liability Combined

A. Our obligation under the Bodily Injury Liability and Property Damage Liability Coverages to pay damages on
your behalf applies only to the amount of damages in excess of any deductible amounts stated in the
Schedule as applicable to such coverages.

B. You may select a deductible amount on either a per claim, a per “occurrence” or per item basis. Your selected
deductible applies to the coverage option and to the basis of the deductible indicated by the placement of the
deductible amount in the Schedule. The deductible amount stated in the Schedule applies as follows:

1.

PER CLAIM BASIS. If the deductible amount indicated in the Schedule is on a per claim basis, that
deductible applies as follows:

a. Under Bodily Injury Liability Coverage, to all damages sustained by any one person because of
“bodily injury”;

b. Under Property Damage Liability Coverage, to all damages sustained by any one person because of
“property damage"; or

c. Under Bodily Injury and Property Damage Liability Coverage Combined, to all damages sustained by
any one person because of:
(1) “Bodily injury":
(2) "Property damage"; or
(3) "Bodily injury" and "property damage" combined

as the result of any one “occurrence”.

If damages are claimed for care, loss of services, joss of support or death resulting at any time from
“bodily injury", a separate deductible amount will be applied to each person making a claim for such
damages.

With respect to "property damage", person includes an organization.

L850 (05/09) includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 2
(Page 2 of 2)

Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 147 of 150

2. PER OCCURRENCE BASIS. If the deductible amount indicated in the Schedule is on a per “occurrence”
basis, that deductible amount applies as follows:

a. Under Bodily Injury Liability Coverage, to all damages because of "bodily injury":
b. Under Property Damage Liability Coverage, to all damages because of "property damage"; or
c. Under Bodily Injury and Property Damage Liability Coverage Combined, to all damages because of:
(1) "Bodily injury";
(2) “Property damage"; or
(3) "Bodily injury" and "property damage" combined
as the result of any one "occurrence", regardless of the number of persons or organizations who sustain
damages because of that "occurrence".

3. PER ITEM BASIS. If the deductible amount indicated in the Schedule is on a per item basis, that
deductible amount applies under Property Damage Liability Coverage, to each item damaged because of
“property damage” sustained by one person or organization as the result of any one "occurrence".

The deductible amount stated in the Schedule applies to loss, legal expense, and our "Allocated Loss
Adjustment Expense" incurred, whether or not payment is made to the claimant, compromise settlement is
reached or the claim is denied.

The terms of this insurance, including those with respect to:

1. Our right and duty to defend the insured against any "suits" seeking those damages; and
2. Your duties in the event of an “occurrence”, claim or "suit"

apply irrespective of the application of the deductible amount.

We may, at our sole election and option, either:

1. Pay any part or all of the deductible amount to effect settlement of any claim or “suit’ and upon
notification of the action taken, you will promptly reimburse us for such part of the deductible amount as

has been paid by us; or

2. Upon our receipt of notice of any claim or at any time thereafter, request you to pay and deposit with us
all or any part of the deductible amount, to be held and applied according to the terms of this policy.

The following is added to the Definitions section:

"Allocated Loss Adjustment Expense" will include all costs and expenses incurred by us in investigating and
adjusting any loss, with the exception of salary and overhead.

All other terms and conditions of this policy remain unchanged.

L850 (05/09) Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 2 of 2
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 148 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

AMENDMENT OF LIQUOR LIABILITY EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion c. Liquor Liability under Paragraph 2. Exclusions of Section | - Coverage A - Bodily Injury and
Property Damage Liability is replaced by the following:
This insurance does not apply to:
c. Liquor Liability
“Bodily injury" or "property damage" for which any insured may be held liable by reason of:
(1) Causing or contributing to the intoxication of any person;

(2) The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence
of alcohol; or

(3) Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
beverages.

This exclusion applies only if you:

(1) Are an owner or lessor of premises used for activities described in (2), (3) or (4) below whether such
activities are performed with or without your knowledge;

(2) Manufacture, sell or distribute alcoholic beverages;
(3) Serve or furnish alcoholic beverages for a charge where the activity:
(a) Requires a license; and
(b) Is for the purpose of financial gain or livelihood; or
(4) Serve or furnish alcoholic beverages without a charge, if a license is required for such activity.

All other terms and conditions of this policy remain unchanged.

$038 (07/09) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19 Page 149 of 150

COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

EXCLUSION - ASBESTOS

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following is added to Paragraph 2. Exclusions of Section | - Coverage A - Bodily Injury And Property
Damage Liability, Coverage B - Personal And Advertising Injury Liability and Coverage C - Medical
Payments:

This insurance does not apply to:

1. "Bodily injury", "property damage”, "personal and advertising injury", medical payments or “reduction in
value" related to the actual, alleged, or threatened presence of, or exposure to "asbestos" in any form, or
to harmful substances emanating from "asbestos". This includes ingestion, inhalation, absorption, contact
with, existence or presence of, or exposure to "asbestos". Such injury from or exposure to "asbestos"
also includes, but is not limited to:

a.
b.

The existence, installation, storage, handling or transportation of "asbestos";

The removal, abatement or containment of "asbestos" from any structures, materials, goods,
products, or manufacturing process;

The disposal of "asbestos";

Any structures, manufacturing processes, or products containing "asbestos";

Any obligation to share damages with or repay someone else who must pay damages because of
such injury or damage; or

Any supervision, instructions, recommendations, warnings or advice given or which should have been
given in connection with the above.

2. Any loss, cost or expense, including, but not limited to payment for investigation or defense, fines,
penalties and other costs or expenses, arising out of any:

a.

c.

Claim, "suit", demand, judgment, obligation, order, request, settiement, or requirement by or on behalf
of any authority, governmental or otherwise, that any insured or any other person or entity test for,
monitor, clean up, remove, contain, mitigate, treat, neutralize, remediate, or dispose of, or in any way
respond to, or assess the actual or alleged effects of "asbestos"; or

Claim, "suit", demand, judgment, obligation, request, or settlement due to any actual, alleged, or
threatened injury or damage from "asbestos" or testing for, monitoring, cleaning up, removing,
containing, mitigating, treating, neutralizing, remediating, or disposing of, or in any way responding to
or assessing the actual or alleged effects of, "asbestos" by any insured or by any other person or
entity; or

Claim, "suit", demand, judgment, obligation, or request to investigate which would not have occurred,
in whole or in part, but for the actual or alleged presence of or exposure to "asbestos".

This exclusion applies regardless of who manufactured, produced, installed, used, owned, sold, distributed,
handled, stored or controlled the "asbestos".

B. The following definitions are added to the Definitions section:

1. "Asbestos" means any type or form of asbestos, asbestos fibers, asbestos products, or asbestos
materials, including any products, goods, or materials containing asbestos or asbestos fibers, products or
materials and any gases, vapors, scents or by-products produced or released by asbestos.

2. "Reduction in value" means any claim, demand or "suit" that alleges diminution, impairment or
devaluation of tangible property.

All other terms and conditions of this policy remain unchanged.

$261 (07/09)

Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:19-cv-00079-NIQA Document 1 Filed 01/07/19

(Page 1 of 1)

NAUTILUS INSURANCE COMPANY
PA

POLICY NUMBER: nN68 7620

Named Insured: Marquis & Co., LLC t/a HipCityVeg HCV 121
Marquis HCV Holdings, LLC
PENNOCK INSURANCE, INC.
2 CHRISTY DRIVE STE 100
Chadds Ford,PA 19317

Endorsement Effective Date: 08/25/2016

GENERAL CHANGE ENDORSEMENT

IT IS HERBY UNDERSTOOD AND AGREED THAT THE MAILING
ADDRESS IS AMENDED TO READ AS FOLLOWS:

1500 WALNUT STREET
SUITE 602
PHILADELPHIA, PA 19102
NO CHANGE IN PERMIUM

ALL OTHER TERMS AND CONDIIONS REMAIN UNCHANGED

T, F Schedul

lata at he PREMIUM:EX] None C1 AP CORP $
TOTAL TAXES & FEES$
TOTAL PREMIUM DUE$ 0.

All other terms and conditions remain unchanged.

Page 150 of 150

ENDORSEMENT #2

Agency # 3770100

 

QO.
QO.

00
00

00

 

Authorized Representative

08/26/16 LMUL Date Issued: 08/26/16

$901 (07/13) Includes copyrighted material of Insurance Services Office, Inc., with its permission.
